





FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE, THE
LOANS HEREUNDER ARE BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT. REQUESTS FOR
INFORMATION REGARDING THE ORIGINAL ISSUE DISCOUNT ON THE LOANS MAY BE DIRECTED
TO ADVANCED EMISSIONS SOLUTIONS, INC., 640 PLAZA DRIVE, SUITE 270, HIGHLANDS
RANCH, CO 80129.




TERM LOAN AND SECURITY AGREEMENT
among
ADVANCED EMISSIONS SOLUTIONS, INC.,
as Debtor,
CERTAIN SUBSIDIARIES OF DEBTOR,
as Guarantors,
THE BANK OF NEW YORK MELLON,
as Administrative Agent,
and
the Lenders from time to time parties hereto
DATED
December 7, 2018






1



--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
 
ARTICLE I DEFINITIONS AND REFERENCES
1


Section 1.1
General Definitions
1


Section 1.2
Accounting Terms
20


Section 1.3
Terms Generally
20


Section 1.4
Certain Matters of Construction
20


Section 1.5
Time References
21


Section 1.6
Divisions
21


ARTICLE II TERM LOAN
22


Section 2.1
Loan
22


Section 2.2
Repayment of Loans; Evidence of Debt
22


Section 2.3
Interest Rate
23


Section 2.4
[Reserved]
23


Section 2.5
Voluntary Prepayments
24


Section 2.6
Mandatory Prepayments
24


Section 2.7
Business Days
24


Section 2.8
Payments
25


Section 2.9
Maturity Date
27


Section 2.10
Use of Proceeds
27


Section 2.11
Taxes
27


Section 2.12
Increased Costs and Reduced Return
30


Section 2.13
Funding Losses
32


Section 2.14
Alternate Rate of Interest
32


Section 2.15
Mitigation Obligations; Replacement of Lenders
33


ARTICLE III SECURITY INTEREST
34


Section 3.1
Grant of Security Interest
34


Section 3.2
Obligations Secured
37


Section 3.3
Disposition of Collateral
37


ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS
37


Section 4.1
Representations and Warranties
37


Section 4.2
Affirmative Covenants
45


Section 4.3
Negative Covenants
53


Section 4.4
Financial Covenants
55


ARTICLE V CONDITIONS OF LENDING
56


Section 5.1
Conditions of Lending on the Closing Date
56





i



--------------------------------------------------------------------------------




ARTICLE VI EVENTS OF DEFAULT
58


Section 6.1
Events of Default
58


ARTICLE VII REMEDIES, POWERS AND AUTHORIZATIONS
60


Section 7.1
Event of Default Remedies
60


Section 7.2
Provisions Concerning the Collateral
62


Section 7.3
Distribution of Collateral Proceeds
62


Section 7.4
Deficiency
63


Section 7.5
Other Recourse
63


Section 7.6
Exercise of Remedies
63


ARTICLE VIII THE ADMINISTRATIVE AGENT
64


Section 8.1
Appointment and Authorization of Administrative Agent
64


Section 8.2
Administrative Agent and its Affiliates
64


Section 8.3
Exculpatory Provisions
65


Section 8.4
Reliance by the Administrative Agent
66


Section 8.5
Delegation of Duties
66


Section 8.6
Resignation of Administrative Agent
66


Section 8.7
Non-Reliance on the Administrative Agent and Other Lenders
67


Section 8.8
No Other Duties
68


Section 8.9
Administrative Agent May File Proofs of Claim
68


Section 8.10
Collateral and Guaranty Matters
68


Section 8.11
Lender ERISA Representation
69


ARTICLE IX MISCELLANEOUS
70


Section 9.1
Notices
70


Section 9.2
Amendments
72


Section 9.3
Preservation of Rights
73


Section 9.4
Unenforceability
73


Section 9.5
Binding Effect and Assignment
73


Section 9.6
Termination
74


Section 9.7
Successors and Assigns
74


Section 9.8
Renewal, Extension or Rearrangement
77


Section 9.9
Expenses; Indemnification
77


Section 9.10
Waivers
80


Section 9.11
Damages Waiver
80


Section 9.12
Limitation of Liability
80


Section 9.13
Relationship Among the Parties
80


Section 9.14
No Fiduciary Duty
80


Section 9.15
Governing Law; Consent to Service of Process; Consent to Jurisdiction; Waivers
80


Section 9.16
Counterparts
82


Section 9.17
Headings
82





ii



--------------------------------------------------------------------------------




Section 9.18
Preferences
82


Section 9.19
Waiver of Notice
82


Section 9.20
Exhibits and Schedules Incorporated
82


Section 9.21
Waiver of Marshaling of Assets
82


Section 9.22
Conflict; Construction of Documents
83


Section 9.23
Brokers and Financial Advisors
83


Section 9.24
Prior Agreements
83


Section 9.25
No Third Party Beneficiaries
83


Section 9.26
No Reliance
84


Section 9.27
Benefitted Person
84


Section 9.28
Other Services
84


Section 9.29
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
84


ARTICLE X CONTINUING GUARANTY
85


Section 10.1
Guaranty
85


Section 10.2
Rights of Lenders
85


Section 10.3
Certain Waivers
85


Section 10.4
Obligations Independent
86


Section 10.5
Subrogation
86


Section 10.6
Termination; Reinstatement
86


Section 10.7
Stay of Acceleration
86


Section 10.8
Condition of Debtor
87


Section 10.9
Appointment of Debtor
87


Section 10.10
Right of Contribution
87


 
 
 
 
 
 





iii



--------------------------------------------------------------------------------






SCHEDULES AND EXHIBITS


SCHEDULE 1 – LIST OF GUARANTORS
SCHEDULE 2 – LENDERS AND TERM LOAN COMMITMENTS
SCHEDULE 3 – REAL PROPERTY
SCHEDULE 4 – IMMATERIAL SUBSIDIARIES
SCHEDULE 4.1(b) – NAMES
SCHEDULE 4.1(c) – PERMITTED LIENS
SCHEDULE 4.1(f)(iii)(A) – PLEDGED EQUITY
SCHEDULE 4.1(f)(iii)(B) – PLEDGED INSTRUMENTS, ETC.
SCHEDULE 4.1(f)(v) – COMMERCIAL TORT CLAIMS
SCHEDULE 4.1(l)(ii) – EMPLOYEE PLANS
SCHEDULE 4.1(o) - SUBSIDIARIES
SCHEDULE 4.1(p) – INTELLECTUAL PROPERTY
SCHEDULE 4.2(r) – POST-CLOSING OBLIGATIONS    
SCHEDULE 4.3(c) – TRANSACTIONS WITH AFFILIATES
SCHEDULE 4.3(e) – PERMITTED INDEBTEDNESS
SCHEDULE 4.3(k) – PERMITTED INVESTMENTS


EXHIBIT A – FORM OF TERM NOTE
EXHIBIT B – FORM OF COMPLIANCE CERTIFICATE
EXHIBIT C – FORM OF JOINDER AGREEMENT


EXHIBIT D – FORM OF ASSIGNMENT AND ACCEPTANCE






iv



--------------------------------------------------------------------------------






TERM LOAN AND SECURITY AGREEMENT
This TERM LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
December 7, 2018, by and between ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware
corporation (“Debtor”), certain subsidiaries of Debtor from time to time party
hereto, as Guarantors, the several financial institutions from time to time
party hereto, as Lenders and THE BANK OF NEW YORK MELLON, as Administrative
Agent (“Administrative Agent”).
RECITALS
WHEREAS, Debtor has requested that the Lenders make available on the Closing
Date (as defined herein) a secured term loan to Debtor in the principal amount
of SEVENTY MILLION AND NO/DOLLARS ($70,000,000.00); and
WHEREAS, the Lenders are willing to make such secured term loan available to
Debtor upon the terms and conditions set forth herein.
NOW THEREFORE, the Loan Parties, the Administrative Agent and the Lenders hereby
agree as follows:

ARTICLE I
DEFINITIONS AND REFERENCES
Section 1.1    General Definitions.
As used herein, the terms “Agreement,” “Debtor” and “Administrative Agent” shall
have the meanings indicated above, and the following terms shall have the
meanings specified below:
“ADA-ES” means ADA–ES, Inc., a Colorado corporation.
“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Administrative Agent and the Lenders under this Agreement and the other Loan
Documents.
“Affiliate” means with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.
“Anti-Money Laundering and Anti-Terrorism Laws” means any Requirement of Law
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered under any Sanctions Programs, (e) any law prohibiting or
directed against terrorist activities or the financing or support of terrorist
activities (e.g., 18 U.S.C. §§ 2339A and 2339B), and (f) any similar laws
enacted in the United States or any other jurisdictions in which the parties to
this Agreement


1



--------------------------------------------------------------------------------




operate, as any of the foregoing laws have been, or shall hereafter be, amended,
renewed, extended, or replaced and all other present and future legal
requirements of any Governmental Authority governing, addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and any regulations
promulgated pursuant thereto.
“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Administrative Agent,
in accordance with Section 9.7 hereof and substantially in the form of Exhibit D
hereto or such other form acceptable to the Administrative Agent.
“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the IRC or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the IRC) the assets of any such “employee benefit plan” or “plan”.
“Blocked Person” means any Person: (a) that (i) is identified on the list of
“Specially Designated Nationals and Blocked Persons” published by OFAC; (ii)
resides, is organized or chartered in a country, region or territory that is the
target of comprehensive sanctions under any Sanctions Program (a “Sanctioned
Country”); or (iii) a Person listed in any economic or financial
sanctions-related or trade embargoes-related list of designated Persons
maintained under any of the Anti-Money Laundering and Anti-Terrorism Laws; and
(b) that is owned or controlled by or that is acting for or on behalf of, any
Person described in clause (a) above.
“BNYM” means The Bank of New York Mellon, a New York banking corporation.
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Business Day” means a day other than a Saturday, Sunday or legal holiday for
commercial banks in New York, and, if such day relates to any determination of
the LIBOR Rate, means any


2



--------------------------------------------------------------------------------




such day on which dealings in United States dollar deposits are conducted by and
between banks in the London interbank eurodollar market.
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment”, “intangible assets” or in a similar fixed asset
account on its balance sheet, whether such expenditures are paid in cash or
financed, including all Capitalized Lease Obligations, obligations under
synthetic leases and capitalized software costs that are paid or due and payable
during such period and (b) to the extent not covered by clause (a) above, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period to acquire by purchase or otherwise the business or fixed assets of, or
the Equity Interests of, any other Person.
“Capitalized Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.
“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
“Cash Balance” means an amount equal to the aggregate unrestricted cash and cash
equivalents of Debtor and its Subsidiaries, on the applicable measurement day,
measured on a consolidated basis for Debtor and its Subsidiaries.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” (other than the Lenders or any of their respective
Affiliates) or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding (i) any employee benefit plan
of such person or its subsidiaries, (ii) any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan,
and (iii) any “group” of which the Lenders or their Affiliates constitute a
majority in interest) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange


3



--------------------------------------------------------------------------------




Act of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of thirty-five percent
(35%) or more of the equity securities of Debtor entitled to vote for members of
the board of directors or equivalent governing body of Debtor on a fully-diluted
basis (and taking into account all such securities that such “person” or “group”
has the right to acquire pursuant to any option right); or
(b)    the consummation of any transaction or series of transactions (including
a merger or consolidation), the result of which is that Loan Parties are no
longer record or beneficial owners of at least 42.5% of the equity interests of
Tinuum Group; or
(c)    the consummation of any transaction or series of transactions (including
a merger or consolidation), the result of which is that Loan Parties are no
longer the record or beneficial owners of at least 50% of the equity interests
of Tinuum Services; or
(d)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Debtor, Tinuum
Group or Tinuum Services, as applicable, cease to be composed of individuals (i)
who were members of that board or equivalent governing body on the first day of
such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent
governing.
“Closing Date” means December 7, 2018.
“Closing Date Acquisition” means the acquisition by Debtor consummated on the
Closing Date pursuant to the Purchase Agreement.
“CoBiz Bank” means CoBiz Bank, a Colorado Corporation, d/b/a Colorado Business
Bank.
"CoBiz Collateral" means the Collateral as defined in that certain 2013 Loan and
Security Agreement by and among ADA-ES, as Borrower, Debtor as Guarantor, and
CoBiz Bank, as Lender, as amended.
“CoBiz Debt” shall have the meaning set forth in Schedule 4.3(e).
“Collateral” shall have the meaning set forth in Section 3.1.
“Company Documents” means the articles of organization of each Loan Party, as
amended, the bylaws or operating agreement, as applicable, of each Loan Party,
as amended, and any other organizational documents of each Loan Party.


4



--------------------------------------------------------------------------------




“Control Agreement” means any control agreement required by the Required Lenders
to properly perfect their security interest in the Pledged Accounts and in form
and substance reasonably satisfactory to the Administrative Agent.
“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any rights (including, without limitation, the grant of
rights for a party to be designated as an author or owner and/or to enforce,
defend, use, display, copy, manufacture, distribute, exploit and sell, make
derivative works, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Copyright.
“Copyrights” means, collectively, all of the following of any Loan Party: (i)
all copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, (ii) all derivative works,
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.
“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.
“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.3(c).
“Disbursement Letter” means a disbursement letter, in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders, by
and between Debtor and the Administrative Agent, and the related funds flow
memorandum describing the sources and uses of all cash payments in connection
with the transactions contemplated to occur on the Closing Date.
“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor), sublicenses (as sublicensor) or otherwise
disposes of any property or assets (whether now owned or hereafter acquired) to
any other Person, in each case, whether or not the consideration therefor
consists of cash, securities or other assets owned by the acquiring Person. For
purposes of this Agreement and the other Loan Documents, “Disposition” shall
include any issuance of Equity Interests by any Subsidiary of Debtor to any
Person other than Subsidiaries of Debtor.
“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.


5



--------------------------------------------------------------------------------




“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the 6 calendar years preceding the date of any borrowing hereunder) for
employees of any Loan Party or any of its ERISA Affiliate.
“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Governmental
Authority involving violations by any Loan Party of Environmental Laws or
Releases of Hazardous Materials (a) from any assets, properties or businesses
owned or operated by any Loan Party or any of its Subsidiaries or any
predecessor in interest; (b) from adjoining properties or businesses; or (c)
onto any facilities which received Hazardous Materials generated by any Loan
Party or any of its Subsidiaries or any predecessor in interest.
“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other Requirement of
Law, permit, license or other binding determination of any Governmental
Authority imposing liability or establishing standards of conduct for protection
of the environment, other government restrictions relating to the protection of
the environment or handling, storage, manufacture, labeling, transport, Release,
deposit or migration of any Hazardous Materials into the environment or human
health and safety as it relates to exposure to Hazardous Materials, in each
case, as applicable to the Loan Parties.
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred by any Loan Party as a result of any claim or demand by any
Governmental Authority or


6



--------------------------------------------------------------------------------




any third party, and which relate to any actual or alleged noncompliance with or
liability pursuant to any Environmental Law.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
“Equipment” shall have the meaning set forth in Section 3.1(c).
“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the IRC.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning set forth in Section 6.1.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest on a Loan or Term Loan Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Term Loan Commitment (other than pursuant to an
assignment request by Debtor under Section 2.15(b)) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
2.11, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.11(d) and (d) any U.S. federal
withholding Taxes imposed under FATCA.


7



--------------------------------------------------------------------------------




“Expected Future Net Cash Flows from the Refined Coal Business” means expected
refined coal business cash flows to Debtor through the end of the IRC Section 45
tax credit period, which includes the impact of all expected future Tinuum Group
and Tinuum Services distributions and Tinuum Group M-45 royalty payments, offset
by Debtor's expected federal and state tax payments as well as expected 453A
interest payments, in each case, calculated in good faith, as of any date of
determination, in a manner consistent with (i) Debtor’s calculation thereof, and
its public disclosures related thereto, on and prior to the Closing Date and
(ii) Debtor’s calculations thereof provided to the Lenders prior to the Closing
Date.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC.
“Fee Letters” means (a) that certain letter agreement dated as of the Closing
Date by and among Debtor and the Lenders and (b) that certain Fee Schedule dated
as of November 15, 2018, between Apollo Capital Management, L.P. on behalf of
the Lenders and the Administrative Agent.
“Foreign Subsidiary” means any Subsidiary of Debtor that is not a Domestic
Subsidiary.
“GAAP” means the generally accepted accounting principles as in effect from time
to time in the United States.
“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and having jurisdiction over the Loan Parties.
“Guarantors” means, collectively, the Subsidiaries of Debtor as are or may from
time to time become parties to this Agreement pursuant to Section 4.2(j). As of
the Closing Date, all Guarantors are listed on Schedule 1 hereto.
“Guaranty” means, collectively, the guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Sections 4.2(j) or 4.2(h).
“GWN LLC Agreement” means that certain Limited Liability Company Operating
Agreement of GWN Manager, LLC dated as of July 27, 2017, as amended from time to
time prior to the Closing Date.
“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws and which is present in the environment in such quantity or state that it


8



--------------------------------------------------------------------------------




contravenes any Environmental Law; (b) petroleum and its refined products; (c)
polychlorinated biphenyls; (d) any substance exhibiting a hazardous waste
characteristic, including, without limitation, corrosivity, ignitability,
toxicity or reactivity as well as any radioactive or explosive materials; and
(e) any raw materials, building components (including, without limitation,
asbestos-containing materials) and manufactured products containing hazardous
substances listed or classified as such under Environmental Laws.
“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.
“Immaterial Subsidiary” means, as of any date, any Subsidiary of Debtor (a) that
does not have assets in excess of one percent (1.00%) of consolidated total
assets of Debtor and its Subsidiaries and (b) that does not contribute
consolidated revenues in excess of one percent (1.00%) of the consolidated total
revenues of Debtor and its Subsidiaries, in each case, as of the last day of the
most recently ended fiscal quarter; provided, that the consolidated total assets
and consolidated revenues (as so determined) of all Immaterial Subsidiaries
shall not exceed two percent (2.00%) of consolidated total assets or two percent
(2.00%) of consolidated total revenues, in each case, of Debtor and its
Subsidiaries for the relevant fiscal period. As of the Closing Date, all
Immaterial Subsidiaries are listed on Schedule 4 hereto.
“Indebtedness” means any and all amounts and/or liabilities owing from time to
time by any Loan Party to any Person, including a Lender, direct or indirect,
liquidated or contingent, now existing or hereafter arising, in respect of: (a)
all liabilities, obligations and indebtedness for borrowed money; (b)
obligations with respect to capital leases or other capitalized agreements that
are properly classified as a liability on a balance sheet in conformity with
GAAP; (c) all obligations of any Loan Party evidenced by bonds, debentures,
promissory notes or other similar instruments representing extensions of credit
whether or not representing obligations for borrowed money; (d) any obligation
owed for all or any part of the deferred purchase price of property or services
of any Loan Party, except trade payables arising in the Ordinary Course of
Business and outstanding not more than ninety (90) days after such obligation is
due; (e) all obligations created or arising under any conditional sale or other
title retention agreement; (f) all indebtedness secured by any Lien on any
property or asset owned or held by any Loan Party except indebtedness that is
nonrecourse to the credit of any Loan Party, but only to the extent of the fair
value of such property or asset; (g) all obligations of any Loan Party under
take-or-pay or similar arrangements or under commodities agreements; (h) all
direct and contingent obligations of any Loan Party arising under any letters of
credit or bankers’ acceptance facilities or similar instrument and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed); (i)
obligations under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product or
arrangement; (j) obligations with respect to principal under contingent
obligations for the repayment of money or the deferred purchase price of
property, whether or not then due and payable (calculated as the maximum amount
of such principal); (k) all net obligations and liabilities, calculated on a


9



--------------------------------------------------------------------------------




basis satisfactory to the Required Lenders and in accordance with accepted
practice, of such Person under Hedging Agreements; and (l) all guaranty
obligations of any Loan Party with respect to Indebtedness of any other Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.
“Intellectual Property” means, collectively, all of the following of any Loan
Party: (i) all systems software and applications software (including source code
and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing, (iii)
Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks and
Trademark Licenses and (iv) other agreements with respect to any rights in any
of the items described in the foregoing clauses (i), (ii), and (iii).
“Interest Rate” shall have the meaning set forth in Section 2.3.
“Inventory” shall have the meaning set forth in Section 3.1(e).
“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding accounts arising
in the Ordinary Course of Business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.
“IRC” means the Internal Revenue Code of 1986, as amended.
“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit C, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 4.2(j).
“Lenders” means the lenders named on Schedule 2 and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 9.7.


10



--------------------------------------------------------------------------------




“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on jurisprudence, statute or contract, and including but not limited to
the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes. The term “Lien” shall include reservations,
exceptions, encroachments, easements, servitudes, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting property. For the purposes of this Agreement, Debtor shall be deemed
to be the owner of any property which it has accrued or holds subject to a
conditional sale agreement, financing lease or other arrangement pursuant to
which title to the property has been retained by or vested in some other Person
for security purposes.
“Liquidation” means, with respect to any Loan Party, (i) any voluntary or
involuntary liquidation, dissolution or winding up; (ii) any sale of assets of
such Loan Party in connection with a bankruptcy or insolvency proceeding; or
(iii) any sale or transfer of all or substantially all of the assets of such
Loan Party in order to satisfy obligations under the terms of the Loan
Documents.
“Loan” shall have the meaning set forth in Section 2.1.
“Loan Documents” means this Agreement, the Notes, each Guaranty, the Control
Agreements, each Mortgage, each Joinder Agreement, the Fee Letters and all other
documents, agreements, supplements and instruments executed and delivered by
Debtor or Guarantor (or any other Person) to the Administrative Agent and/or the
Lenders in connection with this Agreement or the transactions contemplated
hereby.
“Loan Parties” means, collectively, Debtor and each Guarantor.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of Debtor,
(b) the validity or enforceability of this Agreement, any of the other Loan
Documents or the rights or remedies of the Administrative Agent or any Lender
hereunder or thereunder, or (c) the ability of Debtor or the Guarantors to
perform any of its or their obligations under this Agreement or any of the other
Loan Documents.
“Material Subsidiary” means (i) any Loan Party (other than Debtor) or (ii) any
other Subsidiary of Debtor that is not an Immaterial Subsidiary.
“Maturity Date” means the earlier of (i) December 7, 2021 and (ii) the date that
the Loan, and interest and any other fees thereon shall become due and payable
in full hereunder, whether by acceleration or otherwise.
“Mortgage” means a mortgage, deed of trust or deed to secure debt, in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, made by a Loan Party in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders, securing the Obligations
and delivered to the Administrative Agent.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed, or has been obligated to contribute, to at any time during the
preceding 6 years.


11



--------------------------------------------------------------------------------




“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Administrative Agent and the Lenders
arising under or in connection with this Agreement or any other Loan Document in
each case, whether or not the right of payment in respect of such claim is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured, unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 6.1. Without limiting the generality of the foregoing,
the Obligations of each Loan Party under the Loan Documents include (a) the
obligation (irrespective of whether a claim therefor is allowed in an Insolvency
Proceeding) to pay principal, interest, charges, expenses, fees, premiums,
attorneys’ fees and disbursements, indemnities and other amounts payable by such
Person under the Loan Documents, and (b) the obligation of such Person to
reimburse any amount in respect of any of the foregoing that the Administrative
Agent or any Lender (in its sole discretion) may elect to pay or advance on
behalf of such Person.
“Ordinary Course of Business” means with respect to any transaction, the
ordinary course of business of the Loan Parties, as conducted by the Loan
Parties in accordance with past practices and undertaken by the Loan Parties in
good faith and not for the purpose of evading any covenant or restriction in any
Loan Document. For the avoidance of doubt, any transaction by a Loan Party in
furtherance of the expansion of the activated carbon business shall be deemed a
transaction conducted in the Ordinary Course of Business of the Loan Party.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Liable Party” shall have the meaning set forth in Section 7.5.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Loan Party of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.
“Patents” means collectively, all of the following of any Loan Party: (i) all
patents, all inventions and patent applications anywhere in the world, (ii) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing,


12



--------------------------------------------------------------------------------




including, without limitation, damages or payments for past, present or future
infringements, violations or misappropriations of any of the foregoing, (iv) the
right to sue for past, present and future infringements, violations or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing throughout the world.
“Payment Office” means the Administrative Agent’s office located at 2001 Bryan
Street, Suite 1000, Dallas, Texas 75201, or at such other office or offices of
the Administrative Agent as may be designated in writing from time to time by
the Administrative Agent to the Lenders and Debtor.
“Permitted Indebtedness” means:
(a)    Debtor’s Indebtedness to the Administrative Agent and the Lenders under
the Loan Documents, as each may be extended, refinanced, modified, amended or
restated;
(b)    unsecured Indebtedness of the Loan Parties described in clause (d) of the
definition of Indebtedness;
(c)    [reserved];
(d)    Indebtedness of the Loan Parties as of the Closing Date set forth in
Schedule 4.3(e) attached hereto and made a part hereof, and any refinancing
thereof; and
(e)    Permitted Purchase Money Indebtedness.
“Permitted Intercompany Investments” means Investments made by (a) a Loan Party
to or in another Loan Party (other than Debtor), (b) a Loan Party in Tinuum
Group or Tinuum Services as a result of a capital call in the Ordinary Course of
Business under the terms of the Tinuum LLC Agreements as in effect on the
Closing Date, (c) a Loan Party in GWN Manager, LLC as a result of a capital call
in the Ordinary Course of Business under the terms of the GWN LLC Agreement as
in effect on the Closing Date, (d) a Subsidiary that is not a Loan Party to or
in another Subsidiary that is not a Loan Party, (e) a Subsidiary that is not a
Loan Party to or in a Loan Party, and (f) a Loan Party to or in a Subsidiary
that is not a Loan Party so long as (i) the aggregate amount of all such
Investments made by the Loan Parties to or in Subsidiaries that are not Loan
Parties does not exceed an amount at any time outstanding such that any such
Subsidiary that is not a Loan Party ceases to qualify as an Immaterial
Subsidiary and (ii) no Default or Event of Default has occurred and is
continuing either before or after giving effect to such Investment.
“Permitted Investments” means:
(a)    Investments in cash and cash equivalents;
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the Ordinary Course of Business;
(c)    advances made in connection with purchases of goods or services in the
Ordinary Course of Business;


13



--------------------------------------------------------------------------------




(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the Ordinary Course of Business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;
(e)    Investments existing on the date hereof, as set forth on Schedule 4.3(k)
hereto, but not any increase in the amount thereof as set forth in such Schedule
or any other modification of the terms thereof;
(f)    Permitted Intercompany Investments;
(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the Ordinary Course of Business;
(h)    Investments in Hedging Agreements permitted under Section 4.3(e);
(i)    loans and advances to officers, directors and employees for business
related travel expenses, moving expenses and other similar expenses, in each
case incurred in the Ordinary Course of Business and in an aggregate amount not
to exceed $200,000 at any time outstanding;
(j)    extensions of trade credit in the Ordinary Course of Business, and
investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors in the Ordinary Course of Business; and
(k)    Investments in the Ordinary Course of Business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices.
“Permitted Liens” means:
(a)    Liens arising under this Agreement and the Loan Documents, as each may be
extended, refinanced, modified, amended or restated;
(b)    Liens set forth on Schedule 4.1(c) hereto;
(c)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not delinquent or (ii) being contested in good faith and for which
any Loan Party maintains adequate reserves on its books and records, provided
that no notice of any such Lien has been filed or recorded under the IRC, and
the Treasury Regulations adopted thereunder;
(d)    purchase money Liens (i) on Equipment acquired or held by any Loan Party
incurred for financing the acquisition of the Equipment to the extent such
financing constitutes Permitted Indebtedness, or (ii) existing on Equipment when
acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;
(e)    [reserved];


14



--------------------------------------------------------------------------------




(f)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the Ordinary Course of Business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Two hundred thousand dollars ($200,000) and which are not delinquent
or remain payable without penalty or which are being contested in good faith and
by appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
(g)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
Ordinary Course of Business (other than Liens imposed by ERISA); and Liens
arising from attachments or judgments, orders, or decrees in circumstances not
constituting an Event of Default under Section 6.1(g).
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed assets secured by
a Lien permitted under clause (d) of the definition of “Permitted Liens”;
provided that (a) such Indebtedness is incurred within 20 days after such
acquisition, (b) such Indebtedness when incurred shall not exceed the purchase
price of the asset financed and (c) the aggregate principal amount of all such
Indebtedness shall not exceed $15,000,000 at any time outstanding
“Person” means an individual, corporation, partnership of any kind, limited
liability company, association, joint stock company, trust, unincorporated
organization or joint venture, or a court or governmental unit or any agency or
subdivision thereof, or any other legally recognizable entity.
“Plan” means any Employee Plan or Multiemployer Plan.
“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency Proceeding.
“Pledged Accounts” shall have the meaning set forth in Section 3.1(i).
“Pledged Equity” means, with respect to each Loan Party, 100% of the issued and
outstanding Equity Interests of each Subsidiary of such Loan Party that is
directly owned by such Loan Party, including the Equity Interests of the
Subsidiaries owned by such Debtor as set forth on Schedule 4.1(f)(iii)(A) (as
updated from time to time in accordance with the terms hereof), in each case
together with the certificates (or other agreements or instruments), if any,
representing such shares, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:
(a)     all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and


15



--------------------------------------------------------------------------------




(b)    in the event of any consolidation or merger involving any issuer of
Equity Interests and in which such issuer is not the surviving Person, all
shares of each class of the Equity Interests of the successor Person formed by
or resulting from such consolidation or merger, to the extent that such
successor Person is a direct Subsidiary of a Loan Party.
“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the sum of (i) such Lender’s Term Loan Commitment at
such time and (ii) the aggregate outstanding principal amount of such Lender’s
portion of the Loan at such time by (b) the sum of (i) the Total Term Loan
Commitment at such time and (ii) the aggregate outstanding principal amount of
the Loan at such time.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Purchase Agreement” means that certain Purchase and Sale Agreement dated as of
November 15, 2018 by and among Debtor, as Purchaser and Energy Capital Partners
I, L.P., Energy Capital Partners I-A, L.P., Energy Capital Partners I-B IP,
L.P., Energy Capital Partners I (Crowfoot IP), L.P., and Carbon Solutions
Management, LLC, as Sellers.
“Real Property” means (a) on the Closing Date, the fee-owned real properties,
non-mineral ground leaseholds, and mineral leaseholds listed on Schedule 3 and
(b) any fee-owned real property, non-mineral ground leaseholds or mineral
leasehold acquired by any Loan Party after the Closing Date.
“Real Property Deliverables” means, to the extent under the control of a Loan
Party or otherwise readily available to a Loan Party without expense, each of
the following agreements, instruments and other documents in respect of a parcel
of Real Property:
(a)    a current ALTA survey and a surveyor’s certificate, in form and substance
satisfactory to the Required Lenders, certified to the Administrative Agent and
to the issuer of the Title Insurance Policy with respect thereto by a
professional surveyor licensed in the state in which such Real Property is
located and satisfactory to the Required Lenders;
(b)    a satisfactory ASTM E1527-13 Phase I Environmental Site Assessment
(“Phase I ESA”) (and, if requested by the Required Lenders based upon the
results of such Phase I ESA, an ASTM E1903-11 Phase II Environmental Site
Assessment) of each Real Property, in form and substance and by an independent
firm satisfactory to the Required Lenders; and
(c)    such other agreements, instruments and other documents (including
guarantees and opinions of counsel) as the Administrative Agent or the Required
Lenders may reasonably require.
“Real Property Security Documents” means, with respect to any Real Property:
(a)    a Mortgage duly executed by the applicable Loan Party;


16



--------------------------------------------------------------------------------




(b)    evidence of the recording of the Mortgage in such office or offices as
may be necessary or, in the opinion of the Required Lenders, desirable to
perfect the Lien purported to be created thereby or to otherwise protect the
rights of the Administrative Agent and the Lenders thereunder; and
(c)    unless otherwise waived by the Administrative Agent or the Required
Lenders, a Title Insurance Policy with respect to a Mortgage of property other
than mineral leaseholds.
“Receivables” shall have the meaning set forth in Section 3.1(a).
“Recipient” means the Administrative Agent and any Lender, as applicable.
“Register” has the meaning specified therefor in Section 9.7(f).
“Regulation U” means Regulation U of the Board as in effect from time to time.
“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys and representatives of such Person
and of such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property, in each case, in such quantity or state that
contravenes, or requires any Remedial Action pursuant to, applicable
Environmental Law.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; or (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment.
“Remedy” or “Remedies” shall have the meaning set forth in Section 7.6(a).
“Reportable Event” shall have the meaning set forth in Title III of ERISA.
“Required Lenders” means, on any date of determination, those lenders who
collectively hold more than fifty percent (50%) of the then aggregate
outstanding balance of the Loan.
“Requirements of Law” means all valid laws, statutes, codes, acts, ordinances,
orders, judgments, decrees, injunctions, rules, regulations, certificates,
franchises, permits, licenses,


17



--------------------------------------------------------------------------------




authorizations, directions and requirements of all federal, state, county,
municipal and other governments, departments, commissions, boards, courts,
authorities, officials and officers.
“Resignation Effective Date” has the meaning specified therefor in Section
8.6(a).
“Responsible Officer” shall mean when used with respect to the Administrative
Agent (a) any officer within the department of the Administrative Agent
including any vice president, assistant vice president, treasurer, associate,
trust officer or any other officer of the Administrative Agent who customarily
performs functions similar to those performed by the persons who at the time
shall be such officers, respectively, or to whom any such matter is referred
because of such person's knowledge of and familiarity with the particular
subject and (b) who shall have direct responsibility for the administration of
this Agreement.
“Sanctions Programs” means any of the sanctions programs and related
Requirements of Law administered by (a) the U.S. government, including those
administered by the Treasury Department’s Office of Foreign Assets Control or
the U.S. Department of State, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, in each case, as
renewed, extended, amended, or replaced.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Party” means the Administrative Agent and each Lender.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.
“Subsidiary” means as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors, managers or other management of such
corporation, limited liability company, partnership or other entity, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Debtor. For the avoidance of doubt, in no event
shall Tinuum Group, Tinuum Services or GWN Manager, LLC be considered
Subsidiaries of Debtor.


18



--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Event” means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the IRC, (c) the filing
of a notice of intent to terminate an Employee Plan or the treatment of an
Employee Plan amendment as a termination under Section 4041 of ERISA, (d) the
institution of proceedings by the PBGC to terminate an Employee Plan, or (e) any
other event or condition that would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Employee Plan.
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make the Loan to Debtor on the Closing Date in the amount set
forth in Schedule 2 hereto, as the same may be terminated or reduced from time
to time in accordance with the terms of this Agreement.
“Three-Month LIBOR Rate” means the rate per annum equal to the London Interbank
Offered Rate, as published on the applicable Bloomberg screen page (or such
other page as may replace such page on such service for the purpose of
displaying the rates at which Dollar deposits are offered by leading banks in
the London interbank deposit market) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to each Interest
Payment Date for Dollar deposits with a term of three (3) months commencing on
such Interest Payment Date; provided that if the Three-Month LIBOR Rate shall be
less than 1.50%, such rate shall be deemed 1.50% for purposes of this Agreement.
“Tinuum Group” means Tinuum Group, LLC, a Colorado limited liability company.
“Tinuum LLC Agreements” means that certain (i) Second Amended and Restated
Operating Agreement of Clean Coal Solutions, LLC dated as of May 27, 2011, as
amended from time to time prior to the Closing Date and (ii) Amended and
Restated Limited Liability Company Operating Agreement of Clean Coal Solutions
Services, LLC dated as of November 20, 2014, as amended from time to time prior
to the Closing Date.
“Tinuum Services” means Tinuum Services, LLC, a Colorado limited liability
company.
“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
reasonably satisfactory to the Required Lenders, together with all endorsements
made from time to time thereto, issued to the Administrative Agent by or on
behalf of a title insurance company selected by or otherwise reasonably
satisfactory to the Required Lenders, insuring the Lien created by a Mortgage in
an amount and on terms and with such endorsements reasonably satisfactory to the
Required Lenders, delivered to the Administrative Agent.
“Total Term Loan Commitment” means the sum of the amounts of the Lenders’ Term
Loan Commitments.


19



--------------------------------------------------------------------------------




“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Loan Party of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.
“Trademarks” means, collectively, all of the following of any Loan Party: (i)
all trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each United States application to register any trademark
or service mark prior to the filing under applicable Requirements of Law of a
verified statement of use for such trademark or service mark) anywhere in the
world, (ii) all counterparts, extensions and renewals of any of the foregoing,
(iii) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past, present or future
infringements, violations, dilutions or misappropriations of any of the
foregoing, (iv) the right to sue for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing and (v) all
rights corresponding to any of the foregoing (including the goodwill) throughout
the world.
“Transfer” means to convey, sell, lease, transfer, assign, or otherwise dispose
of assets or other property. For the avoidance of doubt, the expenditure of cash
in the Ordinary Course of Business shall not be deemed a "Transfer".
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of any Lien on any
Collateral or the remedies available to a secured party is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for the limited purposes of such perfection or the effect of
perfection or non-perfection or available remedies. References to sections of
the UCC shall be construed to refer to any successor sections of the UCC.
“USPTO” means the United States Patent and Trademark Office.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Accounting Terms. Accounting terms not defined in this Agreement
shall be construed following GAAP. Calculations and determinations must be made
following GAAP; provided that if Debtor notifies the Administrative Agent, in
writing, that it wishes to amend any covenant, definition or other provision of
this Agreement to eliminate the effect of any change in GAAP on the operation of
such covenant, definition or provision (or if the Administrative Agent (acting
at the written direction of the Required Lenders) notifies Debtor that it wishes
to amend any


20



--------------------------------------------------------------------------------




covenant, definition or other provision for such purpose), then Debtor’s
compliance with such covenant, definition or other provision shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant,
definition or other provision is amended in a manner satisfactory to the
Required Lenders. Notwithstanding the foregoing, (i) with respect to the
accounting for leases as either operating leases or capital leases and the
impact of such accounting in accordance with FASB ASC 840 on the definitions and
covenants herein, GAAP as in effect on the Closing Date shall be applied and
(ii) for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of Debtor
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
Section 1.3    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
Capitalized terms used herein and not otherwise defined shall have the
definitions set forth in the UCC.
Section 1.4    Certain Matters of Construction. References in this Agreement to
“determination” by the Required Lenders include good faith estimates by such
Lenders (in the case of quantitative determinations) and good faith beliefs by
such Lenders (in the case of qualitative determinations). A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders. Any Lien referred to in this Agreement or any other Loan
Document as having been created in favor of the Administrative Agent, any
agreement entered into by the Administrative Agent pursuant to this Agreement or
any other Loan Document, any payment made by or to or funds received by the
Administrative Agent pursuant to or as contemplated by this Agreement or any
other Loan Document, or any act taken or omitted to be taken by the
Administrative Agent, shall, unless otherwise expressly provided, be created,
entered into, made or received, or taken or omitted, for the benefit or account
of the Administrative Agent and the Lenders. Wherever


21



--------------------------------------------------------------------------------




the phrase “to the knowledge of any Loan Party” or words of similar import
relating to the knowledge or the awareness of any Loan Party are used in this
Agreement or any other Loan Document, such phrase shall mean and refer to (i)
the actual knowledge of a senior officer of any Loan Party or (ii) the knowledge
that a senior officer would have obtained if such officer had engaged in good
faith and diligent performance of such officer’s duties, including the making of
such reasonably specific inquiries as may be necessary of the employees or
agents of such Loan Party and a good faith attempt to ascertain the existence or
accuracy of the matter to which such phrase relates. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or otherwise within the limitations of, another covenant shall
not avoid the occurrence of a default if such action is taken or condition
exists. In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.
Section 1.5    Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to any Secured Party, such period shall in any event
consist of at least one full day.
Section 1.6    Divisions. Any reference herein to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

ARTICLE II
TERM LOAN
Section 2.1    Loan.
(a)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make its
portion of a term loan (the “Loan”) to Debtor on the Closing Date in the
aggregate principal amount not to exceed such Lender’s Term Loan Commitment.
Notwithstanding the foregoing, the aggregate principal amount of the Loan made
on the Closing Date shall not exceed the Total Term Loan Commitment. Any
principal amount of the Loan which is repaid or prepaid may not be reborrowed.


22



--------------------------------------------------------------------------------




(b)    Except as otherwise provided in this Section 2.1(b), all Loans under this
Agreement shall be made by the Lenders simultaneously and proportionately to
their Pro Rata Shares of the Total Term Loan Commitment, it being understood
that no Lender shall be responsible for any default by any other Lender in that
other Lender’s obligations to make a Loan requested hereunder, nor shall the
Term Loan Commitment of any Lender be increased or decreased as a result of the
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder, and each Lender shall be obligated to make the Loans
required to be made by it by the terms of this Agreement regardless of the
failure by any other Lender. Subject to satisfaction of the conditions precedent
in Section 5.1, not later than 11:00 a.m., on the Closing Date, each Lender
shall make available to the Administrative Agent to the Administrative Agent’s
Account an amount in immediately available funds equal to the Loan to be made by
such Lender; provided, that the Loan shall be issued on the Closing Date with
original issue discount (“OID”) of 3.00%.
(c)    Upon receipt of all requested funds, the Administrative Agent shall
deliver to the account of Debtor specified in the notice of borrowing the
aggregate of the amounts made available to the Administrative Agent by the
Lenders in immediately available funds.
Section 2.2    Repayment of Loans; Evidence of Debt.
(a)    The outstanding principal amount of the Loan shall be repaid in
consecutive quarterly installments commencing on March 1, 2019 and continuing on
each June 1st, September 1st, December 1st, and March 1st thereafter, each in an
amount equal to $6,000,000 (as such amount may be adjusted pursuant to Sections
2.5, 2.6(d) or 2.6(e); provided, that the last such installment shall be in the
amount necessary to repay in full the unpaid principal amount of the Loan. Any
principal payment to be made on the Maturity Date shall be an installment. The
outstanding unpaid principal amount of the Loan, and all accrued and unpaid
interest thereon, shall be due and payable on the earliest of (i) the Maturity
Date and (ii) the date on which the Loan is declared due and payable pursuant to
the terms of this Agreement.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of Debtor to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain the Register in which it shall
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from Debtor
to each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d)    The entries made in the registers maintained pursuant to Section 2.2(b)
or Section 2.2(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that (i) the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of Debtor to repay the Loans in
accordance with the terms of this Agreement and (ii) in the event of any
conflict between the entries made in the accounts maintained pursuant to Section
2.2(b) and the accounts maintained


23



--------------------------------------------------------------------------------




pursuant to Section 2.2(c), the accounts maintained pursuant to Section 2.2(c)
shall govern and control.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit A hereto. In such event, Debtor shall
execute and deliver to such Lender a promissory note payable to such Lender (or
to such Lender and its registered assigns) in the form of Exhibit A hereto.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.7) be
represented by one or more promissory notes in such form payable to the payee
named therein (or to such payee and its registered assigns).
Section 2.3    Interest Rate.
(a)    The Loan shall bear interest at a rate equal to the Three-Month LIBOR
Rate plus 4.75 percent (4.75%) per annum (“Interest Rate”) from the Closing Date
to March 1, 2019.
(b)    Beginning on March 2, 2019 and on the first day of each fiscal quarter
thereafter, the Interest Rate shall be adjusted to then current Three-Month
LIBOR Rate plus 4.75 percent (4.75%).
(c)    To the extent permitted by law and notwithstanding anything to the
contrary in this Section 2.3, upon the occurrence and during the continuance of
an Event of Default, the principal of, and all accrued and unpaid interest on,
all Loans, fees, indemnities or any other Obligations of the Loan Parties under
this Agreement and the other Loan Documents, shall bear interest, from the date
such Event of Default occurred until the date such Event of Default is cured or
waived in writing in accordance herewith, at a rate per annum equal to two
percent (2.00%) in excess of the Interest Rate (“Default Interest”).
(d)    (i) Interest on the Loan shall be payable quarterly in arrears commencing
on March 1, 2019 and continuing on each June 1st, September 1st, December 1st,
and March 1st thereafter (each, an “Interest Payment Date”), in cash and (ii)
any accrued and unpaid interest on the Loan shall be payable in full in cash on
the Maturity Date (whether upon demand, by acceleration or otherwise). Default
Interest shall be payable on demand in cash.
(e)    All interest shall be computed on the basis of a year of 360 days for the
actual number of days, including the first day but excluding the last day,
elapsed.
Section 2.4    [Reserved].
Section 2.5    Voluntary Prepayments. Debtor may, at any time and from time to
time, upon at least 5 Business Days’ prior written notice to the Administrative
Agent, prepay the principal of the Loan, in whole or in part, without premium or
penalty subject to Section 2.13. Each prepayment made pursuant to this Section
2.5 shall be irrevocable (except that such notice may be conditioned on the
closing of a replacement financing facility or a purchase and sale transaction
in which the Obligations will be paid in full) and accompanied by the payment of
accrued interest to the date of


24



--------------------------------------------------------------------------------




such payment on the aggregate principal amount prepaid. Each such prepayment
shall be applied against the remaining installments of principal due on the Loan
in the direct order of maturity.
Section 2.6    Mandatory Prepayments.
(a)    [Reserved].
(b)    Within ten (10) Business Days after any Disposition (other than Inventory
in the Ordinary Course of Business), Debtor shall repay the Loan in an amount
equal to 100% of the net cash proceeds of such Disposition, and until the date
of such payment, such proceeds shall be held in trust for the Lenders; provided,
however, that so long as no Default or Event of Default shall have occurred and
be continuing, if such net cash proceeds do not exceed $5,000,000, then such
repayment shall not be required to be so applied to the extent such Loan Party
reinvests all or any portion of such net cash proceeds within one hundred eighty
(180) days after the receipt of such net cash proceeds; provided, further, that
if such net cash proceeds shall not have been so reinvested, then such net cash
proceeds shall be immediately applied to prepay the Loan. The foregoing shall
not be deemed to be implied consent to any such sale otherwise prohibited by the
terms and conditions hereof.
(c)    Debtor shall repay the Loan in an amount equal to insurance proceeds that
are not applied to the restoration or repair of damaged Collateral within one
hundred eighty (180) days of the receipt of such insurance proceeds.
(d)    Each prepayment made pursuant to this Section 2.6 shall be applied
against the remaining installments of principal of the Loan, including, without
limitation, the final principal repayment installment on the Maturity Date, in
inverse order of maturity.
(e)    Any prepayment made pursuant to this Section 2.6 shall be accompanied by
accrued interest on the principal amount being prepaid to the date of
prepayment.
(f)    Except as otherwise expressly provided in this Section 2.6, payments with
respect to any subsection of this Section 2.6 are in addition to payments made
or required to be made under any other subsection of this Section 2.6.
(g)    Each prepayment shall be accompanied by any amount required to be paid
pursuant to Section 2.13; provided that, so long as no Default or Event of
Default shall have occurred and be continuing, if any prepayment is required to
be made under this Section 2.6 on a date other than an Interest Payment Date, in
lieu of making any payment pursuant to this Section 2.6 in respect of any such
Loan on a date other than an Interest Payment Date, Debtor may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made hereunder together with accrued interest to the next
Interest Payment Date into an account held at, and subject to the sole control
of, the Administrative Agent until the next Interest Payment Date, at which time
the Administrative Agent shall be authorized (without any further action by or
notice to or from Debtor or any other Loan Party) to apply such amount to the
prepayment of such Loans in accordance with this Section 2.6.  Upon the
occurrence and during the continuance of any Default or Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice


25



--------------------------------------------------------------------------------




to or from Debtor or any other Loan Party) to apply such amount to the
prepayment of the outstanding Loans in accordance with the relevant provisions
of this Section 2.6.
Section 2.7    Business Days. If the date for any payment or prepayment
hereunder falls on a day which is not a Business Day, then for all purposes of
this Agreement the payment shall be due on the following Business Day.
Section 2.8    Payments.
(a)    Debtor will make each payment under this Agreement not later than 12:00
noon on the day when due, in lawful money of the United States of America and in
immediately available funds, to the Administrative Agent’s Account. All payments
received by the Administrative Agent after 12:00 noon on any Business Day will
be credited to the Register on the next succeeding Business Day. All payments
shall be made by Debtor without set-off, counterclaim, recoupment, deduction or
other defense to the Administrative Agent and the Lenders. After receipt, the
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal ratably to the Lenders in accordance with
their Pro Rata Shares and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement. Whenever any payment to be made under any such
Loan Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be. All computations of fees shall be made by the Administrative
Agent on the basis of a year of 360 days for the actual number of days. Each
determination by the Administrative Agent of an interest rate or fees hereunder
shall be conclusive and binding for all purposes in the absence of manifest
error.
(b)    The Administrative Agent shall provide Debtor, promptly after the end of
each calendar month in which there is activity on the Loan, a summary statement
(in the form from time to time used by the Administrative Agent) of the amounts
and dates of all Loans made to Debtor during such month, the amounts and dates
of all payments on account of the Loan to Debtor during such month and the Loans
to which such payments were applied, and the amount of interest accrued on the
Loan to Debtor during such month. All entries on any such statement shall be
presumed to be correct and, 30 days after the same is sent, shall be final and
conclusive absent manifest error.
(c)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of any
Obligation in excess of its ratable share of payments on account of similar
obligations obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in such similar obligations held by
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that (i) if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and each Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (A) the amount of such Lender’s required repayment to (B) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid by the purchasing Lender in respect of the total amount so recovered
and (ii) the provisions of this Section shall not


26



--------------------------------------------------------------------------------




be construed to apply to (A) any payment made by Debtor pursuant to and in
accordance with the express terms of this Agreement, or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to any Loan Party or
any Subsidiary thereof (as to which the provisions of this Section shall apply).
Debtor agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.8(c) may, to the fullest extent permitted by law,
exercise all of its rights (including the Lender’s right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of Debtor in the amount of such participation.
(d)    All payments of principal and interest in respect of outstanding Loans,
all payments of fees and all other payments in respect of any other Obligations,
shall be allocated by the Administrative Agent among such of the Lenders as are
entitled thereto, in proportion to their respective Pro Rata Shares or otherwise
as provided herein or, in respect of payments not made on account of Loans, as
designated by the Person making payment when the payment is made.
(e)    (i) After the occurrence and during the continuance of an Event of
Default described in Section 6.1(a), (f) or (m), (ii) after the acceleration of
the Loans pursuant to Article VII, (iii) after the exercise of enforcement
remedies by the Administrative Agent (acting at the written direction of
Required Lenders) pursuant to the Loan Documents or (iv) otherwise upon the
written direction of the Required Lenders, after the occurrence and during the
continuance of an Event of Default, in each case, the Administrative Agent shall
apply all payments in respect of any Obligations, including, without limitation,
proceeds of the Collateral and any amounts received on account of the
Obligations (whether received as a consequence of the exercise of any remedies
under Article VII hereof or any Loan Document or as a distribution out of any
proceeding in respect of or commenced under any Insolvency Proceeding including
payments in respect of “adequate protection” for the use of Collateral during
such proceeding or under any Plan of Reorganization or on account of any
liquidation of any Loan Party), subject to the provisions of this Agreement, (A)
first, ratably to pay the Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts then due and payable to the
Administrative Agent and its agents and attorneys until paid in full; (B)
second, ratably to pay the Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts then due and payable to the
Lenders until paid in full; (C) third, ratably to pay interest then due and
payable in respect of the Loan until paid in full; (D) fourth, ratably to pay
principal of the Loan until paid in full; and (E) fifth, to the ratable payment
of all other Obligations then due and payable.
(f)    For purposes of Section 2.8(e) (other than clause (v) thereof), “paid in
full” means payment in cash of all amounts owing under the Loan Documents
according to the terms thereof, including loan fees, service fees, professional
fees, interest (and specifically including interest, fees and expenses accrued
after the commencement of any Insolvency Proceeding, whether or not the same
would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding), default interest, interest on interest, and expense reimbursements,
whether or not same would be or is allowed or disallowed in whole or in part in
any Insolvency Proceeding; provided, however, that for the purposes of clause
(v), “paid in full” means payment in cash of all amounts owing under the Loan
Documents according to the terms thereof, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of


27



--------------------------------------------------------------------------------




any Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not the same would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding.
(g)    In the event of a conflict between the priority provisions of Sections
2.8(e) and 2.8(f) and other provisions contained in any other Loan Document, the
terms and provisions of such Sections shall control and govern.
Section 2.9    Maturity Date. The Loan will terminate on the Maturity Date
unless terminated earlier pursuant to this Agreement, and all principal and
interest then outstanding under the Loan shall be due and payable on such date.
Section 2.10    Use of Proceeds. Debtor shall use the proceeds of the Loan (i)
to purchase 100% of the equity interests of ADA Carbon Solutions, LLC pursuant
to the Purchase Agreement, (ii) to pay fees and expenses in connection with the
transactions contemplated by the Purchase Agreement, (iii) to pay the fees,
costs and expenses of the Administrative Agent and the Lenders pursuant to this
Agreement, and (iv) for general corporate purposes.
Section 2.11    Taxes.
(a)    Any and all payments by or on account of any Loan Party hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any and all Taxes, except as required by applicable law. If any
Loan Party shall be required to deduct any Taxes from or in respect of any sum
payable hereunder to any Secured Party (or any transferee or assignee thereof,
including a participation holder (any such entity, a “Transferee”)), (i) the
applicable Withholding Agent shall make such deductions and (ii) the applicable
Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (iii) if such Tax
is an Indemnified Tax, then the sum payable by the applicable Loan Party shall
be increased by the amount necessary such that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.11) such Secured Party (or such Transferee) receives the amount
equal to the sum it would have received had no such deductions been made.
(b)    In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes. Each Loan Party
shall deliver to each Secured Party official receipts in respect of any Taxes or
Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.
(c)    The Loan Parties hereby jointly and severally indemnify and agree to hold
each Secured Party harmless from and against Taxes and Other Taxes (including,
without limitation, Taxes and Other Taxes imposed on any amounts payable under
this Section 2.11) paid by such Person, whether or not such Taxes or Other Taxes
were correctly or legally asserted. Such indemnification shall be paid within 10
days from the date on which any such Person makes written demand therefore
specifying in reasonable detail the nature and amount of such Taxes or Other
Taxes.


28



--------------------------------------------------------------------------------




(d)    Each Lender (or Transferee) shall, at such times as are reasonably
requested by Debtor or the Administrative Agent, provide Debtor and the
Administrative Agent with any documentation prescribed by law or reasonably
requested by Debtor or the Administrative Agent certifying as to any entitlement
of such Lender to an exemption from, or reduction in, withholding Tax with
respect to any payments to be made to such Lender under the Loan Documents. In
addition, any Lender (or Transferee), if reasonably requested by Debtor or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Debtor or the Administrative Agent as
will enable Debtor or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Each such Lender (or Transferee) shall, whenever a change in circumstances
renders such documentation inaccurate in any material respect, deliver promptly
to Debtor and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by Debtor or
the Administrative Agent) or promptly notify Debtor and the Administrative Agent
in writing of its inability to do so. Unless the applicable Withholding Agent
has received forms or other documents satisfactory to it indicating that
payments under any Loan Document to or for a Lender (or Transferee) are not
subject to withholding Tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the applicable Withholding Agent shall withhold amounts
required to be withheld by applicable law from such payments at the applicable
statutory rate and such Withholding Agent shall have no liability for doing so.
Notwithstanding any other provision of this Section 2.11(d), a Lender (or
Transferee) shall not be required to provide or deliver any document or form
pursuant to this Section 2.11(d) (x) that such Lender (or Transferee) is not
legally able to deliver or (y) (other than such documentation set forth in
Section 2.11(d)(i), Section 2.11(d)(ii), Section 2.11(d)(iv) and Section
2.11(d)(v) below) if in the such Lender’s (or Transferee’s) judgment such
provision or delivery would subject such Lender (or Transferee) to any
unreimbursed cost or expense or would otherwise prejudice the legal or
commercial position of such Lender (or Transferee). Without limiting the
foregoing:
(i)    Each Lender (or Transferee) that is a United States person (as defined in
Section 7701(a)(30) of the IRC) shall deliver to Debtor and the Administrative
Agent, on or before the date on which it becomes a party to this Agreement, two
properly completed and duly signed copies of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.
(ii)    Each Lender (or Transferee) that is not a United States person (as
defined in Section 7701(a)(30) of the IRC) (a “Non-U.S. Lender”) shall deliver
to Debtor and the Administrative Agent, on or before the date on which it
becomes a party to this Agreement (and from time to time thereafter upon the
request of Debtor or the Administrative Agent), whichever of the following is
applicable:
(A)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN or Form W-8BEN-E (or any successor forms) claiming eligibility for
the benefits of an income tax treaty to which the United States is a party, and
such other documentation as required under the IRC,
(B)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),


29



--------------------------------------------------------------------------------




(C)    in the case of a Lender (or Transferee) claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the IRC, (1) a
certificate (any such certificate a “Certificate Regarding Non-Bank Status”)
certifying that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the IRC, (B) a “10 percent shareholder” of Debtor,
within the meaning of Section 881(c)(3)(B) of the IRC or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the IRC, and that no
interest payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (2) two
properly completed and duly signed copies of Internal Revenue Service Form
W-8BEN or Form W-8BEN-E (or any successor forms), or
(D)    to the extent a Lender (or Transferee) is not the beneficial owner,
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender (or
Transferee), accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, a
Certificate Regarding Non-Bank Status, or Form W-9, or Form W-8IMY.
(iii)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Debtor or the Administrative Agent to determine the
withholding or deduction required to be made.
(iv)    In addition, the Administrative Agent shall deliver to Debtor (x)(I)
prior to the date on which the first payment by Debtor is due hereunder or (II)
prior to the first date on or after the date on which the Administrative Agent
becomes a successor Administrative Agent pursuant to Article VIII on which
payment by Debtor is due hereunder, as applicable, two copies of whichever of
the following is applicable: (A) a properly completed and executed IRS Form W-9
certifying its exemption from U.S. federal backup withholding or (B) a properly
completed and executed IRS Form W-8IMY certifying that the Administrative Agent
is a U.S. branch and intends to be treated as a U.S. person for purposes of
withholding under Chapter 3 of the IRC pursuant to Section 1.1441-1(b)(2)(iv) of
the Treasury Regulations and (y) on or before the date on which any such
previously delivered documentation becomes inaccurate in any respect, updated
documentation. Notwithstanding anything to the contrary in this Section
2.11(d)(iv), the Administrative Agent shall not be required to deliver any
documentation that the Administrative Agent is not legally eligible to deliver
as a result of a Change in Law.
(v)    If a payment made to a Lender (or Transferee) or the Administrative Agent
under any Loan Document would be subject to U.S. federal withholding Tax imposed
under FATCA if such Lender (or Transferee) or Administrative Agent were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
(or Transferee) or Administrative Agent shall deliver to Debtor and the
Administrative Agent at the time or times prescribed by laws and at such time or
times reasonably requested by Debtor and the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Debtor or the Administrative Agent as may be necessary for Debtor
and the Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender (or Transferee) or Administrative Agent has or has
not


30



--------------------------------------------------------------------------------




complied with such Lender’s obligations under FATCA and, if necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.11(d), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(e)    Each Lender (or Transferee) hereby authorizes the Administrative Agent to
deliver to the Loan Parties and to any successor Administrative Agent any
documentation provided by such Lender (or Transferee) to the Administrative
Agent pursuant to Section 2.11(d).
(f)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.11 (including by the payment of additional amounts
pursuant to this Section 2.11), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.11 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph (f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(g)    Notwithstanding anything herein to the contrary, Debtor and each Lender
hereby agrees that the Administrative Agent shall be entitled to make any
withholding or deduction from payments to the extent necessary to comply with
FATCA for which the Administrative Agent shall not have liability and to provide
to the Administrative Agent sufficient information about Lenders or other
applicable parties and/or transactions (including any modification to the terms
of such transactions) so the Administrative Agent can determine whether it has
tax related obligations under applicable tax laws, rules and regulations
(inclusive of directives, guidelines and interpretations promulgated by
competent authorities) in effect from time to time. Debtor agrees to indemnify
and hold harmless the Administrative Agent for any losses it may suffer due to
actions it takes to comply with FATCA, except to the extent that there has been
a final non-appealable judicial determination that such losses resulted from the
Administrative Agent’s gross negligence or willful misconduct.
(h)    The obligations of the Loan Parties under this Section 2.11 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.


31



--------------------------------------------------------------------------------




Section 2.12    Increased Costs and Reduced Return.
(a)    If any Secured Party shall have determined that any Change in Law shall
(i) subject such Secured Party, or any Person controlling such Secured Party to
any Tax with respect to this Agreement or any Loan made by such Lender, or
change the basis of taxation of payments to such Secured Party or any Person
controlling such Secured Party of any amounts payable hereunder (except for
Indemnified Taxes and Excluded Taxes), (ii) impose, modify or deem applicable
any reserve, special deposit or similar requirement against any Loan or against
assets of or held by, or deposits with or for the account of, or credit extended
by, such Secured Party or any Person controlling such Secured Party or (iii)
impose on such Secured Party or any Person controlling such Secured Party any
other condition regarding this Agreement or any Loan, and the result of any
event referred to in clauses (i), (ii) or (iii) above shall be to increase the
cost to such Lender of making any Loan or agreeing to make any Loan, or to
reduce any amount received or receivable by such Secured Party hereunder, then,
upon demand by such Secured Party, Debtor shall pay to such Secured Party such
additional amounts as will compensate such Secured Party for such increased
costs or reductions in amount.
(b)    If any Secured Party shall have determined that any Change in Law either
(i) affects or would affect the amount of capital required or expected to be
maintained by such Secured Party or any Person controlling such Secured Party,
and such Secured Party determines that the amount of such capital is increased
as a direct or indirect consequence of any Loans made or maintained hereunder,
or such Secured Party’s or such other controlling Person’s other obligations
hereunder, or (ii) has or would have the effect of reducing the rate of return
on such Secured Party’s or such other controlling Person’s capital to a level
below that which such Secured Party or such controlling Person could have
achieved but for such circumstances as a consequence of any Loans made or
maintained, or any agreement to make Loans or such Secured Party’s or such other
controlling Person’s other obligations hereunder (in each case, taking into
consideration, such Secured Party’s or such other controlling Person’s policies
with respect to capital adequacy), then, upon demand by such Secured Party,
Debtor shall pay to such Secured Party from time to time such additional amounts
as will compensate such Secured Party for such cost of maintaining such
increased capital or such reduction in the rate of return on such Secured
Party’s or such other controlling Person’s capital, but only to the extent that
such cost or reduction in return is caused solely as a result of its Loan made
or maintained hereunder.
(c)    All amounts payable under this Section 2.12 shall bear interest from the
date that is 10 days after the date of demand by any Secured Party until payment
in full to such Secured Party at a rate equal to 4.75% per annum. A certificate
of such Secured Party claiming compensation under this Section 2.12, specifying
the event herein above described and the nature of such event shall be submitted
by such Secured Party to Debtor, setting forth the additional amount due and an
explanation of the calculation thereof, and such Secured Party’s reasons for
invoking the provisions of this Section 2.12, and shall be final and conclusive
absent manifest error.
(d)    Failure or delay on the part of any Secured Party to demand compensation
pursuant to the foregoing provisions of this Section 2.12 shall not constitute a
waiver of such Secured Party’s right to demand such compensation; provided that
Debtor shall not be required to compensate


32



--------------------------------------------------------------------------------




a Secured Party pursuant to the foregoing provisions of this Section 2.12 for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Secured Party notifies Debtor of the Change in Law giving
rise to such increased costs or reductions and of such Secured Party’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Subject to the provisions of Section 2.12(d), the obligations of the Loan
Parties under this Section 2.12 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
Section 2.13    Funding Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, setting forth in reasonable
detail the basis for calculating such compensation, Debtor shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense actually incurred by it as a result of:
(a)    any payment or prepayment of any Loan on a day other than on an Interest
Payment Date (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by Debtor (for a reason other than the failure of such Lender
to make a Loan) to prepay any Loan on the date or in the amount notified by
Debtor; or
(c)    any mandatory assignment, or assignment at the request of Debtor, of such
Lender’s Loans pursuant to Section 2.15 on a day other than an Interest Payment
Date;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained. Debtor shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing. For purposes of calculating
amounts payable by Debtor to the Lenders under this Section 2.13, each Lender
shall be deemed to have funded each Loan made by it by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Loan was in fact so
funded.
Section 2.14    Alternate Rate of Interest.
(a)    If at least two Business Days prior to the end of any calendar quarter:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate; or
(ii)    the Administrative Agent is advised, in writing, by the Required Lenders
that the LIBOR Rate will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans;


33



--------------------------------------------------------------------------------




then, the Administrative Agent shall promptly give notice thereof to Debtor and
the Lenders by telephone or facsimile as promptly as practicable thereafter. The
Administrative Agent, with the agreement of Debtor and the Required Lenders, may
establish an alternative interest rate for the Loans, in which case, such
alternative rate of interest shall apply with respect to such Loans until (1)
the Administrative Agent revokes the notice delivered with respect to such Loans
under clause (a)(i) of this Section, (2) the Administrative Agent or the
Required Lenders notify the Administrative Agent and Debtor that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding such Loans, or (3) any Lender determines that any
Requirement of Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable lending office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and Debtor written notice thereof.
(b)    (i) If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (A) the
circumstance set forth in Section 2.14(a)(i) above has arisen and such
circumstance is unlikely to be temporary or (B) the circumstance set forth in
Section 2.14(a)(i) has not arisen but the supervisor for the administrator of
the LIBOR Rate, or the administrator of the LIBOR Rate, or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Rate shall no longer
be published or used for determining interest rates for loans, then the
Administrative Agent will use as directed by Debtor and the Required Lenders, as
a substitute for the LIBOR Rate and for each future interest determination date,
the alternative reference rate selected by the central bank, reserve bank,
monetary authority or any similar institution (including any committee or
working group thereof) that is consistent with accepted market practice (the
“Alternative Rate”). As part of such substitution, the Administrative Agent
will, as directed by Debtor and the Required Lenders, make such adjustments to
the Alternative Rate or the spread thereon, as well as the Business Day
convention, interest determination dates and related provisions and definitions
(“Adjustments”), in each case that are consistent with accepted market practice
for the use of such Alternative Rate for Obligations similar to the Loans. The
Administrative Agent and the Loan Parties shall enter into an amendment to this
Agreement to reflect such Alternative Rate and such other related changes to
this Agreement as may be applicable (and such amendment shall, notwithstanding
anything to the contrary in Section 9.2, become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and Debtor unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent notice that such Required Lenders do not accept such amendment in which
case Debtor and the Required Lenders shall negotiate an acceptable Alternative
Rate).
(ii)    If there is no clear market consensus as to whether any rate has
replaced the LIBOR Rate in customary market usage, Debtor will appoint in its
sole discretion an independent financial advisor (the “IFA”) to determine an
appropriate Alternative Rate, and any Adjustments, and the decision of the IFA
will be binding on Debtor, the Administrative Agent and the Lenders. The
Administrative Agent, the Required Lenders and Debtor shall enter into an


34



--------------------------------------------------------------------------------




amendment to this Agreement to reflect the Alternative Rate determined by the
IFA and such other related changes to this Agreement as may be applicable.
Notwithstanding the foregoing, in each case of clause (i) and (ii) above, if
such Alternative Rate as so determined would be less than 1.50%, such rate shall
be deemed to be 1.50% for the purposes of this Agreement.
Section 2.15    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requires Debtor to pay any additional amount under Section
2.11 or requests compensation under Sections 2.12 or 2.13, then such Lender
shall (at the request of Debtor) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to such Sections in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Debtor hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requires Debtor to pay any additional amounts under Section
2.11 or requests compensation under Sections 2.12 or 2.13 and, in each case,
such Lender has declined or is unable to designate a different lending office in
accordance with clause (a) above, then Debtor may, at its sole expense and
effort, upon written notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
9.7), all of its interests, rights and obligations under this Agreement and the
other Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    Debtor shall have paid to the Administrative Agent any assignment fees
specified in Section 9.7;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.11) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Debtor (in the case
of all other amounts);
(iii)    in the case of any such assignment resulting from payments required to
be made pursuant to Section 2.11 or a claim for compensation under Sections 2.12
or 2.13, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    such assignment does not conflict with applicable Requirements of Law.
Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above. If the assigning Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
assignment, the assigning Lender shall be deemed to have executed and delivered
such


35



--------------------------------------------------------------------------------




Assignment and Acceptance. Any such assignment shall be made in accordance with
the terms of Section 9.7.
(c)    A Lender shall not be required to make any such assignment or delegation
pursuant to clause (b) above, if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Debtor to require such
assignment and delegation cease to apply.

ARTICLE III
SECURITY INTEREST
Section 3.1    Grant of Security Interest. As collateral security for all of the
Obligations, Debtor and each Guarantor does hereby collaterally assign, and
grant to the Administrative Agent, for the benefit of the Secured Parties, a
continuing security interest in, a first priority lien upon, collateral
assignment of, and a right of set-off against all of Debtor’s and each
Guarantor’s right, title and interest in and to all assets of Debtor and each
Guarantor, including, without limitation, the following (collectively, the
“Collateral”):
(a)    Receivables. All of the following, whether now or hereafter existing,
that are owned by any Loan Party or in which any Loan Party otherwise has any
rights: (i) all accounts of any kind, including, but not limited, to any and all
and Debtor’s and any Guarantor’s rights to payment of amounts derived from the
contracts and agreements of Debtor and any Guarantor, whether now or hereafter
existing, (ii) all chattel paper, documents and instruments of any kind, whether
now or hereafter existing, relating to such accounts or arising out of or in
connection with the sale or lease of goods or the rendering of services and
(iii) all rights now or hereafter existing in, to or under all security
agreements, leases and other contracts securing or otherwise relating to any
such accounts, chattel paper, documents or instruments (any and all such
accounts, chattel paper, documents, instruments, security agreements, leases and
other contracts being referred to herein collectively as the “Receivables”);
(b)    Contract Rights, General Intangibles, Etc. All of the following, whether
now or hereafter existing, that are owned by any Loan Party or in which any Loan
Party otherwise has any rights: all contract rights and general intangibles of
any kind (including, but not limited to, all causes of action, tax refunds and
insurance proceeds) and all chattel paper, documents, instruments, security
agreements, payment intangibles, other contracts and money, and all other rights
of any Loan Party (except those constituting Receivables) to receive payments of
money or the ownership of property;
(c)    Equipment. All equipment in all of its forms, wherever located and
whether now or hereafter existing, that is owned by any Loan Party or in which
any Loan Party otherwise has any rights (including, without limiting the
foregoing in any respect, all fixtures, motor vehicles, trailers, tools,
machinery and furniture of any type, kind or nature owned by any Loan Party),
all parts thereof and all accessions and additions thereto (collectively, the
“Equipment”);
(d)    Intellectual Property. All Intellectual Property;
(e)    Inventory. All inventory in all of its forms, wherever located and
whether now or hereafter existing, that is owned by any Loan Party or in which
any Loan Party otherwise


36



--------------------------------------------------------------------------------




has any rights (including, but not limited to, all (i) inventory and raw
materials and work in progress therefor, finished goods thereof and materials
used or consumed in the manufacture or production thereof, (ii) goods in which
any Loan Party has an interest in mass or a joint or other interest or right of
any kind and (iii) goods that are returned to or repossessed by any Loan Party),
and all accessions thereto and products thereof and documents therefor (any and
all such inventory, accessions, products and documents being referred to herein
collectively as the “Inventory”);
(f)    Instruments. All of the following, whether now or hereafter existing,
that are owned by any Loan Party or in which any Loan Party otherwise has any
rights: all instruments, chattel paper, certificates of deposit and other
instruments evidencing any deposit issued by any financial institution to any
Loan Party, in all forms and all interest, cash and other writings and property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for or in renewal or extension of any or all of such instruments,
chattel paper, and certificates of deposit;
(g)    Investment Property. All present and future investment property of any
Loan Party, including, without limitation, all certificated and uncertificated
securities, all security entitlements and securities accounts, all commodity
contracts and commodity accounts, and all interests of any Loan Party in each
thereof;
(h)    Letter of Credit Rights. All Letter of Credit Rights;
(i)    Pledged Accounts. All present and future deposit accounts of any Loan
Party including, without limitation, any demand, time savings, passbook,
certificates of deposit, or like account maintained by any Loan Party with any
bank, savings and loan association, credit union or other organization, all
money, cash, cash equivalents, checks, drafts, notes, bills, bills of exchange
and bonds or other instruments, writings or property of any Loan Party from time
to time received, receivable or otherwise distributed in respect thereof, in
renewal or extension thereof, or in exchange therefore, whether or not deposited
in any such deposit account, including specifically the accounts resulting from
Debtor’s ownership of Tinuum Group and Tinuum Services and covered by the
Control Agreements (collectively, the “Pledged Accounts”);
(j)    Equity Interests. All Pledged Equity;
(k)    Commercial Tort Claims. All Commercial Tort Claims;
(l)    Goods. All Goods;
(m)    Software. All Software;
(n)    Supporting Obligations. All Supporting Obligations;
(o)    Related Collateral and Proceeds. All parts of, all accessions to, all
replacements for, all products of, all payments of any type in lieu of or in
respect of and all documents and general intangibles covering or relating to any
or all of the foregoing Collateral; all books and records related to any and all
of the foregoing Collateral, including any and all books of account,


37



--------------------------------------------------------------------------------




customer lists and other records relating in any way to the foregoing
Collateral; all proceeds of any and all of the foregoing Collateral and, to the
extent not otherwise included, all payments under insurance (whether or not the
Administrative Agent is the loss payee thereof) or under any indemnity, warranty
or guaranty by reason of loss to or otherwise with respect to any of the
foregoing Collateral.
The Administrative Agent shall have a first priority lien on all of the
Collateral, subject to the Permitted Indebtedness and Permitted Liens. In each
case, the foregoing shall be covered by this Agreement whether Debtor’s or
Guarantors’ ownership or other rights therein are presently held or hereafter
acquired and howsoever Debtor’s or Guarantors’ interests therein may arise or
appear (whether by ownership, security interest, claim or otherwise).
Notwithstanding anything to the contrary herein, the “Collateral” shall not
include and shall exclude (i) any contract, instrument or chattel paper in which
Debtor or any Guarantor has any right, title or interest if and to the extent
such contract, instrument or chattel paper includes a provision containing a
restriction on assignment such that the creation of a security interest in the
right, title or interest of Debtor or any Guarantor therein would be prohibited
and would, in and of itself, cause or result in a default thereunder enabling
another person party to such contract, instrument or chattel paper to enforce
any remedy with respect thereto, (ii) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which the grant
of a security interest therein would impair the validity or enforceability of or
render void or result in the cancellation of, any registration issued as a
result of such intent-to-use trademark applications under applicable
Requirements of Law; provided that upon submission and acceptance by the USPTO
of an amendment to allege pursuant to 15 U.S.C. Section 1060(a) or any successor
provision), such intent-to-use trademark application shall be considered
Collateral, (iii) certain Equipment subject to the leases set forth on Schedule
4.3(e), (iv) any treasury stock of Debtor, (v) the Equity Interests owned by
ADA-ES in Tinuum Group and Tinuum Services and (vi) so long as such assets are
subject to the lien of CoBiz Bank (or any financial institution providing a
refinancing of the CoBiz Debt on substantially the same terms, including Liens
on only the CoBiz Collateral (other than as permitted by Item 1 on Schedule
4.3(e)), the CoBiz Collateral.
Section 3.2    Obligations Secured. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the
Obligations, including, without limitation, the following obligations,
indebtedness and liabilities, whether now existing or hereafter incurred: (a)
Debtor’s obligations under the Loan Documents; (b) each Guarantor’s obligations
under its respective Guaranty; (c) the payment by Debtor, as and when due and
payable, of all amounts from time to time owing by Debtor under or with respect
to this Agreement; and (d) all renewals, extensions, amendments, modifications,
supplements, or restatements of or substitutions for any of the foregoing.
Notwithstanding the foregoing, the Loan Parties and the Administrative Agent, on
behalf of the Secured Parties, hereby acknowledge and agree that the security
interest created hereby in the Collateral is not to be construed as an
assignment of any Intellectual Property.
Section 3.3    Disposition of Collateral. Each Loan Party will safeguard and
protect all Collateral for the Administrative Agent’s general account and make
no Transfers thereof whether by sale, lease or otherwise except (a) the sale of
Inventory in the Ordinary Course of Business, (b) the Transfer of obsolete and
worn-out Equipment so long as (i) the proceeds of any such disposition are used
to acquire replacement Equipment which is subject to the Administrative Agent’s
security


38



--------------------------------------------------------------------------------




interest, or (ii) the proceeds of which are remitted to the Administrative Agent
to be applied pursuant to Section 2.6(b), (c) termination or other disposition
of any Patent to the extent Debtor or any Subsidiary has an alternate Patent in
place, or (d) any other Dispositions (including Dispositions of Equipment other
than as described in clause (b) above) resulting in proceeds of less than
$5,000,000 in the aggregate in any fiscal year so long as the proceeds of which
are remitted to the Administrative Agent to the extent required pursuant to
Section 2.6(b).

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 4.1    Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and the Lenders, as of the date made or
deemed made, that:
(a)    Existence; Compliance with Law.
(i)    Each Loan Party and each of their Subsidiaries is duly formed, legally
existing and in good standing under the laws of its state of formation, and is
duly qualified as a foreign entity in all jurisdictions where the property it
owns or the business it transacts make such qualification necessary. Each Loan
Party and each of their Subsidiaries has obtained all permits, licenses and
other governmental permits necessary to conduct the business it transacts,
except those that the failure to obtain would not reasonably be expected to
cause a Material Adverse Effect. Each Loan Party and each of their Subsidiaries
is in compliance with all Requirements of Law and orders of any governmental
authority applicable to it or its property in all material respects and all
indentures, agreements and other instruments binding upon it or its property in
all material respects.
(b)    Name, Principal Place of Business; Taxpayer Identification Number. Set
forth on Schedule 4.1(b) is a complete and accurate list of all Loan Parties,
showing as of the Closing Date, or as of the last date such Schedule was
required to be updated in accordance with the terms hereof, (as to each Loan
Party) (i) the exact legal name, (ii) any former legal names of such Loan Party
in the four (4) months prior to the Closing Date, (iii) the jurisdiction of its
incorporation or organization, as applicable, (iv) the type of organization,
(v) the jurisdictions in which such Loan Party is qualified to do business,
(vi) the address of its chief executive office, (vii) the address of its
principal place of business, (viii) its U.S. federal taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation or organization, (ix) the organization
identification number, (x) ownership information (e.g. publicly held or if
private or partnership, the owners and partners of each of the Loan Parties) and
(xi) the industry or nature of business of such Loan Party
(c)    Ownership and Liens. The Loan Parties are the sole owners of the
Collateral, and have good and marketable title to it, free and clear of all
Liens or adverse claims, except for Permitted Liens. No chattel mortgage,
collateral chattel mortgage, statement of assignment, notice of assignment,
notice of security interest or effective financing statement or other instrument
similar in effect covering all or any part of the Collateral is on file in any
recording office except such as may have been filed to perfect or protect any
Permitted Lien. There are no effective pledges or


39



--------------------------------------------------------------------------------




collateral assignments affecting all or any part of the Collateral other than
those in favor of the Administrative Agent and the holders of Permitted Liens.
(d)    No Conflicts. Neither the ownership or the intended use of the Collateral
by the Loan Parties, nor the grant of the security interest by the Loan Parties
to the Administrative Agent herein, nor any Loan Party’s obligations under the
Loan Documents, nor the exercise by the Lenders of their rights or remedies
hereunder, will (i) conflict with any provision of (A) a Requirement of Law, (B)
any Company Document, (C) any agreement, judgment, license, order or permit
applicable to or binding upon any Loan Party, or (ii) result in or require the
creation of any Lien upon any assets or properties of any Loan Party (other than
the security interest granted by Loan Parties to the Administrative Agent
hereunder).
(e)    No Consents. No consent, approval, authorization or order of, and no
notice to or filing with any court, governmental authority or third party is
required in connection with (i) the grant by the Loan Parties of the security
interest herein, (ii) the exercise by the Lenders of their rights and remedies
hereunder or (iii) the Loan Parties’ execution, delivery and performance of the
Loan Documents, including, without limitation, the borrowing of the Loan, other
than those that have been obtained as of the Closing Date.
(f)    Collateral.
(i)    This Agreement and the other Loan Documents create a valid and binding
security interest in favor of the Administrative Agent in the Collateral
securing the Obligations. The Collateral and the Administrative Agent’s rights
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses, except with respect to Permitted Liens. All of
the Obligations of Loan Parties will, at the time from and after the execution
and delivery of each of the Loan Documents, be entitled to the benefits of and
be secured by each of the Loan Documents.
(ii)    All Pledged Equity (i) is duly authorized and validly issued, (ii) is
fully paid and, to the extent applicable, nonassessable and is not subject to
the preemptive rights of any Person, (iii) is beneficially owned as of record by
a Loan Party and (iv) constitute all the issued and outstanding shares of all
classes of the equity of such issuer issued to such Loan Party.
(iii)    As of the Closing Date, (A) no Loan Party owns any Equity Interests in
any Material Subsidiary that are required to be pledged to the Administrative
Agent hereunder except as set forth on Schedule 4.1(f)(iii)(A) (as updated from
time to time in accordance with the terms hereof), and (B) no Loan Party holds
any Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Loan Documents other than as
set forth on Schedule 4.1(f)(iii)(B) (as updated from time to time in accordance
with the terms hereof). All such certificated securities, Instruments, Documents
and Tangible Chattel Paper have been delivered to the Administrative Agent to
the extent (A) requested by the Required Lenders or (B) as required by the terms
of this Agreement and the other Loan Documents.
(iv)    Except as previously disclosed to the Administrative Agent, none of the
Collateral consisting of an interest in a partnership or a limited liability
company (i) is dealt in


40



--------------------------------------------------------------------------------




or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC, (iii)
is an Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.
(v)    As of the Closing Date, no Loan Party has any Commercial Tort Claims
seeking damages in excess of $100,000 other than as set forth on
Schedule 4.1(f)(v) (as updated from time to time in accordance with the terms
hereof).
(g)    Power; Authorization; Enforceable Obligations. Each Loan Party (i) has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party; (ii) has taken all necessary corporate or
limited liability company action to authorize the borrowings on the terms and
conditions of this Agreement and the other Loan Documents; and (iii) has taken
all necessary corporate or limited liability company action to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party. This Agreement and each other Loan Document to which any Loan Party is a
party have been duly executed and delivered on behalf of each applicable Loan
Party. This Agreement and each other Loan Document to which any Loan Party is a
party constitute legal, valid and binding obligations of such Loan Party,
enforceable against each Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
(h)    Financial Information. Each Loan Party represents that all financial
statements (other than internally prepared financial statements) of any Loan
Party delivered to the Administrative Agent are and were prepared in accordance
with GAAP and fairly present the Loan Parties’ financial condition as of the
date or dates thereof and the results of operations for the fiscal period then
ended (other than unaudited financial statements which are subject to customary
year-end adjustments and do not contain the footnotes required by GAAP). Except
as set forth in such financial statements, there are no contingent obligations
or liabilities of any Loan Party other than those incurred in the Ordinary
Course of Business which are not material either individually or in the
aggregate. Since December 31, 2017, there has been no change (either
individually or in the aggregate) in any Loan Party’s financial condition or
business that has had or would be reasonably expected to result in a Material
Adverse Effect. No Loan Party has any outstanding Indebtedness other than
Permitted Indebtedness.
(i)    No Litigation. No litigation, investigation or proceeding of or before
any arbitrator or governmental authority has occurred in the last three years,
is pending or, to the knowledge of Debtor, is threatened by or against any Loan
Party or against any of its properties or revenues that would reasonably be
expected to cause a Material Adverse Effect.
(j)    No Default. No Loan Party is in default under or with respect to any of
its material Permitted Indebtedness. No Default or Event of Default has occurred
and is continuing.
(k)    Taxes. Each Loan Party has filed all tax returns that are required to be
filed (or timely extensions therefore) and have paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges


41



--------------------------------------------------------------------------------




imposed on it or any of its property by any governmental authority (other than
any amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Loan Parties); and no tax Lien has
been filed, and no claim is being asserted, with respect to any such tax, fee or
other charge other than Permitted Liens.
(l)    Employee Matters; ERISA.
(i)    No Loan Party is engaged in any unfair labor practice. No Loan Party, nor
any employees of any of them is subject to any collective bargaining agreement.
No petition for certification or union election is pending with respect to the
employees of the Loan Parties and their Subsidiaries and no union or collective
bargaining unit has sought such certification or recognition with respect to
such employees. There are no strikes, slowdowns, work stoppages or controversies
pending or, to the best knowledge of Debtor, threatened by any employees of any
Loan Party or any Subsidiary thereof. Each Loan Party and each Subsidiary
thereof has complied with all labor and employment Requirements of Law in all
material respects.
(ii)    (A) Except as set forth on Schedule 4.1(l)(ii), each Employee Plan is in
substantial compliance with ERISA and the IRC, (B) no Termination Event has
occurred nor is reasonably expected to occur with respect to any Employee Plan,
(C) the most recent annual report (Form 5500 Series) with respect to each
Employee Plan, including any required Schedule B (Actuarial Information)
thereto, copies of which have been filed with the Internal Revenue Service and
delivered to the Administrative Agent, is complete and correct and fairly
presents the funding status of such Employee Plan, and since the date of such
report there has been no material adverse change in such funding status, (D)
copies of each agreement entered into with the PBGC, the U.S. Department of
Labor or the Internal Revenue Service with respect to any Employee Plan have
been delivered to the Administrative Agent, (E) no Employee Plan had an
accumulated or waived funding deficiency or permitted decrease which would
create a deficiency in its funding standard account or has applied for an
extension of any amortization period within the meaning of Section 412 of the
IRC at any time during the previous 60 months, and (F) no Lien imposed under the
IRC or ERISA exists or is likely to arise on account of any Employee Plan within
the meaning of Section 412 of the IRC. No Loan Party or any of its ERISA
Affiliates has incurred any withdrawal liability under ERISA with respect to any
Multiemployer Plan, or is aware of any facts indicating that it or any of its
ERISA Affiliates may in the future incur any such withdrawal liability. Except
as would not be material, no Loan Party or any of its ERISA Affiliates nor any
fiduciary of any Employee Plan has (i) engaged in a nonexempt prohibited
transaction described in Sections 406 of ERISA or 4975 of the IRC, (ii) failed
to pay any required installment or other payment required under Section 412 of
the IRC on or before the due date for such required installment or payment,
(iii) engaged in a transaction within the meaning of Section 4069 of ERISA or
(iv) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid. Except as would not be material, there are no pending or, to
the best knowledge of any Loan Party, threatened claims, actions, proceedings or
lawsuits (other than claims for benefits in the normal course) asserted or
instituted against (i) any Employee Plan or its assets, (ii) any fiduciary with
respect to any Employee Plan, or (iii) any Loan Party or any of its ERISA
Affiliates with respect to any Employee Plan. Except as required by


42



--------------------------------------------------------------------------------




Section 4980B of the IRC or any other applicable law or as would not be
material, no Loan Party or any of its ERISA Affiliates maintains an employee
welfare benefit plan (as defined in Section 3(1) of ERISA) which provides health
or welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of any Loan Party or any of its ERISA Affiliates or
coverage after a participant’s termination of employment
(iii)    Each Loan Party represents and warrants as of the Closing Date that
such Loan Party is not and will not be using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with
respect to the Loan Parties’ entrance into, participation in, administration of
and performance of the Loans or this Agreement.
(m)    Solvency. After giving effect to the transactions contemplated by this
Agreement and before and after giving effect to each Loan, each Loan Party is,
and the Loan Parties on a consolidated basis are, Solvent. No transfer of
property is being made by any Loan Party and no obligation is being incurred by
any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party.
(n)    No Assumption of Liability. The Administrative Agent shall not be deemed
by Loan Party to have assumed any obligation or liability under the Collateral
by reason of or arising out of this Agreement.
(o)    Subsidiaries. On the Closing Date, after giving effect to the
transactions contemplated hereby to occur on the Closing Date, the authorized
Equity Interests of Debtor and each of its Subsidiaries and the issued and
outstanding Equity Interests of Debtor and each of its Subsidiaries are listed
on Schedule 4.1(o).
(p)    Intellectual Property. To the knowledge of any Loan Parties, all
Intellectual Property of such Loan Party is valid, subsisting, unexpired,
enforceable and has not been abandoned. Except as to pending patent, trademark,
or copyright applications and registrations, no holding, decision or judgment
has been rendered by any Governmental Authority that would limit, cancel or
question the validity of any Intellectual Property of any Loan Party. All
applications that any Loan Party has filed or registered pertaining to the
Copyrights, Patents and Trademarks of each Loan Party have been duly and
properly filed, and all resulting registrations or letters pertaining to such
Copyrights, Patents and Trademarks have to the knowledge of any Loan Parties
been duly and properly filed and issued. No Loan Party has made any assignment
or agreement in conflict with the security interest in the Intellectual Property
of any Loan Party hereunder. To the knowledge of any Loan Parties, each Loan
Party and each of its Subsidiaries, own, or possess the right to use, all of the
Intellectual Property that is used in the operation of their respective
businesses, without conflict with the rights of any other Person. To the
knowledge of any Loan Parties, neither the operation of the business of any of
the Loan Parties or any of their Subsidiaries, nor any slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed by any Loan Party or any of its
Subsidiaries infringes upon any rights held by any other Person. Except as
disclosed to the Administrative Agent and Lenders, no proceeding, claim or
litigation regarding any of the foregoing is pending or, to the knowledge of
such Loan Party, threatened, which, either individually or in the aggregate,
could reasonably be


43



--------------------------------------------------------------------------------




expected to have a Material Adverse Effect. Set forth on Schedule 4.1(p) is a
complete and accurate list as of the Closing Date of all registered or issued
Intellectual Property (including all applications for registration and issuance)
owned by each of the Loan Parties or that each of the Loan Parties has the right
to (including the name/title, current owner, registration or application number,
and registration or application date and such other information as reasonably
requested by the Required Lenders).
(q)    Broker. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of any Loan Party.
(r)    Federal Regulations. No part of the proceeds of the Loan, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by the Administrative Agent (acting at the written direction of the
Required Lenders), Debtor will furnish to each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form U
1, as applicable, referred to in Regulation U.
(s)    Investment Company Act; Other Regulations. No Loan Party nor any
Subsidiary is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party nor any Subsidiary is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur or suffer to exist Indebtedness.
(t)    Environmental Matters. (i) The operations of each Loan Party are in
material compliance with all Environmental Laws; (ii) there has been no Release
at any of the properties owned or operated by any Loan Party or, to the
knowledge of each Loan Party, a predecessor in interest, or, to the knowledge of
each Loan Party, at any disposal or treatment facility which received Hazardous
Materials generated by any Loan Party or any predecessor in interest in each
case except as would not reasonably be expected (either individually or in the
aggregate) to result in material Environmental Liabilities and Costs; (iii) no
Environmental Action has been asserted against any Loan Party or, to the
knowledge of each Loan Party, any predecessor in interest, nor does any Loan
Party have knowledge or written notice of any threatened or pending
Environmental Action against any Loan Party except as would not reasonably be
expected (either individually or in the aggregate) to result in material
Environmental Liabilities and Costs; (iv) to the knowledge of each Loan Party,
no Environmental Actions have been asserted against any facilities that may have
received Hazardous Materials generated by any Loan Party or any predecessor in
interest in either case except as would not reasonably be expected (either
individually or in the aggregate) to result in material Environmental
Liabilities and Costs; (v) no property now or, to the knowledge of each Loan
Party, formerly owned or operated by a Loan Party has been used as a treatment
or disposal site for any Hazardous Material by such Loan Party or, to the
knowledge of any Loan Party, an other Person, in a manner which violates the
Environmental Laws in any material respect or would reasonably be expected to
result in a material Environmental Action, material Environmental Liabilities
and Costs, or an material obligation to conduct a Remedial Action; (vi) no Loan
Party has failed to report to the proper Governmental Authority any Release
which is required to be so reported by


44



--------------------------------------------------------------------------------




any Environmental Laws except as would not reasonably be expected (either
individually or in the aggregate) to result in material Environmental
Liabilities and Costs; (vii) each Loan Party holds all licenses, permits and
approvals required under any Environmental Laws in connection with the operation
of the business carried on by it, except for such licenses, permits and
approvals as to which a Loan Party’s failure to hold or maintain would not
reasonably be expected (either individually or in the aggregate) to result in
material Environmental Liabilities and Costs; and (viii) no Loan Party has
received any notification pursuant to any Environmental Laws that (A) any work,
repairs, construction or Capital Expenditures are required to be made in respect
as a condition of continued compliance with any Environmental Laws, or any
license, permit or approval issued pursuant thereto or (B) any license, permit
or approval referred to above is about to be reviewed, made, subject to
limitations or conditions, revoked, withdrawn or terminated, in each case,
except as would not reasonably be expected (either individually or in the
aggregate) to result in material Environmental Liabilities and Costs.
(u)    Anti-Money Laundering and Anti-Terrorism Laws.
(i)    None of the Loan Parties, any of their respective Subsidiaries, their
respective directors, officers or employees nor to the knowledge of Debtor,
their respective agents, has violated or is in violation of any of the
Anti-Money Laundering and Anti-Terrorism Laws in any material respect or has
engaged in or conspired to engage in any transaction that has the purpose of
evading or avoiding any of the Anti-Money Laundering and Anti-Terrorism Laws.
(ii)    None of the Loan Parties, nor any Subsidiary of any of the Loan Parties,
nor any officer, director, employees or principal shareholder or owner of any of
the Loan Parties or any of their Subsidiaries, nor, to the knowledge of Debtor,
any of the Loan Parties’ or any of their Subsidiaries’ respective agents acting
or benefiting in any capacity in connection with the Loans or other transactions
hereunder, is a Blocked Person.
(iii)    None of the Loan Parties, nor any Subsidiary of any of the Loan
Parties, nor, to the knowledge of Debtor, any of their respective agents acting
in any capacity in connection with the Loans or other transactions hereunder,
(A) conducts any business with or for the benefit of any Blocked Person or
engages in making or receiving any contribution of funds, goods or services to,
from or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked or subject to blocking pursuant to any Sanctions Programs.
(iv)    Debtor will not request any Loan hereunder, and Debtor shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan hereunder
(A) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Blocked Person, or in any Sanctioned
Country, or (B) in any manner that would result in the violation of Anti-Money
Laundering and Anti-Terrorism Laws applicable to any by any Person (including
any Lender or the Administrative Agent).
(v)    The Loan Parties have adopted, implemented and maintain policies and
procedures that are reasonably designed to ensure compliance with the Anti-Money
Laundering


45



--------------------------------------------------------------------------------




and Anti-Terrorism Laws by the Loan Parties, their respective Subsidiaries and
their respective directors, officers, employees and agents.
(v)    Anti-Bribery and Anti-Corruption Laws.
(i)    The Loan Parties, their respective Subsidiaries, their respective
directors, officers and employees and to the knowledge of Debtor, their
respective agents, are in compliance with the U.S. Foreign Corrupt Practices Act
of 1977, as amended (the “FCPA”), and the anti-bribery and anti-corruption laws,
rules and regulations of any jurisdictions applicable to the Loan Parties or
their Subsidiaries from time to time (collectively, the “Anti-Corruption Laws”).
(ii)    None of the Loan Parties has at any time:
(A)    offered, promised, paid, given, or authorized the payment or giving of
any money, gift or other thing of value, directly or indirectly, to or for the
benefit of any employee, official, or other person acting on behalf of any
foreign (i.e., non-U.S.) Governmental Authority, or of any public international
organization, or any foreign political party or official thereof, or candidate
for foreign political office (collectively, “Foreign Official”), for the purpose
of: (1) improperly influencing any act or decision of such Foreign Official in
his, her, or its official capacity; or (2) inducing such Foreign Official to do,
or omit to do, an act in violation of the lawful duty of such Foreign Official,
or (3) securing any improper advantage, in order to obtain or retain business
for, or with, or to direct business to, any Person; or
(B)    acted or attempted to act in any manner which would subject any of the
Loan Parties to liability under any Anti-Corruption Law.
(iii)    There are, and have been, no allegations, investigations or inquiries
with regard to a potential violation of any Anti-Corruption Law by any of the
Loan Parties or any of their respective current or former directors, officers,
employees, stockholders or agents, or other persons acting on their behalf.
(iv)    The Loan Parties have adopted, implemented and maintain anti-bribery and
anti-corruption policies and procedures that are reasonably designed to ensure
compliance with the Anti-Corruption Laws by the Loan Parties, their respective
Subsidiaries and their respective directors, officers, employees and agents.
(v)    Debtor will not request any Loan hereunder, and Debtor shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan hereunder
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.
(w)    Full Disclosure. Each Loan Party has disclosed to the Administrative
Agent and each Lender all agreements, instruments and corporate or other
restrictions to which it is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other


46



--------------------------------------------------------------------------------




information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender (other than forward-looking information and projections and
information of a general economic nature and general information about Debtor’s
industry) in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which it was made, not misleading.
Section 4.2    Affirmative Covenants. So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid (other
than contingent indemnification obligations for which no claim has been made) or
any Lender shall have any outstanding Term Loan Commitment hereunder, each Loan
Party will, unless the Required Lenders shall otherwise consent in writing:
(a)    Ownership and Liens. Each Loan Party will maintain all Collateral owned
by it free and clear of all Liens or adverse claims, except for the Permitted
Liens. Each Loan Party will defend the Collateral owned by it against any party
other than the Administrative Agent or a holder of a Permitted Lien claiming an
interest therein.
(b)    Existence; Compliance with Law. Each Loan Party will, and will cause its
Material Subsidiaries to, maintain its organization and legally existence under
the laws of its state of formation, and continue to be duly qualified as a
foreign company in all jurisdictions where the property it owns or the business
it transacts make such qualification necessary. Each Loan Party will, and will
cause its Subsidiaries to, maintain all permits, licenses and other governmental
approvals necessary to conduct the business it transacts unless the failure to
obtain such permits, licenses and other governmental approvals would not
reasonably be expected to have a Material Adverse Effect. Each Loan Party will,
and will cause its Subsidiaries to, (i) comply with all Requirements of Law and
all orders of any governmental authority applicable to it or its property in all
material respects and (ii) perform in all material respects its obligations
under material contracts to which it is a party.
(c)    Financial Statements and Reports. Debtor will promptly furnish to the
Administrative Agent or cause to be furnished to the Administrative Agent:
(i)    as soon as available, but in any event within 90 days after the end of
each fiscal year of Debtor, a consolidated balance sheet of Debtor and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(ii)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Debtor, a consolidated balance sheet of Debtor and its
Subsidiaries as at the


47



--------------------------------------------------------------------------------




end of such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of Debtor’s fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail, such consolidated statements to be certified by
the chief executive officer, chief financial officer, treasurer or controller of
Debtor as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Debtor and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;
(d)    Certificates; Other Information:
(i)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Debtor, and copies of all annual, regular, periodic and special
reports and registration statements which Debtor may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;
(ii)    as soon as available, but in any event within 30 days after the end of
each fiscal year of Debtor, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for Debtor and its Subsidiaries
and containing such additional information as the Administrative Agent (acting
at the written direction of the Required Lenders) may reasonably request;
(iii)    concurrently with the delivery of the financial statements referred to
in Sections 4.2(c)(i) and (ii), a certificate of an Authorized Officer of Debtor
in the form of Exhibit B hereto (a “Compliance Certificate”):
(A)     stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of Debtor and
its Subsidiaries during the period covered by such financial statements with a
view to determining whether Debtor and its Subsidiaries were in compliance with
all of the provisions of this Agreement and such Loan Documents at the times
such compliance is required hereby and thereby, and that such review has not
disclosed, and such Authorized Officer has no knowledge of, the occurrence and
continuance during such period of an Event of Default or Default or, if an Event
of Default or Default had occurred and continued or is continuing, describing
the nature and period of existence thereof and the action which Debtor and its
Subsidiaries propose to take or have taken with respect thereto,
(B)    attaching a schedule showing the calculation of the financial covenants
set forth in Section 4.4, and
(C)    in the case of the delivery of the financial statements of Debtor and its
Subsidiaries required by Section 4.2(c)(i), attaching confirmation that there
have been no changes to the information contained in schedules to this Agreement
delivered on the Closing Date


48



--------------------------------------------------------------------------------




or the date of the most recently updated schedules delivered pursuant to this
Section 4.2(d)(iii) and/or attaching updated schedules identifying any such
changes to the information contained therein; and
(iv)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party, or compliance with the terms of
the Loan Documents, as the Administrative Agent (acting at the written direction
of the Required Lenders) may from time to time reasonably request.
Documents required to be delivered pursuant to Section 4.2(c) or 4.2(d)(i) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Debtor posts such documents, or
provides a link thereto on Debtor’s website on the Internet at the website
address listed in Section 9.1; provided that: (i) Debtor shall deliver paper
copies of such documents to the Administrative Agent upon its request to Debtor
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) Debtor shall notify the
Administrative Agent (by electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. All such financial statements, reports
and certificates referred to above shall be in such detail as the Administrative
Agent (acting at the written direction of the Required Lenders) may reasonably
request and shall conform to GAAP applied on a basis consistent with those of
the financial statements described in Section 4.2(c) hereof, except only for
such changes in accounting principles or practice with which the independent
certified public accountants concur. Notwithstanding anything herein to the
contrary, Debtor (i) agrees that it will notify the Lenders prior to disclosing
any material non-public information with respect to Debtor or its securities
(“MNPI”) to any Lender or any of their respective Representatives and afford the
Lenders an opportunity to decline the receipt of any such information prior to
its disclosure, (ii) represents, on each date on which materials or information
are disclosed to any of Lender or any of their respective Representatives (other
than any disclosure of MNPI made with the consent of the Lenders pursuant to
clause (i) above), that the materials or information being disclosed do not
contain any MNPI, (iii) authorizes the Lenders and their respective
Representatives to treat any materials or information disclosed to the Lenders
or their respective Representatives (other than any disclosure of MNPI made with
the consent of the Lenders pursuant to clause (i) above) as not containing any
MNPI, and (iv) authorizes the Lenders and their respective Representatives to
disclose any such materials or information in connection with any exercise of
their rights or remedies under the Loan Documents. For the purposes of this
Section 4.2(d), the term “Representative” means, with respect to any Person, any
officer, director, partner, manager, employee, agent, consultant, affiliate,
professional advisor or other representative of such Person.
(e)    Books and Records; Inspection Discussions. Each Loan Party and their
Subsidiaries shall keep proper books of records and accounts in conformity with
GAAP and satisfy all Requirements of Law in respect of all dealings and
transactions in relation to its business and activities and permit
representatives of the Administrative Agent, at the direction of the Required
Lenders, to visit and inspect its properties and examine and make abstracts from
its books and records at any reasonable time and to discuss the business,
operations, properties and financial and


49



--------------------------------------------------------------------------------




other condition of the Loan Parties and their Subsidiaries with officers and
designated employees of the Loan Parties and their Subsidiaries and with their
independent certified public accountants; provided, however, that such
visitation and inspection rights may only be exercised by the Administrative
Agent twice in any consecutive twelve-month period, unless an Event of Default
has occurred, in which case, the Administrative Agent (acting at the written
direction of the Required Lenders) may exercise such rights as often as may
reasonably be desired.
(f)    Notices. Promptly, and in any event within ten (10) Business Days of the
occurrence of any event described in subsections (i) through (v) below, Debtor
shall give notice to the Administrative Agent in writing of:
(i)    the occurrence of any Event of Default;
(ii)    any event of default of any Indebtedness of Loan Party;
(iii)    any material setoff, claims, withholdings or other defenses to which
any of the Collateral, or the Administrative Agent’s rights with respect to the
Collateral are subject;
(iv)    any single litigation matter or proceeding affecting Loan Party in which
(A) the amount claimed from such single entity is $5,000,000 or more and not
covered by insurance or (B) injunctive or similar relief is sought which if
granted could be expected to have a Material Adverse Effect; and
(v)    any other development or event which could be expected to have a Material
Adverse Effect.
Each notice pursuant to subsections (i) through (v) above shall be accompanied
by a statement of an officer of Debtor setting forth details of the occurrence
referred to therein and stating what action Debtor proposes to take with respect
thereto.
(g)    Taxes. Debtor will, and will cause each Subsidiary to, file all tax
returns required by law before the due date thereof (as validly extended) and
pay and discharge promptly when due all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or upon any of its property
as well as all claims of any kind (including claims for labor, materials,
supplies and rent) which, if unpaid, might become a Lien upon any of the
Collateral; provided, however, Debtor or the applicable Subsidiary shall not be
required to pay any such tax, assessment, charge, levy or claim if the amount,
applicability or validity thereof shall currently be contested in good faith by
appropriate proceedings diligently conducted and if the contesting party shall
have set up reserves therefor adequate under GAAP.
(h)    Further Assurances. Each Loan Party will at its expense and at any time
and from time to time, promptly execute and deliver all further instruments and
documents and take all further action that may be necessary or desirable or that
the Administrative Agent may reasonably request in order to (i) perfect and
protect the security interest created or purported to be created hereby and the
current priority of such security interest; (ii) enable the Administrative Agent
to exercise and enforce its rights and remedies hereunder in respect of the
Collateral; (iii) cooperate with the Required Lenders in the event the Required
Lenders engage a third party to verify the


50



--------------------------------------------------------------------------------




calculations of Expected Future Net Cash Flows from the Refined Coal Business;
or (iv) to perform all other actions necessary or desirable to effect the
purposes of the Loan Documents.
(i)    Insurance. Each Loan Party shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent, worker’s compensation and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any Governmental Authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event in amount,
adequacy and scope reasonably satisfactory to the Required Lenders. All policies
covering the Collateral are to be made payable to the Administrative Agent for
the benefit of the Administrative Agent and the Lenders, as its interests may
appear, in case of loss, under a standard non-contributory “lender” or “secured
party” clause and are to contain such other provisions as the Required Lenders
may require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of insurance are to be
delivered to the Administrative Agent, with the loss payable and additional
insured endorsement in favor of the Administrative Agent and such other Persons
as the Administrative Agent (acting at the written direction of the Required
Lenders) may designate from time to time, and shall provide for not less than 30
days’ (10 days’ in the case of non-payment) prior written notice to the
Administrative Agent of the exercise of any right of cancellation. If any Loan
Party or any of its Subsidiaries fails to maintain such insurance, the
Administrative Agent or any Lender may arrange for such insurance, but at the
Loan Parties’ expense and without any responsibility on the Administrative
Agent’s or such Lender’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent (acting at the written direction of the Required Lenders)
shall have the sole right, in the name of the Lenders, any Loan Party and its
Subsidiaries, to file claims under any insurance policies, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
(j)    Additional Guarantors and Collateral. Each Loan Party shall cause:
(i)    each newly-acquired or newly-formed Material Subsidiary of any Loan Party
to execute and deliver to the Administrative Agent promptly and in any event
within 10 days after the formation, acquisition or date such Subsidiary ceases
to be an Immaterial Subsidiary, (A) a Joinder Agreement, pursuant to which such
Material Subsidiary shall be made a party to this Agreement as a Guarantor, (B)
to the extent required under the terms of this Agreement, one or more Mortgages
creating on the Real Property of such Material Subsidiary a perfected, first
priority Lien (in terms of priority, subject only to Permitted Liens) on such
real property and such other Real Property Deliverables as may be required by
the Required Lenders with respect to each such real property and (C) such other
agreements, instruments, approvals or other documents reasonably requested by
the Required Lenders in order to create, perfect, establish the first priority
of or otherwise protect any Lien purported to be covered by this Agreement or
any Mortgage or otherwise


51



--------------------------------------------------------------------------------




to effect the intent that such Material Subsidiary shall become bound by all of
the terms, covenants and agreements contained in the Loan Documents and that all
property and assets of such Material Subsidiary shall become Collateral for the
Obligations; and
(ii)    each owner of the Equity Interests of any such Material Subsidiary to
execute and deliver promptly and in any event within 5 Business Days after the
formation or acquisition of such Material Subsidiary a pledge supplement in form
and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, together with (A) certificates evidencing all of the Equity
Interests of such Material Subsidiary constituting Pledged Equity, (B) undated
stock powers or other appropriate instruments of assignment for such Equity
Interests executed in blank, (C) such opinions of counsel as the Administrative
Agent or the Required Lenders may reasonably request and (D) such other
agreements, instruments, approvals or other documents requested by the Required
Lenders.
(k)    Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear and tear and casualty excepted, and comply, and cause
each of its Subsidiaries to comply, at all times with the provisions of all
leases to which it is a party as lessee or under which it occupies property, so
as to prevent any loss or forfeiture thereof or thereunder, except to the extent
the failure to so maintain and preserve or so comply could not reasonably be
expected to have a Material Adverse Effect.
(l)    Permits. Obtain, maintain and preserve, and cause each of its
Subsidiaries to obtain, maintain and preserve, and take all necessary action to
timely renew, all permits, licenses, authorizations, approvals, entitlements and
accreditations that are necessary to the conduct of its business, in each case,
except to the extent the failure to obtain, maintain, preserve or take such
action could not reasonably be expected to have a Material Adverse Effect.
(m)    Environmental. (i) Keep any property either owned or operated by it or
any of its Subsidiaries free of any Environmental Liens; (ii) comply in all
material respects, and cause each of its Subsidiaries to comply in all material
respects, with all Environmental Laws and provide to the Administrative Agent
any documentation of such compliance which the Required Lenders may reasonably
request; (iii) provide the Administrative Agent written notice within 15 days of
discovering any Release of a Hazardous Material in excess of any reportable
quantity from or onto property owned or operated by it or any of its
Subsidiaries and, within a reasonable time following such discovery, shall
commence, and diligently proceeds with, reasonable Remedial Actions required for
said Release; and (iv) provide the Administrative Agent with written notice
within 10 days of the receipt of any of the following: (A) written notice that
an Environmental Lien has been filed against any property of any Loan Party or
any of its Subsidiaries; (B) commencement of any Environmental Action or written
notice that an Environmental Action will be filed against any Loan Party or any
of its Subsidiaries; and (C) written notice of a violation, citation or other
administrative order which would reasonably be expected to result in material
Environmental Liabilities and Costs.
(n)    Real Property. Upon the acquisition by any Loan Party after the date
hereof of any Real Property, immediately so notify the Administrative Agent in
writing, setting forth with specificity a description of the interest acquired,
the location of the real property, any structures or


52



--------------------------------------------------------------------------------




improvements thereon and either an appraisal or such Loan Party’s good-faith
estimate of the current value of such real property (for purposes of this
Section, the “Current Value”). The Administrative Agent (acting at the written
direction of the Required Lenders) shall notify such Loan Party within 10
Business Days whether it intends to require any Real Property Security Documents
or Real Property Deliverables with respect to such Real Property. Upon receipt
of such notice requesting any Real Property Security Documents or Real Property
Deliverables, the Person that has acquired such Real Property shall promptly
furnish the same to the Administrative Agent. Debtor shall pay all reasonable
and documented out-of-pocket fees and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, and all title insurance charges and
premiums, in connection with each Loan Party’s obligations under this Section
4.2(n).
(o)    Lender Meetings. Upon the request of the Required Lenders (which request,
so long as no Event of Default shall have occurred and be continuing, shall not
be made more than once during each Fiscal Year), participate in a meeting with
the Administrative Agent and the Lenders at Debtor’s corporate offices (or at
such other location as may be agreed to by Debtor and the Administrative Agent
or the Required Lenders) at such time as may be agreed to by Debtor and the
Administrative Agent or the Required Lenders.
(p)    Deposit Accounts. Each Loan Party shall deliver to the Administrative
Agent executed Control Agreements with respect to the Pledged Accounts in form
and substance satisfactory to the Administrative Agent and the Required Lenders
if and when requested by the Required Lenders whether on the Closing Date or at
any time thereafter.
(q)    Intellectual Property.
(i)    Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright will become injected into the public domain; (B) notify the
Administrative Agent promptly, in writing, if a Loan Party knows that any
material Copyright will become injected into the public domain or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding a Loan Party’s
ownership of any such Copyright or its validity; (C) take all necessary steps as
the Loan Parties shall deem appropriate under the circumstances, to maintain and
pursue each application (and to obtain the relevant registration) of each
material Copyright owned by a Loan Party and to maintain each registration of
each material Copyright owned by a Loan Party including, without limitation,
filing of applications for renewal where necessary; and (D) promptly notify the
Administrative Agent, in writing, of any material infringement,
misappropriation, dilution or impairment of any Copyright of a Loan Party of
which a Loan Party becomes aware and take such actions as the Loan Parties shall
reasonably deem appropriate under the circumstances to protect such Copyright,
including, where appropriate, the bringing of suit for infringement, dilution or
impairment or seeking injunctive relief and seeking to recover any and all
damages for such infringement, misappropriation, dilution or impairment.
(ii)    Not make any assignment or agreement in conflict with the security
interest in the Copyrights of each Loan Party hereunder.


53



--------------------------------------------------------------------------------




(iii)    (A) to the extent the Loan Parties reasonably deem appropriate continue
to use each material Trademark on such trademark classes of goods as the Loan
Parties reasonably deem appropriate in order to maintain such Trademark in full
force free from any claim of abandonment for non-use, (B) maintain such quality
of products and services offered under such Trademark as the Loan Parties
reasonably deem appropriate, (C) employ such Trademark with the appropriate
notice of registration, if applicable, (D) not adopt or use any mark that is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (E)
without obligating the Loan Parties to take any specific action including
without limitation bringing a claim, not (and not permit any licensee or
sublicensee thereof to) do any act or omit to do any act whereby any such
Trademark may become invalidated.
(iv)    Not do any act, or omit to do any act, whereby any material Patent would
become abandoned or dedicated.
(v)    Notify the Secured Parties promptly, in writing, if it knows that any
application or registration relating to any material Patent or Trademark will
become abandoned or dedicated, or of any final materially adverse determination
or development regarding such Loan Party’s ownership of any Patent or Trademark
or its right to register the same or to keep and maintain the same.
(vi)    Take all reasonable and necessary steps in the reasonable discretion of
the Loan Parties, including, without limitation, in any proceeding before the
USPTO, or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each material application (and to
obtain the relevant registration) and to maintain each registration of each
material Patent and Trademark, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
(vii)    Promptly notify the Secured Parties, in writing, of any material
infringement, misappropriation, dilution or impairment of any Patent or
Trademark of a Loan Party of which a Loan Party becomes aware and take such
actions as the Loan Parties shall reasonably deem appropriate under the
circumstances to protect such Patent or Trademark, including, where appropriate,
the bringing of suit for infringement, dilution or impairment or seeking
injunctive relief and seeking to recover any and all damages for such
infringement, misappropriation, dilution or impairment.
(viii)    Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Loan Party hereunder (except as
permitted by this Agreement).
(ix)    Upon the occurrence, and during the continuation, of an Event of
Default, grants to the Administrative Agent a royalty free license to use such
Loan Party’s Intellectual Property in connection with the enforcement of the
Administrative Agent’s rights hereunder, but only to the extent any license or
agreement granting such Loan Party rights in such Intellectual Property do not
prohibit such use by the Administrative Agent.


54



--------------------------------------------------------------------------------




(x)    Notwithstanding the foregoing, the Loan Parties may, in their reasonable
business judgment, fail to maintain, pursue, preserve or protect any Copyright,
Patent or Trademark which is not material to their businesses.
(r)    Post-Closing Obligations. Debtor shall, and shall cause each Guarantor
to, in no event later than the applicable deadlines set forth therein, deliver
or cause to be delivered to the Administrative Agent documents listed on
Schedule 4.2(r).
Section 4.3    Negative Covenants. So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid (other
than contingent indemnification obligations for which no claim has been made) or
any Lender shall have any outstanding Term Loan Commitment hereunder, each Loan
Party shall not, unless the Required Lenders shall otherwise consent in writing:
(a)    Encumbrance. Other than Permitted Liens, no Loan Party shall will grant a
Lien in or execute, file or record, any financing statement or other security
instrument or authorize such actions with respect to the Collateral.
(b)    Information about Debtor and Guarantors; Collateral. No Loan Party will
change its name or jurisdiction of organization (whether by merger or
otherwise), or use any other trade name (other than the trade names set forth in
Schedule 4.1(b)), trademark or other trade style, except upon giving not less
than thirty (30) days’ prior written notice to the Administrative Agent and
taking or causing to be taken all such action at the Loan Parties’ expense as
may reasonably be requested by the Administrative Agent (acting at the written
direction of the Required Lenders) to perfect or maintain the perfection of the
Lien of the Administrative Agent in the Collateral.
(c)    Transactions with Affiliates. Except for such transactions arrangements,
and contracts in existence as of the Closing Date and set forth on Schedule
4.3(c) hereto, no Loan Party shall enter into, or cause, suffer or permit to
exist any transaction, arrangement, or contract with any Affiliates of such Loan
Party on terms that are less favorable to such Loan Party than market terms
without the prior written consent of the Required Lenders, which consent may not
be unreasonably withheld. No Loan Party shall make any payments to its
Affiliates (other than as required under the Tinuum LLC Agreements or the GWN
LLC Agreement) upon the occurrence and during the continuance of an Event of
Default.
(d)    Prohibition of Fundamental Changes. No Loan Party shall (i) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, dissolve or sell, lease, transfer or otherwise dispose of its assets out
of the Ordinary Course of Business to the material detriment of the Lenders,
except as provided in Section 3.3, (ii) materially alter or otherwise materially
modify its respective existing capital or entity structures, (iii) amend any of
its Company Documents in a manner that may be adverse to the Lenders, (iv)
engage in unrelated businesses or operations to those in existence as of the
Closing Date which, for the avoidance of doubt, does not include any
transactions in the Ordinary Course of Business, (v) issue any equity securities
or other securities convertible into or exercisable for such Loan Party’s equity
securities, (vi) enter into any joint venture or similar transaction outside the
Ordinary Course of Business or (vii) merge into any Immaterial Subsidiary.
Notwithstanding anything herein to the contrary, a Loan Party may wind


55



--------------------------------------------------------------------------------




up, dissolve or otherwise terminate any Immaterial Subsidiary with prior written
notice to the Administrative Agent.
(e)    Indebtedness. Except for Permitted Indebtedness, no Loan Party will, or
will permit its Subsidiaries to, create, incur or suffer to exist any
Indebtedness nor modify or amend any of the Permitted Indebtedness, without the
prior written consent of the Required Lenders, which consent shall not be
unreasonably withheld, conditioned or delayed.
(f)    Limitation on Distributions and Payments of Permitted Indebtedness.
Debtor and Guarantors shall not (i) make any payment or distribution on account
of (including redemption of), any equity interest of any Loan Party or any of
their Subsidiaries, (ii) make any other payment on account of any Indebtedness
(other than the Loan), whether now or hereafter outstanding, except, so long as
no Default or Event of Default exists or would result therefrom, any Permitted
Indebtedness at any time, (iii) make any other distribution on account of any
equity interest of any Loan Party or any of their Subsidiaries, either directly
or indirectly, whether in cash or property or in obligations of any Loan Party
or any of their Subsidiaries; provided that, beginning in January 2019, annual
collective dividends and opportunistic share buybacks in an aggregate amount not
to exceed $30,000,000 shall be permitted so long as (A) no Default or Event of
Default exists or would result therefrom and (B) Expected Future Net Cash Flows
from the Refined Coal Business for the most recently ended fiscal period for
which financial statements were required to be delivered pursuant to Section
4.2(c) exceed $100,000,000, or (iv) purchase, redeem or otherwise acquire, any
securities of any Loan Party or any of their Subsidiaries from any Person.
(g)    Conduct of Business. Debtor and Guarantors shall not directly or
indirectly engage in any business other than businesses of the type presently
conducted by Debtor and Guarantors or reasonably related thereto.
(h)    Anti-Money Laundering and Anti-Terrorism Laws.
(i)    None of the Loan Parties, nor any of their Subsidiaries shall:
(A)    conduct any business or engage in any transaction or dealing with or for
the benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;
(B)    deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked or subject to blocking pursuant to the
Sanctions Programs;
(C)    use any of the proceeds of the Loans or the transactions contemplated by
this Agreement to finance, promote or otherwise support in any manner any
illegal activity, including, without limitation, any violation of the Anti-Money
Laundering and Anti-Terrorism Laws or any specified unlawful activity as that
term is defined in the Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956
and 1957; or
(D)    violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering and Anti-Terrorism Laws in any material
respects.


56



--------------------------------------------------------------------------------




(ii)    None of the Loan Parties, nor any Subsidiary of any of the Loan Parties,
nor any officer, director or principal shareholder or owner of any of the Loan
Parties, nor any of the Loan Parties’ respective agents acting or benefiting in
any capacity in connection with the Loans or other transactions hereunder, shall
be or shall become a Blocked Person.
(i)    Anti-Bribery and Anti-Corruption Laws.
None of the Loan Parties shall:
(i)    offer, promise, pay, give, or authorize the payment or giving of any
money, gift or other thing of value, directly or indirectly, to or for the
benefit of any Foreign Official for the purpose of: (1) influencing any act or
decision of such Foreign Official in his, her, or its official capacity; or (2)
inducing such Foreign Official to do, or omit to do, an act in violation of the
lawful duty of such Foreign Official, or (3) securing any improper advantage, in
order to obtain or retain business for, or with, or to direct business to, any
Person; or
(ii)    act or attempt to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.
(j)    Preferred Stock. None of the Loan Parties shall issue any preferred
Equity Interests.
(k)    Loans, Advances, Investments, Etc. Make or commit or agree to make, or
permit any of its Subsidiaries to make or commit or agree to make, any
Investment in any other Person except for Permitted Investments.
Section 4.4    Financial Covenants.
(a)    Required Cash Balance. As of the end of any fiscal quarter, commencing
with the fiscal quarter ending December 31, 2018, the Loan Parties and their
Subsidiaries shall not permit the minimum aggregate Cash Balance to be less than
$5,000,000.
(b)    Cash Flows from the Refined Coal Business. As of the end of any fiscal
quarter, commencing with the fiscal quarter ending December 31, 2018, the Loan
Parties and their Subsidiaries shall not permit Expected Future Net Cash Flows
from the Refined Coal Business (to be calculated in good faith and in a manner
mutually acceptable to Debtor and the Required Lenders) to be less than 1.75
times the principal amount of the Loan then outstanding.

ARTICLE V
CONDITIONS OF LENDING
Section 5.1    Conditions of Lending on the Closing Date.
The obligation of the Lenders to make the Loan is subject to the accuracy of
each and every representation and warranty of Debtor contained in this
Agreement, and to the receipt of the following by the Administrative Agent and
the Lenders on or before the Closing Date:


57



--------------------------------------------------------------------------------




(a)    Agreement. Duly executed counterparts of this Agreement signed by all the
parties hereto.
(b)    Term Notes. To the extent requested by any Lender, a duly executed Term
Note for such Lender signed by Debtor.
(c)    Loan Documents. Duly executed counterparts of all other Loan Documents
except as set forth in Schedule 4.2(r).
(d)    Organizational Documents. A certificate of the Secretary or similar
officer of each Loan Party each certifying as to the following attachments
thereto: (i) resolutions of its managers or directors in form and substance
satisfactory to the Administrative Agent and the Lenders with respect to the
authorization of this Agreement and the other Loan Documents; (ii) the
incumbency of the officers authorized to sign such instruments; (iii) the
Company Documents of such Loan Party and (iv) certificates of good standing of
such Loan Party issued by the applicable Secretary of State dated within ten
(10) days of the Closing Date.
(e)    No Litigation. There shall be no material actions, suits, proceedings, or
investigations pending or, to the knowledge of Debtor, threatened against any
Loan Party.
(f)    No Adverse Change. Since December 31, 2017, there shall have occurred no
material adverse changes, determined in the sole discretion of the Required
Lenders, either individually or in the aggregate, in the assets, liabilities,
financial conditions, business operations, affairs or circumstances of any Loan
Party.
(g)    Representations and Warranties; No Default. The following statements
shall be true and correct: (i) the representations and warranties contained in
Section 4.1 and in each other Loan Document, certificate or other writing
delivered to any Secured Party pursuant hereto or thereto on or prior to the
Closing Date are true and correct in all respects on and as of the Closing Date
as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct on and as of such
earlier date) and (ii) no Default or Event of Default shall have occurred and be
continuing on the Closing Date or would result from this Agreement or the other
Loan Documents becoming effective in accordance with its or their respective
terms.
(h)    Financial Statements. Debtor’s financial statements as contemplated by
Section 4.1(h), certified to have been prepared in accordance with GAAP in all
material respects (unless otherwise specified thereon) (other than that such
financial statements may not contain the footnotes required by GAAP), which
certification shall be by the principal financial officer of Debtor and in form,
scope and substance satisfactory to the Required Lenders.
(i)    All Outstanding Indebtedness, Other Than Permitted Indebtedness. Each
Loan Party shall have repaid all Indebtedness, other than Permitted
Indebtedness, pursuant to a payoff letter and lien release satisfactory to the
Required Lenders to be delivered prior to the Closing Date by each Loan Party,
such that immediately following the Closing Date, the Loan Parties have no
Indebtedness outstanding other than Permitted Indebtedness and amounts under the
Loan.


58



--------------------------------------------------------------------------------




(j)    Fees and Expenses. On the Closing Date, Debtor shall have reimbursed the
Administrative Agent and the Lenders for the fees and expenses as provided
herein.
(k)    Insurance. The Administrative Agent shall have received satisfactory
evidence of the insurance coverage required by the Required Lenders, in their
sole and absolute discretion, to be maintained by Loan Parties pursuant to this
Agreement.
(l)    Consents. Debtor shall have obtained all third-party consents necessary
to enter into this Agreement and the transactions contemplated hereby.
(m)    [Reserved.]
(n)    Closing Date Acquisition. (i) The Closing Date Acquisition shall have
been consummated (or shall be consummated concurrently with the closing and
funding of the Loan) in accordance with the terms of the Purchase Agreement and
(ii) the Purchase Agreement and such other agreements, instruments, documents
relating thereto shall not have been altered, amended or otherwise changed or
supplemented, or any condition therein be waived, in a manner materially adverse
to the Administrative Agent or the Lenders, without the prior written consent of
the Required Lenders.
(o)    Legal Opinions. The Administrative Agent and the Lenders shall have
received a legal opinion of Stinson Leonard Street LLP, counsel to the Loan
Parties, as to such matters as the Administrative Agent and the Lenders may
reasonably request.
(p)    Disbursement Letter. The Administrative Agent and the Lenders shall have
received a disbursement letter with respect to the Loan.
(q)    KYC; Beneficial Ownership. Each Loan Party shall have provided the
documentation and other information reasonably requested in writing at least ten
(10) days prior to the Closing Date by the Lenders in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least two (2) days prior to the Closing Date
(or such shorter period as the Administrative Agent shall otherwise agree).
(r)    Other Documents. Such other documents relating to the transactions
contemplated by the Loan Documents as the Administrative Agent, the Required
Lenders or their respective counsel may reasonably request.

ARTICLE VI
EVENTS OF DEFAULT
Section 6.1    Events of Default. If any one or more of the following events
shall occur and be continuing, an “Event of Default” shall exist:
(a)    Debtor shall fail to pay, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (i) any interest on any
Loan, any fee, indemnity or other amount payable under this Agreement (other
than any portion thereof constituting principal


59



--------------------------------------------------------------------------------




of the Loans) or any other Loan Document, and such failure continues for a
period of three (3) Business Days or (ii) all or any portion of the principal of
the Loans;
(b)    any representation or warranty made by any Loan Party herein or in any
other Loan Document or which is contained in any certificate document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made;
(c)    any Loan Party shall fail to perform or comply with any covenant or
agreement contained in the first sentence of Section 4.2(b) (solely with respect
to each Loan Party), Section 4.2(c), Section 4.2(g), Section 4.2(j), Section
4.2(n), Section 4.3 or Section 4.4, or any Loan Party shall fail to perform or
comply with any covenant or agreement contained in any Mortgage to which it is a
party;
(d)    any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this Section
6.1, such failure, if capable of being remedied, shall remain unremedied for 30
days after the date a senior officer of any Loan Party has knowledge of such
failure;
(e)    Debtor or any of its Subsidiaries shall fail to pay when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) any
principal, interest or other amount payable in respect of Indebtedness
(excluding Indebtedness evidenced by this Agreement) having an aggregate
principal amount of at least $2,500,000 and such failure shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness, or any other default under any agreement or
instrument relating to any such Indebtedness, or any other event, shall occur
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness;
or any such Indebtedness shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased or an offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case, prior to the stated
maturity thereof;
(f)    (i) Debtor or any of its Subsidiaries shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
such Person, or seeking to adjudicate such Person as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to such Person or such
Person’s debts, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for such Person or for all or any
substantial part of such Person’s assets, or Debtor or any of its Subsidiaries
shall make a general assignment for the benefit of such Person’s creditors, or
(ii) there shall be commenced against Debtor or any of its Subsidiaries any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of sixty (60)


60



--------------------------------------------------------------------------------




days, or (iii) there shall be commenced against Debtor or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution or similar process against all or any substantial part
of its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof, or (iv) Debtor or any of its
Subsidiaries shall take any action in furtherance of, or indicating such
Person’s consent to, approval of, or acquiescence in, any of the acts set forth
in clause (i), (ii), or (iii) above, or (v) Debtor or any or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing such Person’s inability to, pay such Person’s debts as they become due;
(g)    one or more final, non-appealable judgments or decrees shall be entered
against Debtor or any of its Subsidiaries involving in the aggregate a liability
(not paid or covered by insurance) of $2,500,000 or more which is not paid
within ten (10) Business Days of entry;
(h)    (i) any material provision of any Loan Document shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against any Loan Party intended to be a party thereto,
or the validity or enforceability thereof shall be contested by any party
thereto, or a proceeding shall be commenced by any Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document, (ii) any action or suit at law or in equity or other
legal proceeding to cancel, revoke or rescind any one or more of the Loan
Documents shall be commenced by or on behalf of Debtor, any Guarantor or any
Governmental Authority, or (iii) any of the Liens created by any of the Loan
Documents shall for any reason (other than release by the Administrative Agent
pursuant to the terms hereof of thereof) fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien in favor of the Administrative Agent for the benefit of the
Secured Parties on any Collateral purported to be covered thereby;
(i)    Any Loan Party shall be enjoined, restrained or in any way prevented by
the order of any court or any administrative or regulatory agency from
conducting any material part of its businesses and such order shall continue in
effect for more than sixty (60) days;
(j)    any Loan Party or any of its ERISA Affiliates shall have made a complete
or partial withdrawal from a Multiemployer Plan, and, as a result of such
complete or partial withdrawal, any Loan Party or any of its ERISA Affiliates
incurs a withdrawal liability in an annual amount exceeding $2,500,000; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof any Loan Party’s or any of its ERISA Affiliates’ annual
contribution requirements with respect to such Multiemployer Plan increases in
an annual amount exceeding $1,000,000;
(k)    any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Loan
Party by the Administrative Agent or the Required Lenders, (i) such Termination
Event (if correctable) shall not have been corrected, and (ii) the then current
value of such Employee Plan’s vested benefits exceeds the then current value of
assets allocable to such benefits in such Employee Plan by more than


61



--------------------------------------------------------------------------------




$200,000 (or, in the case of a Termination Event involving liability under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 4971 or 4975 of the IRC, the liability is in excess of such
amount);
(l)    a Change of Control shall have occurred; or
(m)    a Liquidation of any Loan Party shall have occurred.
If any Event of Default has occurred and is continuing, the Administrative Agent
may, by notice to Debtor, have the right to declare all Obligations (with
accrued interest thereon) and all other amounts owing under this Agreement
immediately due and payable (other than with respect to an Event of Default that
has occurred and is continuing under Section 6.1(f), in which case, all
Obligations shall immediately become due and payable without any action required
by the Administrative Agent). Presentment, demand, protest, notice of
termination, notice of acceleration, notice of intent to accelerate and all
other notices of any kind (other than notices expressly required to be delivered
by the Administrative Agent under the Loan Documents) are hereby expressly
waived by Debtor to the fullest extent permitted by applicable law.

ARTICLE VII
REMEDIES, POWERS AND AUTHORIZATIONS
Section 7.1    Event of Default Remedies. If an Event of Default shall have
occurred and be continuing, the Administrative Agent (acting at the written
direction of the Required Lenders) may from time to time in its discretion,
without limitation and without notice, except as expressly provided below or by
non-waivable, applicable law:
(a)    Proceed to protect and enforce its rights by suit in equity, action at
law or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations to the Administrative Agent
and/or the Lenders are evidenced and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Lenders. No remedy herein conferred upon the
Administrative Agent or the Lenders is intended to be exclusive of any other
remedy and each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or any other provision of law;
(b)    Exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, all applicable rights and remedies of a secured
party under the UCC;
(c)    Reduce its claim to judgment, execution, foreclose or otherwise enforce,
in whole or in part, the security interest created hereby by any available
judicial procedure;
(d)    Subject to the UCC, dispose of, at its office, on the premises of any
Loan Party or elsewhere all or any part of the Collateral, as a unit or in
parcels, by public or private proceedings, and by way of one or more contracts
(it being agreed that the sale of any part of the Collateral shall not exhaust
the Administrative Agent’s power of sale, but sales may be made from


62



--------------------------------------------------------------------------------




time to time, and at any time, until all of the Collateral has been sold or
until the Obligations have been paid and performed in full), and at any such
sale it shall not be necessary to exhibit any of the Collateral;
(e)    Subject to the UCC, buy the Collateral, or any part thereof, at any
public sale;
(f)    Subject to the UCC, sell or buy the Collateral, or any part thereof, at
any private sale if the Collateral is of a type customarily sold in a recognized
market or is of a type which is the subject of widely distributed standard price
quotations;
(g)    To the extent permitted by applicable Requirements of Law, whether
presently existing or hereafter adopted, of the jurisdiction in which the
Collateral or any part thereof is located, require any Loan Party to, and each
Loan Party hereby agrees that it will at its expense and upon request of the
Administrative Agent (acting at the written direction of the Required Lenders)
forthwith, assemble all or part of the Collateral as directed by the
Administrative Agent (acting at the written direction of the Required Lenders)
and make it available to the Administrative Agent at a place to be designated by
the Administrative Agent which is reasonably convenient to all parties;
(h)    At its discretion, retain the Collateral in satisfaction of the
Obligations whenever the circumstances are such that the Administrative Agent is
entitled to do so under the UCC or otherwise;
(i)    Apply by appropriate judicial proceedings for appointment of a receiver
or keeper for the Collateral, or any part thereof, and each Loan Party hereby
consents to any such appointment;
(j)    Exercise its full rights under the Control Agreements;
(k)    Exercise its full rights under any Guaranty;
(l)    Exercise its full rights under any other Loan Document; and
(m)    Exercise self-help remedies, including, without limitation, self-help
repossession, to the fullest extent permitted by applicable law.
Each Loan Party agrees that, to the extent notice of sale shall be required by
law, at least ten (10) calendar days’ notice to Debtor of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
Section 7.2    Provisions Concerning the Collateral.


63



--------------------------------------------------------------------------------




(a)    Financing Statement Filings. Each Loan Party hereby authorizes the
Administrative Agent to file (in the case Debtor fails to do so in the first
instance), without the signature of such Loan Party where permitted by law, one
or more financing or continuation statements, and amendments thereto, relating
to the Collateral. Such statements may: (i) describe the Collateral, and (ii)
contain any other information required by the UCC of each jurisdiction in which
a financing statement or amendment is filed, including whether such Loan Party
is an organization, the type of organization and any organization identification
number issued to such Loan Party. Each Loan Party agrees to furnish all such
information to the Administrative Agent promptly upon request. Each Loan Party
further agrees that a photographic, electronic or other reproduction of this
Agreement or any financing statement describing any Collateral is sufficient as
a financing statement and may be filed in any jurisdiction the Administrative
Agent (acting at the written direction of the Required Lenders) may deem
appropriate.
(b)    Collection Rights. The Administrative Agent (acting at the written
direction of the Required Lenders) shall have the right at any time during the
existence of an Event of Default to notify any or all account debtors and other
persons obligated under any other Collateral to make payment of all amounts due
or to become due to any Loan Party thereunder directly to the Administrative
Agent and, upon such notification and at the expense of such Loan Party and to
the extent permitted by law, to enforce collection of any such Collateral, and
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Loan Party may have done. After the
applicable Loan Party receives notice that the Administrative Agent has given
any notice referred to above in this subsection, (i) all amounts and proceeds
(including instruments and writings) received by any Loan Party in respect of
such Collateral, shall be received in trust for the benefit of the
Administrative Agent hereunder, shall be segregated from other funds of the Loan
Parties and shall be forthwith paid over to the Administrative Agent in the same
form as so received (with any necessary endorsement) to be applied to the
Obligations, and (ii) no Loan Party will adjust, settle or compromise the amount
or payment of any such Collateral, or release wholly or partly any account
debtor or obligor thereof or allow any credit or discount thereon. All such
funds paid or turned over to the Administrative Agent shall be applied as
provided in Section 7.3 hereof.
Section 7.3    Distribution of Collateral Proceeds. If, following the occurrence
and during the continuance of any Event of Default, the Administrative Agent
receives any monies in connection with the enforcement of any of the Loan
Documents, or otherwise with respect to the realization upon any of the
Collateral, such monies shall be applied as set forth in Section 2.8(e).
Section 7.4    Deficiency. In the event that the proceeds of any sale,
collection or realization of or upon Collateral by the Administrative Agent are
insufficient to pay all Obligations and any other amounts to which the Lenders
are legally entitled, the Loan Parties shall be, jointly and severally, liable
for the deficiency, together with interest thereon as provided in this Agreement
or (if no interest is so provided) at such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees of
any attorneys employed by the Administrative Agent to collect such deficiency.
Section 7.5    Other Recourse. Each Loan Party waives any right to require the
Administrative Agent to proceed against any other person, exhaust any Collateral
or other security


64



--------------------------------------------------------------------------------




for the Obligations, or to have any Other Liable Party joined with the Loan
Parties in any suit arising out of the Obligations or this Agreement, or pursue
any other remedy in the Administrative Agent’s power. Each Loan Party further
waives any and all notice of acceptance of this Agreement and of the creation,
modification, rearrangement, renewal or extension for any period of any of the
Obligations of any Other Liable Party from time to time. Each Loan Party further
waives any defense arising by reason of any disability or other defense of any
Other Liable Party or by reason of the cessation from any cause whatsoever of
the liability of any Other Liable Party. Until all of the Obligations shall have
been paid in full, no Loan Party shall have the right to subrogation and each
Loan Party waives the right to enforce any remedy which the Administrative Agent
has or may hereafter have against any Other Liable Party, and each Loan Party
waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by the Administrative Agent. Each Loan Party
authorizes the Administrative Agent without notice or demand and without any
reservation of rights against such Loan Party without affecting such Loan
Party’s liability hereunder or on the Obligations, from time to time to (a) take
or hold any other property of any type from any other person as security for the
Obligations, and exchange, enforce, waive and release any or all of such other
property, (b) subject to the requirements of applicable law, apply the
Collateral or such other property and direct the order or manner of sale thereof
as the Administrative Agent (acting at the written direction of the Required
Lenders) may in its discretion determine, (c) renew, extend for any period,
accelerate, modify, compromise, settle or release any of the obligations of any
Other Liable Party in respect to any or all of the Obligations or other security
for the Obligations, (d) waive, enforce, modify, amend or supplement any of the
provisions of any Loan Document with any person other than any Loan Party, and
(e) release or substitute any Other Liable Party. For the purpose of this
Section 7.5, “Other Liable Party” means any person, other than a Loan Party, who
may now or may at any time hereafter be primarily or secondarily liable for any
of the Obligations or who may now or may at any time hereafter have granted to
the Administrative Agent a security interest or lien upon any property as
security for the Obligations.
Section 7.6    Exercise of Remedies    . The provisions of this Section 7.6
shall apply and control to the extent of any inconsistency with any other
provision in the Loan Documents.
(a)    Subject to the provisions of this Section 7.6, (i) the Administrative
Agent shall have all rights and remedies set forth in the Loan Documents and all
rights and remedies which the Administrative Agent has been granted at any time
under any other agreement or contract and all of the rights which the
Administrative Agent has (or the holders have) under any law, statute, rule or
regulation (each, a “Remedy” and collectively, “Remedies”) and (ii) the
Administrative Agent shall be entitled to enforce such Remedies specifically
(without posting a bond or other security), to recover damages by reason of any
breach of any provision of the Loan Documents and to exercise all other rights
granted by law, statute, rule or regulation. No Remedy is intended to be
exclusive of any other Remedy, and each and every such Remedy shall be
cumulative and shall be in addition to every other Remedy given or now or
hereafter existing at law or in equity or by statute or otherwise.
(b)    Any and all proceeds of any enforcement action or other payments pursuant
to any of the Loan Documents received by the Administrative Agent shall be
applied as set forth in Section 7.3.


65



--------------------------------------------------------------------------------





ARTICLE VIII
THE ADMINISTRATIVE AGENT
Section 8.1    Appointment and Authorization of Administrative Agent.
(a)    Each of the Lenders hereby irrevocably appoints, designates and
authorizes BNYM to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
VIII are solely for the benefit of the Administrative Agent and the Lenders, and
neither Debtor nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirement of Law. Instead such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 8.5 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Loan Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article VIII and
Article IX (including Section 9.9(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
Section 8.2    Administrative Agent and its Affiliates. The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of banking, trust,
financial, advisory, underwriting or other business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or to provide notice to or consent of the Lenders with respect thereto.
Section 8.3    Exculpatory Provisions.


66



--------------------------------------------------------------------------------




(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Requirement of Law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law. If the Administrative Agent so requests, it shall
first be indemnified to its satisfaction from the Lenders or Required Lenders,
as applicable, against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action. No provision of
this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, or the transactions contemplated hereby or
thereby shall require the Administrative Agent to: (i) expend or risk its own
funds or provide indemnities in the performance of any of its duties hereunder
or the exercise of any of its rights or power or (ii) otherwise incur any
financial liability in the performance of its duties or the exercise of any of
its rights or powers; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
(b)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Article VII and Section 9.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given in writing to a Responsible Officer of the
Administrative Agent by Debtor or a Lender.
(c)    Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any


67



--------------------------------------------------------------------------------




statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default or to inspect the
Collateral or other property (including, without limitation, the books and
records) of any Person, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Loan Documents, (v) the value or the sufficiency
of any Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral, or (vi) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
(d)    The Administrative Agent may at any time request instructions from the
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Loan Documents the Administrative Agent is
permitted or required to take or to grant, and if such instructions are promptly
requested, the Administrative Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval under any of the Loan Documents
until it shall have received such instructions from the Required Lenders.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents). Before the Administrative Agent acts
or refrains from acting, it may require an officer’s certificate and/or an
opinion of counsel satisfactory to the Administrative Agent with respect to the
proposed action or inaction at Debtor’s expense. The Administrative Agent shall
not be liable for any action it takes or omits to take in good faith in reliance
upon such certificate or opinion. Whenever in the administration of the Loan
Documents the Administrative Agent shall deem it necessary or desirable that a
matter be proved or established before taking or suffering or omitting to take
any act under any Loan Document, such matter (unless other evidence in respect
thereof is herein specifically prescribed) may, in the absence of gross
negligence or bad faith on the part of the Administrative Agent, be deemed to be
conclusively proved and established by an officers’ certificate delivered to the
Administrative Agent, and such certificate, in the absence of gross negligence
or bad faith on the part of the Administrative Agent, shall be full warrant to
the Administrative Agent for any action taken, suffered or omitted to be taken
by it under the Loan Documents upon the faith thereof. The Administrative Agent
shall not be responsible or liable for any failure or delay in the performance
of its obligations under this Agreement or the other Loan Documents arising out
of or caused, directly or indirectly, by circumstances beyond its reasonable
control, including, without limitation, acts of God; earthquakes; fire; flood;
terrorism; wars and other military disturbances; sabotage; epidemics; riots;
business interruptions; loss or malfunctions of utilities, computer (hardware or
software) or communication services; accidents; labor disputes; acts of civil or
military authority and governmental action. In no event shall the Administrative
Agent be responsible or liable for special, indirect, punitive or consequential
loss or damage of any


68



--------------------------------------------------------------------------------




kind whatsoever (including, but not limited to, loss of profit) irrespective of
whether the Administrative Agent has been advised of the likelihood of such loss
or damage and regardless of the form of action. The Administrative Agent shall
not be required to qualify in any jurisdiction in which it is not presently
qualified to perform its obligations as Agent or to enforce any rights and
remedies in any foreign jurisdiction. The Administrative Agent shall not be
liable for any error of judgment made in good faith by a Responsible Officer of
the Administrative Agent unless it shall be proved that the Administrative Agent
was negligent in ascertaining the pertinent facts.
Section 8.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying and
shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts. For purposes of determining compliance with the
conditions specified in Section 5.1, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objections. Delivery of any reports, information and
documents to the Administrative Agent is for informational purposes only and the
Administrative Agent’s receipt of such shall not constitute constructive notice
of any information contained therein or determinable from information contained
therein, including Debtor’s compliance with any of its covenants hereunder.
Section 8.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Loans as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent did not appoint such subagent with due care.
Section 8.6    Resignation of Administrative Agent.


69



--------------------------------------------------------------------------------




(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders and Debtor. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Debtor, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    Effect of Resignation. With effect from the Resignation Effective Date
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than as provided in Section 2.11 and other than any
rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 8.6). The fees payable by Debtor to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Debtor and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article VIII and Section 9.9 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring Administrative Agent was acting
as Administrative Agent and (ii) after such resignation or removal for as long
as any of them continues to act in any capacity hereunder or under the other
Loan Documents, including, without limitation, (A) acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Lenders and
(B) in respect of any actions taken in connection with transferring the agency
to any successor Administrative Agent.
Section 8.7    Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative


70



--------------------------------------------------------------------------------




Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Section 8.8    No Other Duties. Anything herein to the contrary notwithstanding,
none of the titles listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
Section 8.9    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Debtor) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent hereunder) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender to authorize
the Administrative Agent to vote in respect of the claim of any Lender or in any
such proceeding.
Section 8.10    Collateral and Guaranty Matters.
(a)    Each of the Lenders irrevocably authorize the Administrative Agent, at
its option and in its discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Maturity Date,
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any


71



--------------------------------------------------------------------------------




sale or other disposition permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing by the Required Lenders
(or each Lender, as applicable) in accordance with Section 9.2;
(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 4.3(e); and
(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
8.10. In each case as specified in this Section 8.10, the Administrative Agent
will, at Debtor’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Loan Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 8.10; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligations or entail
any consequence other than the release of such Liens or Guarantors or the
subordination of such items without representation, recourse or warranty, and
(ii) such release or subordination shall not in any manner discharge, affect or
impair the Obligations or any Lien upon (or obligations of any Loan Party in
respect of) all interests in the Collateral retained by any Loan Party. The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.
(b)    The Administrative Agent shall have no obligation whatsoever to any
Lender to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected or insured or has been encumbered or that the Lien
granted to the Administrative Agent pursuant to this Agreement or any other Loan
Document has been properly or sufficiently or lawfully created, perfected,
protected or enforced or is entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Administrative Agent in this Section 8.08 or in any
other Loan Document, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Administrative
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Administrative Agent’s own interest in the Collateral as one of the
Lenders, if applicable, and that the Administrative Agent shall have no duty or
liability whatsoever to any other Lender, except as otherwise provided herein.


72



--------------------------------------------------------------------------------




(c)    Beyond the exercise of reasonable care in the custody thereof, the
Administrative Agent shall not have any duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto. The Administrative Agent shall not be
responsible for (i) perfecting, maintaining, monitoring, preserving or
protecting the security interest or Liens granted under this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, (ii) the filing, re-filing, recording, re-recording or continuing or
any document, financing statement, mortgage, assignment, notice, instrument of
further assurance or other instrument in any public office at any time or times
or (iii) providing, maintaining, monitoring or preserving insurance on or the
payment of taxes with respect to any of the Collateral. The actions described in
items (i) through (iii) shall be the sole responsibility of Debtor. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property and
shall not be liable or responsible for any loss or diminution in the value of
any of the Collateral, by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Administrative Agent
in good faith.
(d)    The Administrative Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any of any action or omission to
act on its part hereunder, except to the extent such action or omission
constitutes gross negligence or willful misconduct on the part of the
Administrative Agent (as determined by a final, nonappealable judgment by a
court of competent jurisdiction), for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein, for the validity of
the title to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Administrative Agent hereby disclaims any
representation or warranty to the present and future holders of the Obligations
concerning the perfection of the liens granted hereunder or in the value of any
of the Collateral.
(e)    In the event that the Administrative Agent is required to acquire title
to an asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any fiduciary or trust obligation for the benefit
of another, which in the Administrative Agent’s sole discretion may cause the
Administrative Agent, to be considered an “owner or operator” under any
Environmental Laws or otherwise cause the Administrative Agent to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Administrative Agent reserves the right,
instead of taking such action, either to resign as Administrative Agent or to
arrange for the transfer of the title or control of the asset to a court
appointed receiver. The Administrative Agent will not be liable to any Person
for any Environmental Liabilities and Costs or any environmental liabilities or
contribution actions under any federal, state or local law, rule or regulation
by reason of the Administrative Agent’s actions and conduct as authorized,
empowered and directed hereunder or relating to any kind of discharge or Release
or threatened discharge or Release of any Hazardous Materials into the
environment.
Section 8.11    Lender ERISA Representation.


73



--------------------------------------------------------------------------------




(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of Debtor or any other Loan Party, that at least
one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Term Loan Commitments and this Agreement
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of Debtor or any other Loan Party, that the Administrative Agent
is not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).


74



--------------------------------------------------------------------------------




Section 8.12    Indemnification. To the extent that the Administrative Agent is
not reimbursed and indemnified by any Loan Party, and whether or not the
Administrative Agent has made demand on any Loan Party for the same, the Lenders
will, upon written demand by the Administrative Agent (and, with respect to any
EEA Financial Institution, such amounts shall be deemed due and payable no later
than six days after demand therefor), reimburse the Administrative Agent for and
indemnify the Administrative Agent from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses (including, without limitation, client charges and reasonable
and documented out-of-pocket expenses of counsel or any other advisor to the
Administrative Agent), advances or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any of the other Loan Documents or any action taken or omitted by the
Administrative Agent under this Agreement or any of the other Loan Documents, in
proportion to each Lender’s Pro Rata Share, including, without limitation,
advances and disbursements made pursuant to Section 8.10; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements for which there has been a final non-appealable judicial
determination that such liability resulted from the Administrative Agent’s gross
negligence or willful misconduct. The obligations of the Lenders under this
Section 8.12 shall survive the payment in full of the Loans, the resignation or
removal of the Administrative Agent, and the termination of this Agreement and
the exercise of Write-Down and Conversion Powers by an EEA Resolution Authority
with respect to any Lender that is an EEA Financial Institution.

ARTICLE IX
MISCELLANEOUS
Section 9.1    Notices. Any notice, consent, approval, request or communication
required or permitted hereunder or under any other Loan Document shall be given
in writing (regardless of whether the provision in question requires that notice
be in writing), and shall be effective for all purposes if sent by (a) personal
delivery, (b) expedited delivery service with proof of delivery, (c) registered
or certified United States mail, postage prepaid, or (d) upon delivery by email
or facsimile, addressed to the appropriate party as follows:
To Debtor or
any other
Loan Party:        Advanced Emissions Solutions, Inc.
Attn: General Counsel
640 Plaza Drive, Suite 270
Highlands Ranch, CO 80129
Fax: (720) 598-3501
Email: ted.sanders@adaes.com


With a copy to:    Stinson Leonard Street LLP
Attn: Tammie S. Ptacek, Esq.
50 South Sixth Street, Suite 2600
Minneapolis, MN 55402


75



--------------------------------------------------------------------------------




Fax: (612) 335-1657
Email: tammie.ptacek@stinson.com


To the Administrative
Agent:    The Bank of New York Mellon
Attention: Stacie Row
2001 Bryan Street, Suite 1000
Dallas, TX 95201
Email: lpcoe-dallasagentsvcs@bnymellon.com




With a copy to:    Emmet, Marvin & Martin, LLP
Attention: Elizabeth M. Clark, Esq.
120 Broadway
New York, NY 10271
Email: eclark@emmetmarvin.com


To any Lender:    c/o Apollo Management, LP
9 West 57th Street - 41st Floor
New York, NY 10019
Attention: Joseph Glatt
Email: jglatt@apollolp.com
Phone: (212) 822-0456
Fax: (646) 417-6605


With a copy to:    Moore & Van Allen, PLLC
100 North Tryon Street, Suite 4700
Charlotte, NC 28202
Attention: R Todd Ransom
Email: toddransom@mvalaw.com
Phone: (704) 331-1013
Fax: (704) 378-2034
or to such other address or to the attention of such other individual as
hereafter shall be designated in writing by the applicable party sent in
accordance herewith. Any such notice or communication shall be deemed to have
been given either at the time of personal delivery or, in the case of delivery
service or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or in the case of email and facsimile, upon
receipt of confirmation of electronic delivery. The Administrative Agent shall
have the right to accept and act upon instructions, including funds transfer
instructions (“Instructions”) given pursuant to this Agreement and sent by
unsecured e-mail, pdf, facsimile transmission or other similar unsecured
electronic methods; provided, however, that Debtor shall amend the incumbency
certificate provided by Debtor in accordance with Section 5.1 whenever a person
is to be added or deleted from the list. If Debtor elects to give any
Administrative Agent Instructions using e-mail or facsimile instructions (or
instructions by a similar electronic method) and the Administrative Agent in its
discretion elects to act upon such Instructions, the Administrative Agent’s
understanding of such Instructions shall be


76



--------------------------------------------------------------------------------




deemed controlling. Debtor understands and agrees that the Administrative Agent
cannot determine the identity of the actual sender of such Instructions and that
the Administrative Agent shall conclusively presume that directions that purport
to have been sent by an authorized officer listed on the incumbency certificate
provided to the Administrative Agent have been sent by such authorized officer.
Debtor shall be responsible for ensuring that only authorized officers transmit
such Instructions to the Administrative Agent and that Debtor and all authorized
officers are solely responsible to safeguard the use and confidentiality of
applicable user and authorization codes, passwords and/or authentication keys
upon receipt by Debtor. The Administrative Agent shall not be liable for any
losses, costs or expenses arising directly or indirectly from the Administrative
Agent’s reliance upon and compliance with such Instructions notwithstanding such
directions conflict or are inconsistent with a subsequent written instruction.
Debtor agrees: (i) to assume all risks arising out of the use of e-mail or
facsimile instructions (or instructions by a similar electronic method) to
submit Instructions to the Administrative Agent, including without limitation
the risk of the Administrative Agent acting on unauthorized Instructions, and
the risk of interception and misuse by third parties; (ii) that it is fully
informed of the protections and risks associated with the various methods of
transmitting Instructions to the Administrative Agent and that there may be more
secure methods of transmitting Instructions than the method(s) selected by
Debtor; (iii) that the security procedures (if any) to be followed in connection
with its transmission of Instructions provide to it a commercially reasonable
degree of protection in light of its particular needs and circumstances; and
(iv) to notify the Administrative Agent immediately upon learning of any
compromise or unauthorized use of the security procedure.
Section 9.2    Amendments.
(a)    No amendment or waiver of any provision of this Agreement or any other
Loan Document (excluding the Fee Letters), and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed (x) in the case of an amendment, consent or waiver to
cure any ambiguity, omission, defect or inconsistency or granting a new Lien for
the benefit of the Administrative Agent and the Secured Parties or extending an
existing Lien over additional property, by the Administrative Agent (acting at
the written direction of the Required Lenders) and Debtor, (y) in the case of
any other waiver or consent, by the Required Lenders (or by the Administrative
Agent with the written consent of the Required Lenders) and (z) in the case of
any other amendment, by the Required Lenders (or by the Administrative Agent
with the written consent of the Required Lenders) and Debtor, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall:
(i)    increase the Term Loan Commitment of any Lender, reduce the principal of,
or interest on, the Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Loans payable
to any Lender, in each case, without the written consent of such Lender;


77



--------------------------------------------------------------------------------




(ii)    change the percentage of the Term Loan Commitments or of the aggregate
unpaid principal amount of the Loans that is required for the Lenders or any of
them to take any action hereunder without the written consent of each Lender;
(iii)    amend the definition of “Required Lenders” or “Pro Rata Share” without
the written consent of each Lender;
(iv)    release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders, or release any Loan Party, in each case,
without the written consent of each Lender; or
(v)    amend, modify or waive Section 2.8 or this Section 9.2 of this Agreement
without the written consent of each Lender.
(b)    Notwithstanding the foregoing, (A) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent, affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Section 2.8) that permits any Loan Party (or equity holder
of a Loan Party) or any of their respective Affiliates to purchase Loans, become
an eligible assignee pursuant to Section 9.7 and/or make offers to make optional
prepayments on a non-pro rata basis shall require the prior written consent of
the Required Lenders rather than the prior written consent of each Lender
directly affected thereby and (C) the consent of Debtor shall not be required to
change any order of priority set forth in Section 2.8(e).
(c)    If any action to be taken by the Lenders hereunder requires the consent,
authorization, or agreement of all of the Lenders or any Lender affected
thereby, and a Lender (other than the Administrative Agent and its respective
Affiliates and Related Funds) (the “Holdout Lender”) fails to give its consent,
authorization, or agreement, then Debtor, upon at least 5 Business Days prior
irrevocable notice to the Holdout Lender, may permanently replace the Holdout
Lender with one or more substitute lenders (each, a “Replacement Lender”), and
the Holdout Lender shall have no right to refuse to be replaced hereunder. Such
notice to replace the Holdout Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given. Prior to the effective date of such replacement, the
Holdout Lender and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender being repaid its
share of the outstanding Obligations without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 9.7. Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Term Loan
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of Loans.
Section 9.3    Preservation of Rights    . Neither any failure nor any delay on
the part of the Administrative Agent in insisting upon strict performance of any
term, condition, covenant or


78



--------------------------------------------------------------------------------




agreement, or exercising any right, power, remedy or privilege hereunder, or
under any Notes or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement or any other Loan Document, the Administrative
Agent shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount. Neither the execution nor the delivery of this Agreement
shall in any manner impair or affect any other security for the Obligations. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and the other Loan Documents shall be cumulative, and the exercise or
partial exercise of any such right or remedy shall not preclude the exercise of
any other right or remedy.
Section 9.4    Unenforceability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.
Section 9.5    Binding Effect and Assignment. This Agreement creates a
continuing security interest in the Collateral and (a) shall be binding on
Debtor and its successors and permitted assigns and (b) shall inure, together
with all rights and remedies of the Lenders hereunder, to the benefit of the
Lenders and their respective successors, transferees and assigns. None of the
rights or duties of Debtor hereunder may be assigned or otherwise transferred
without the prior written consent of the Administrative Agent and Lenders except
as provided herein.
Section 9.6    Termination. Upon the satisfaction in full of the Obligations and
upon written request for the termination hereof delivered by Debtor to the
Administrative Agent, this Agreement and the security interest created hereby
shall terminate and all rights to the Collateral shall revert to Debtor. Upon
such termination, the Administrative Agent will, upon Debtor’s request and at
Debtor’s expense, (a) return to Debtor such of the Collateral as shall not have
been sold or otherwise disposed of or applied pursuant to the terms hereof; and
(b) execute and deliver to Debtor such documents (in form and substance
reasonably acceptable to the Administrative Agent) as Debtor shall reasonably
request to evidence such termination.
Section 9.7    Successors and Assigns.
(a)    This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of each Loan Party and the Administrative Agent and each
Lender and their respective successors and assigns; provided, however, that none
of the Loan Parties may assign or transfer any of their rights hereunder or
under the other Loan Documents without the prior written consent of the
Administrative Agent and each Lender and any such assignment without the
Lenders’ prior written consent shall be null and void.
(b)    Subject to the conditions set forth in clause (c) below, each Lender may
assign to one or more other Lenders or other entities all or a portion of its
rights and obligations under this


79



--------------------------------------------------------------------------------




Agreement with respect to all or a portion of its Term Loan Commitment and any
Loan made by it:
(i)    such assignment to be acknowledged by the Administrative Agent; provided,
however, that no such acknowledgment of the Administrative Agent shall be
required (A) in connection with any assignment by a Lender to a Lender, an
Affiliate of such Lender or a Related Fund of such Lender or (B) if such
assignment is in connection with any merger, consolidation, sale, transfer, or
other disposition of all or any substantial portion of the business or loan
portfolio of such Lender; and
(ii)    with the consent of Debtor; provided, however, that no written consent
of Debtor shall be required (A) in connection with any assignment by a Lender to
a Lender, an Affiliate of such Lender or a Related Fund of such Lender or (B) at
any time that an Event of Default shall have occurred and be continuing;
provided, further, that Debtor shall be deemed to have consented to any
assignment unless it has objected thereto by delivering written notice to the
Administrative Agent within 10 days after receipt of any request for such
consent.
(c)    Assignments shall be subject to the following additional conditions:
(i)    Each such assignment shall be in an amount which is at least $1,000,000
or an integral multiple of $1,000,000 in excess thereof (or the remainder of
such Lender’s Term Loan Commitment) (except such minimum amount shall not apply
to an assignment by a Lender to (A) a Lender, an Affiliate of such Lender or a
Related Fund of such Lender or (B) a group of new Lenders, each of whom is an
Affiliate or Related Fund of each other to the extent the aggregate amount to be
assigned to all such new Lenders is at least $1,000,000 or an integral multiple
of $1,000,000 in excess thereof (or the remainder of such Lender’s Term Loan
Commitment));
(ii)    The parties to each such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment and Acceptance, together
with any promissory note subject to such assignment and all documentation and
other information with respect to the assignee that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, such parties shall deliver
to the Administrative Agent, for the benefit of the Administrative Agent, a
processing and recordation fee of $3,500 (except the payment of such fee shall
not be required in connection with an assignment by a Lender to a Lender, an
Affiliate of such Lender or a Related Fund of such Lender); and
(iii)    No such assignment shall be made to any Loan Party, any equity holder
of any Loan Party (other than the Lenders on the Closing Date or any of their
Affiliates) or any of their respective Affiliates.
(d)    Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Administrative Agent (or such shorter period as shall be
agreed to by the Administrative Agent and the parties to such assignment), (A)
the assignee thereunder shall become a “Lender” hereunder and, in addition to
the rights and


80



--------------------------------------------------------------------------------




obligations hereunder held by it immediately prior to such effective date, have
the rights and obligations hereunder that have been assigned to it pursuant to
such Assignment and Acceptance and (B) the assigning Lender thereunder shall, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
(e)    By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon the assigning
Lender, the Administrative Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental hereto and thereto; and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Loan Documents
are required to be performed by it as a Lender.
(f)    The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of Debtor, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Term Loan Commitments of, and the principal
amount of the Loans (and stated interest thereon) (the “Registered Loans”) owing
to each Lender from time to time. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and Debtor, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Debtor and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
(g)    Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to the acknowledgment required from the Administrative
Agent pursuant


81



--------------------------------------------------------------------------------




to Section 9.7(b)(i) (which acknowledgment must be evidenced by the
Administrative Agent’s execution of an acceptance to such Assignment and
Acceptance), the Administrative Agent shall accept such assignment, record the
information contained therein in the Register (as adjusted to reflect any
principal payments on or amounts capitalized and added to the principal balance
of the Loans and/or Term Loan Commitment reductions made subsequent to the
effective date of the applicable assignment, as confirmed in writing by the
corresponding assignor and assignee in conjunction with delivery of the
assignment to the Administrative Agent) and provide to the Administrative Agent
a copy of the fully executed Assignment and Acceptance.
(h)    A Registered Loan (and the registered note, if any, evidencing the same)
may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide). Any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any, evidencing the same), the Administrative
Agent shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered on the Register as
the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.
(i)    In the event that any Lender sells participations in a Registered Loan,
such Lender shall, acting for this purpose as a non-fiduciary agent on behalf of
Debtor, maintain, or cause to be maintained, a register, on which it enters the
name of all participants in the Registered Loans held by it and the principal
amount (and stated interest thereon) of the portion of the Registered Loan that
is the subject of the participation (the “Participant Register”). A Registered
Loan (and the registered note, if any, evidencing the same) may be participated
in whole or in part only by registration of such participation on the
Participant Register (and each registered note shall expressly so provide). Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. The Participant Register shall be
available for inspection by Debtor and any Lender at any reasonable time and
from time to time upon reasonable prior notice.
(j)    Any Non-U.S. Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.11(d).
(k)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Term Loan Commitments and the Loans made by it); provided, that
(i) such Lender’s obligations under this Agreement (including without
limitation, its Term Loan Commitments hereunder) and the other Loan Documents
shall remain unchanged; (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and Debtor, the
Administrative Agent and the other Lenders


82



--------------------------------------------------------------------------------




shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents; and (iii) a participant shall not be entitled to require such Lender
to take or omit to take any action hereunder except (A) action directly
effecting an extension of the maturity dates or decrease in the principal amount
of the Loans, (B) action directly effecting an extension of the due dates or a
decrease in the rate of interest payable on the Loans or the fees payable under
this Agreement, or (C) actions directly effecting a release of all or a
substantial portion of the Collateral or any Loan Party (except as set forth in
Section 8.10 of this Agreement or any other Loan Document). The Loan Parties
agree that each participant shall be entitled to the benefits of Section 2.11
and Section 2.12 of this Agreement with respect to its participation in any
portion of the Term Loan Commitments and the Loans as if it was a Lender.
(l)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or loans made to such Lender pursuant to securitization or similar
credit facility (a “Securitization”); provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto. The Loan Parties
shall cooperate with such Lender and its Affiliates to effect the Securitization
including, without limitation, by providing such information as may be
reasonably requested by such Lender in connection with the rating of its Loans
or the Securitization.
Section 9.8    Renewal, Extension or Rearrangement. All provisions of this
Agreement relating to the Term Notes shall apply with equal force and effect to
each and all promissory notes or security instruments hereinafter executed which
in whole or in part represent a renewal, extension for any period, increase or
rearrangement of any part of the Term Notes.
Section 9.9    Expenses; Indemnification.
(a)    The Loan Parties will pay promptly, and in any event within 10 days of a
delivery of an invoice, all reasonable and documented out-of-pocket costs and
expenses incurred by or on behalf of the Administrative Agent and each Lender,
regardless of whether the transactions contemplated hereby are consummated,
including, without limitation, reasonable fees, costs, charges and expenses of
counsel for the Administrative Agent (and, in the case of clauses (b) through
(m) below, reasonable fees, costs, client charges and expenses of one outside
counsel and one local counsel in each relevant jurisdiction for the Lenders
taken as a whole), accounting, due diligence, valuations, investigations,
searches and filings, monitoring of assets, appraisals of Collateral, title
searches and reviewing environmental assessments, miscellaneous disbursements,
examination, travel, lodging and meals, arising from or relating to: (a) the
negotiation, preparation, execution, delivery, performance and administration of
this Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to Sections 4.2(j) or
4.2(n) or the review of any of the agreements, instruments and documents
referred to in Section 4.2(e)), (b) any requested amendments, waivers or
consents to this Agreement or the other Loan Documents whether or not such
documents become effective or are given, (c) the preservation and protection of
the Administrative Agent’s or any of the Lenders’ rights under this Agreement or
the other Loan Documents, (d) the defense of any claim or action asserted or
brought against the Administrative Agent or any Lender by any Person that arises
from or relates to this


83



--------------------------------------------------------------------------------




Agreement, any other Loan Document, the Administrative Agent’s or the Lenders’
claims against any Loan Party under the Loan Documents, or any and all matters
in connection therewith, (e) the commencement or defense of, or intervention in,
any court proceeding arising from or related to this Agreement or any other Loan
Document, (f) the filing of any petition, complaint, answer, motion or other
pleading by the Administrative Agent or any Lender, or the taking of any action
in respect of the Collateral, in connection with this Agreement or any other
Loan Document, (g) the protection, collection, lease, sale, taking possession of
or liquidation of, any Collateral in connection with this Agreement or any other
Loan Document, (h) any attempt to enforce any Lien or security interest in any
Collateral in connection with this Agreement or any other Loan Document, (i) any
attempt to collect from any Loan Party, (j) all liabilities and costs arising
from or in connection with the past, present or future operations of any Loan
Party involving any damage to real or personal property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property, (k) any Environmental Liabilities and Costs
incurred in connection with the investigation, removal, cleanup and/or
remediation of any Hazardous Materials present or arising out of the operations
of any location of any Loan Party, (l) any Environmental Liabilities and Costs
incurred in connection with any Environmental Lien, or (m) the receipt by the
Administrative Agent or any Lender of any advice from professionals with respect
to any of the foregoing. Without limitation of the foregoing or any other
provision of any Loan Document: (x) the Loan Parties agree to pay all stamp,
document, transfer, recording or filing taxes or fees and similar impositions
now or hereafter determined by the Administrative Agent or any Lender to be
payable in connection with this Agreement or any other Loan Document, and the
Loan Parties agree to save the Administrative Agent and each Lender harmless
from and against any and all present or future claims, liabilities or losses
with respect to or resulting from any omission to pay or delay in paying any
such taxes, fees or impositions, and (y) if any Loan Party fails to perform any
covenant or agreement contained herein or in any other Loan Document, the
Administrative Agent may (but shall be under no obligation to) itself perform or
cause performance of such covenant or agreement, and the expenses of the
Administrative Agent incurred in connection therewith shall be reimbursed on
demand by the Loan Parties.
(b)    In addition to each Loan Party’s other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless each Secured Party and all of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively
called the “Indemnitees”) from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs, charges and
expenses (including, without limitation, reasonable attorneys’ fees, costs and
expenses) incurred by such Indemnitees, whether prior to or from and after the
Closing Date, whether direct, indirect or consequential, as a result of or
arising from or relating to or in connection with any of the following: (i) the
negotiation, preparation, execution or performance or enforcement of this
Agreement, any other Loan Document or of any other document executed in
connection with the transactions contemplated by this Agreement, (ii) the
Administrative Agent’s or any Lender’s furnishing of funds to Debtor under this
Agreement or the other Loan Documents, including, without limitation, the
management of any such Loans or Debtor’s use of the proceeds thereof, (iii) the
Administrative Agent and the Lenders relying on any instructions of Debtor or
the handling of Collateral as herein provided, (iv) any matter relating to the
entering into and/or performance of the Administrative Agent or any Lender under
this Agreement or the other Loan Documents or by any document executed in
connection


84



--------------------------------------------------------------------------------




with the transactions contemplated by this Agreement or the other Loan Documents
or the exercise of any of their rights, duties or remedies provided herein or in
the other Loan Documents or (v) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (collectively, the “Indemnified Matters”); provided, however, that
the Loan Parties shall not have any obligation to any Indemnitee under this
Section 9.9(b) for any Indemnified Matter caused by the gross negligence or
willful misconduct of such Indemnitee, as determined by a final non-appealable
judgment of a court of competent jurisdiction. This Section 9.9(b) shall not
apply to Taxes other than any Taxes that represent losses, claims, damages or
liabilities in respect of a non-Tax claim or any Taxes indemnifiable under
Section 2.11.
(c)    To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section 9.9 may be unenforceable because it is violative of
any law or public policy, each Loan Party shall, jointly and severally,
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees.
(d)    No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees not
to sue upon any such claim or seek any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
(e)    The indemnities and waivers set forth in this Section 9.9 shall survive
the repayment of the Obligations, the discharge of any Liens granted under the
Loan Documents and the resignation or removal of the Administrative Agent.
Section 9.10    Waivers. No course of dealing on the part of the Administrative
Agent, its officers, employees, consultants or agents, nor any failure or delay
by the Administrative Agent with respect to exercising any of its rights, powers
or privileges under this Agreement or the Loan Documents shall operate as a
waiver thereof.
Section 9.11    Damages Waiver. To the extent permitted by applicable law,
Debtor shall not assert, and hereby waives, any claims against the
Administrative Agent, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions or the use of the
proceeds thereof.
Section 9.12    Limitation of Liability    . This Agreement and the other Loan
Documents, are executed by an officer of each Lender, and by acceptance of the
Loan, Debtor agrees that for the payment of any claim or the performance of any
obligations hereunder resulting from any default


85



--------------------------------------------------------------------------------




by a Lender, resort shall be had solely to the assets and property of the
Lender, its successors and assigns, and no officer, member, employee or agent of
a Lender shall be personally liable therefor.
Section 9.13    Relationship Among the Parties. The relationship among the
Lenders and Debtor shall be solely that of lender and borrower, and such
relationship shall not, under any circumstances whatsoever, be construed to be a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between or among the parties hereto nor to grant the Lenders any interest other
than that of a lender/creditor secured pursuant to the terms of the Loan
Documents.
Section 9.14    No Fiduciary Duty. The parties hereto acknowledge and agree that
nothing in this Agreement or the Loan Documents shall create a fiduciary duty of
any Lender or any Lender Affiliate to Debtor or its members. Notwithstanding
anything to the contrary herein or in the Loan Documents or any actions or
omissions by representatives of any Lender or any Lender Affiliate in whatever
capacity, it is understood that none of the Lender or any Lender Affiliate is
acting as a financial advisor, agent or underwriter to Debtor or any Affiliates
of Debtor, or otherwise on behalf of Debtor or any Affiliates of Debtor, unless
retained to provide such services pursuant to a separate written agreement.
Section 9.15    Governing Law; Consent to Service of Process; Consent to
Jurisdiction; Waivers    .
(a)    This Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1 herein. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
(c)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HERETO HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS
PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO DEBTOR AT
ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 9.1, SUCH SERVICE TO BECOME
EFFECTIVE 10 DAYS AFTER SUCH MAILING. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE


86



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY LOAN PARTY IN ANY OTHER JURISDICTION. EACH LOAN PARTY AND EACH LENDER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT ANY LOAN PARTY OR ANY LENDER HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
(d)    Debtor hereby irrevocably and unconditionally waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover in any
legal action or proceeding referred to in this Section 9.15 any special,
exemplary, punitive or consequential damages.
(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE, NOW OR HEREAFTER, TO
A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY DEBTOR AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. EITHER PARTY HERETO IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER
PARTY.
Section 9.16    Counterparts. This Agreement may be executed by one or more of
the parties hereto on any number of separate counterparts (including by
facsimile or pdf transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.


87



--------------------------------------------------------------------------------




Section 9.17    Headings. The Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
Section 9.18    Preferences. The Administrative Agent shall have the continuing
and exclusive right to apply or reverse and reapply any and all payments by
Debtor to any portion of the Obligations of Debtor hereunder. To the extent
Debtor makes a payment or payments to the Administrative Agent, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the Obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by the Administrative Agent. The foregoing is
without limitation of the rights in favor of the Administrative Agent set forth
in Article VIII.
Section 9.19    Waiver of Notice. Debtor shall not be entitled to any notices of
any nature whatsoever from the Administrative Agent except with respect to
matters for which this Agreement or the other Loan Documents specifically and
expressly provide for the giving of notice by the Administrative Agent to Debtor
and except with respect to matters for which Debtor is not, pursuant to
applicable law, permitted to waive the giving of notice. Debtor hereby expressly
waives the right to receive any notice from the Administrative Agent with
respect to any matter for which this Agreement or the other Loan Documents do
not specifically and expressly provide for the giving of notice by the
Administrative Agent to Debtor.
Section 9.20    Exhibits and Schedules Incorporated. The Exhibits and Schedules
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 9.21    Waiver of Marshaling of Assets. To the fullest extent Debtor may
legally do so, Debtor waives all rights to a marshalling of the assets of
Debtor, its owners, if any, and others with interests in such Person, or to a
sale in inverse order of alienation in the event of foreclosure of the interests
hereby created, and agrees not to assert any right under any laws pertaining to
the marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of the Administrative Agent
under the Loan Documents to a sale of the Collateral for the collection of the
Indebtedness evidenced hereby without any prior or different resort for
collection, of the right of the Administrative Agent to the payment of the
Indebtedness evidenced hereby out of the net proceeds of the Collateral or any
interest therein in preference to every other claimant whatsoever. In addition,
Debtor, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Liens, any equitable right otherwise available
to such Debtor which would require the separate sale of the Collateral or
require the Administrative Agent to exhaust its remedies against any part of the
Collateral before proceeding against any other part or parts thereof; and
further in the event of such foreclosure Debtor does hereby expressly consent to
and authorize, at the option of the Administrative Agent (acting at the written
direction of the Required Lenders), the foreclosure and sale either separately
or together of any or all of the Collateral.


88



--------------------------------------------------------------------------------




Section 9.22    Conflict; Construction of Documents    . In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by counsel in connection with the
negotiation and drafting of the Loan Documents and that such Loan Documents
shall not be subject to the principle of construing their meaning against the
party which drafted same. In case any provision in or obligation hereunder or
under any other of the Loan Documents shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or such provision or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of an Event of Default if such action is taken or condition exists.
Section 9.23    Brokers and Financial Advisors. Each of the Administrative Agent
and Debtor hereby represent that it has dealt with no financial advisors,
brokers, underwriters, placement agents, lenders or finders in connection with
the transactions contemplated by this Agreement. The provisions of this Section
shall survive the expiration and termination of this Agreement and the repayment
of the Indebtedness evidenced hereby.
Section 9.24    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Debtor and the
Administrative Agent with respect to the subject matter hereof, are superseded
by the terms of this Agreement and the other Loan Documents.
Section 9.25    No Third Party Beneficiaries. Except as otherwise provided in
Section 9.28 hereof, this Agreement and the other Loan Documents are solely for
the benefit of Debtor and the Lenders (including Affiliates of the Lenders), and
nothing contained in this Agreement or the other Loan Documents shall be deemed
to confer upon anyone other than such Persons any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein. All conditions to the obligations of the issuance of the Loan
hereunder are imposed solely and exclusively for the benefit of the Lenders and
their Affiliates, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that the Lenders will refuse to issue all or any portion of the Loan in
the absence of strict compliance with any or all thereof and no other Person
shall under any circumstances be deemed to be a beneficiary of such conditions,
any or all of which may be freely waived in whole or in part by the
Administrative Agent (acting at the written direction of the Required Lenders)
if, in its sole discretion, it deems it advisable or desirable to do so.
Section 9.26    No Reliance. Debtor acknowledges that it is not relying upon any
person, firm or corporation, other than Debtor and its officers, directors,
consultants and advisors in entering into the Loan. Debtor agrees that none of
the Administrative Agent, the Lenders or any Affiliate of the Administrative
Agent, Lenders or their respective controlling persons, officers, directors,
partners, agents, or employees of any such person shall be liable to Debtor in
connection with Debtor’s decision to enter into the Loan.


89



--------------------------------------------------------------------------------




Section 9.27    Benefitted Person. Wherever this Agreement provides for a
covenant by Debtor in favor of the Administrative Agent, any Lender, any Lender
Affiliate or their respective successors and/or assigns (the “Benefitted
Persons”), each Benefitted Person is hereby expressly declared to be an intended
third party beneficiary of such covenant and shall have the right to directly
enforce such covenant against Debtor.
Section 9.28    Other Services    . Nothing in this Agreement will be deemed to
restrict the Administrative Agent, any Lender or any of their respective
Affiliates from providing services to Debtor or its Affiliates or earning fees
and other compensation from Debtor or its Affiliates if otherwise permitted by
law, including, without limitation, the IRC.
Section 9.29    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE X
CONTINUING GUARANTY
Section 10.1    Guaranty. Each Guarantor hereby absolutely and unconditionally,
jointly and severally guarantees, as primary obligor and as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
Obligations (for each Guarantor, subject to the proviso in this sentence, its
“Guaranteed Obligations”); provided that the liability of each Guarantor
individually with respect to this Guaranty shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code of the
United


90



--------------------------------------------------------------------------------




States or any comparable provisions of any applicable state law. Without
limiting the generality of the foregoing, the Guaranteed Obligations shall
include any such indebtedness, obligations, and liabilities, or portion thereof,
which may be or hereafter become unenforceable or compromised or shall be an
allowed or disallowed claim under any proceeding or case commenced by or against
any Debtor under any Debtor Relief Laws. The Administrative Agent’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon each Guarantor, and
conclusive for the purpose of establishing the amount of the Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of the Guarantors, or any of them, under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.
Section 10.2    Rights of Lenders. Each Guarantor consents and agrees that the
Lenders may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the Lenders in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.
Section 10.3    Certain Waivers. Each Guarantor waives (a) any defense arising
by reason of any disability or other defense of Debtor or any other guarantor,
or the cessation from any cause whatsoever (including any act or omission of the
Administrative Agent or any Lender) of the liability of Debtor or any other Loan
Party; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of Debtor or any other Loan Party;
(c) the benefit of any statute of limitations affecting any Guarantor’s
liability hereunder; (d) any right to proceed against Debtor or any other Loan
Party, proceed against or exhaust any security for the Obligations, or pursue
any other remedy in the power of the Administrative Agent or any Lender
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Administrative Agent or any Lender; and (f) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by applicable Requirements of Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.


91



--------------------------------------------------------------------------------




Section 10.4    Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not Debtor or any other person or entity is joined as a party.
Section 10.5    Subrogation. No Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Loans are terminated. If any amounts are paid
to a Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the holders of the Obligations and shall
forthwith be paid to the holders of the Obligations to reduce the amount of the
Obligations, whether matured or unmatured.
Section 10.6    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until the termination of the Term Loan
Commitments and the repayment in full of the Obligations. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of Debtor or a Guarantor is
made, or any of the holders of the Obligations exercises its right of setoff, in
respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the holders of the Obligations in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.
Section 10.7    Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor(s) or Debtor under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by any other Guarantor(s), jointly
and severally, immediately upon demand by the holders of the Obligations.
Section 10.8    Condition of Debtor. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
Debtor and any other guarantor such information concerning the financial
condition, business and operations of Debtor and any such other guarantor as
such Guarantor requires, and that none of the holders of the Obligations has any
duty, and such Guarantor is not relying on the holders of the Obligations at any
time, to disclose to it any information relating to the business, operations or
financial condition of Debtor or any other guarantor (each Guarantor waiving any
duty on the part of the holders of the Obligations to disclose such information
and any defense relating to the failure to provide the same).
Section 10.9    Appointment of Debtor. Each of the Loan Parties hereby appoints
Debtor to act as its agent for all purposes of this Agreement, the other Loan
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) Debtor may execute such documents and
provide such authorizations on behalf of such Loan Parties as


92



--------------------------------------------------------------------------------




Debtor deems appropriate in its sole discretion and each Loan Party shall be
obligated by all of the terms of any such document and/or authorization executed
on its behalf, (b) any notice or communication delivered by the Administrative
Agent or a Lender to Debtor shall be deemed delivered to each Loan Party and
(c) the Administrative Agent or the Lenders may accept, and be permitted to rely
on, any document, authorization, instrument or agreement executed by Debtor on
behalf of each of the Loan Parties.
Section 10.10    Right of Contribution. The Guarantors agree among themselves
that, in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
Requirements of Law.
[Signatures on Following Pages]


93



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.
 
 
DEBTOR:
 
 
 
 
 
ADVANCED EMISSIONS SOLUTIONS, INC.
 
 
By: /s/ L. Heath Sampson
 
 
Name: L. Heath Sampson
 
 
Title: Chief Executive Officer

 
 
GUARANTORS:
 
 
 
 
 
ADA-ES, INC.
 
 
By: /s/ L. Heath Sampson
 
 
Name: L. Heath Sampson
 
 
Title: Chief Executive Officer

 
 
Upon and immediately after the consummation of the Acquisition:
 
 
 
 
 
ADA CARBON SOLUTIONS, LLC
 
 
By: /s/ L. Heath Sampson
 
 
Name: L. Heath Sampson
 
 
Title: Chief Executive Officer
 
 
 
 
 
ADA CARBON SOLUTIONS (OPERATIONS), LLC
 
 
By: /s/ L. Heath Sampson
 
 
Name: L. Heath Sampson
 
 
Title: Chief Executive Officer
 
 
 
 
 
FIVE FORKS MINING, LLC
 
 
By: /s/ L. Heath Sampson
 
 
Name: L. Heath Sampson
 
 
Title: Chief Executive Officer
 
 
 
 
 
ADA CARBON SOLUTIONS (RED RIVER), LLC
 
 
By: /s/ L. Heath Sampson
 
 
Name: L. Heath Sampson
 
 
Title: Chief Executive Officer





[Signature Page to Term Loan and Security Agreement]



--------------------------------------------------------------------------------





 
 
CROWFOOT SUPPLY COMPANY, LLC
 
 
By: /s/ L. Heath Sampson
 
 
Name: L. Heath Sampson
 
 
Title: Chief Executive Officer
 
 
 
 
 
CARBPURE TECHNOLOGIES, LLC
 
 
By: /s/ L. Heath Sampson
 
 
Name: L. Heath Sampson
 
 
Title: Chief Executive Officer







[Signature Page to Term Loan and Security Agreement]



--------------------------------------------------------------------------------





 
 
ADMINISTRATIVE AGENT:
 
 
 
 
 
THE BANK OF NEW YORK MELLON,
 
 
as Administrative Agent
 
 
 
 
 
By: /s/ Latoya S. Elvin
 
 
Name: Latoya S. Elvin
 
 
Title: Vice President







[Signature Page to Term Loan and Security Agreement]



--------------------------------------------------------------------------------





 
 
LENDERS:
 
 
 
 
 
APOLLO CREDIT STRATEGIES MASTER FUND LTD.
 
 
 
 
 
By: Apollo ST Fund Management LLC,
 
 
its investment manager
 
 
 
 
 
By: /s/ Joseph D. Glatt
 
 
Name: Joseph D. Glatt
 
 
Title: Vice President
 
 
 
 
 
APOLLO A-N CREDIT FUND (DELAWARE), L.P.
 
 
 
 
 
By: Apollo A-N Credit Management LLC,
 
 
its investment manager
 
 
 
 
 
By: /s/ Joseph D. Glatt
 
 
Name: Joseph D. Glatt
 
 
Title: Vice President









[Signature Page to Term Loan and Security Agreement]



--------------------------------------------------------------------------------






SCHEDULE 1
LIST OF GUARANTORS
ADA-ES, Inc.
ADA Carbon Solutions, LLC
ADA Carbon Solutions (Operations), LLC
ADA Carbon Solutions (Red River), LLC
CarbPure Technologies, LLC
Crowfoot Supply Company, LLC
Five Forks Mining, LLC







--------------------------------------------------------------------------------







SCHEDULE 2
LENDERS AND TERM LOAN COMMITMENTS




Lender
Term Loan Commitment
Apollo Credit Strategies Master Fund Ltd.


$50,000,000.00
Apollo A-N Credit Fund (Delaware), L.P.
$20,000,000.00
TOTAL
$70,000,000.00








--------------------------------------------------------------------------------










SCHEDULE 3
REAL PROPERTY


adestermloanschedule31.jpg [adestermloanschedule31.jpg]





--------------------------------------------------------------------------------





adestermloanschedule32.jpg [adestermloanschedule32.jpg]





--------------------------------------------------------------------------------





adestermloanschedule33.jpg [adestermloanschedule33.jpg]





--------------------------------------------------------------------------------





adestermloanschedule34.jpg [adestermloanschedule34.jpg]





--------------------------------------------------------------------------------





adestermloanschedule35.jpg [adestermloanschedule35.jpg]





--------------------------------------------------------------------------------





adestermloanschedule36.jpg [adestermloanschedule36.jpg]





--------------------------------------------------------------------------------





adestermloanschedule37.jpg [adestermloanschedule37.jpg]





--------------------------------------------------------------------------------





adestermloanschedule38.jpg [adestermloanschedule38.jpg]





--------------------------------------------------------------------------------





adestermloanschedule39.jpg [adestermloanschedule39.jpg]





--------------------------------------------------------------------------------





adestermloanschedule310.jpg [adestermloanschedule310.jpg]





--------------------------------------------------------------------------------





adestermloanschedule311.jpg [adestermloanschedule311.jpg]





--------------------------------------------------------------------------------





adestermloanschedule312.jpg [adestermloanschedule312.jpg]





--------------------------------------------------------------------------------





adestermloanschedule313.jpg [adestermloanschedule313.jpg]





--------------------------------------------------------------------------------





adestermloanschedule314.jpg [adestermloanschedule314.jpg]





--------------------------------------------------------------------------------





adestermloanschedule315.jpg [adestermloanschedule315.jpg]





--------------------------------------------------------------------------------





adestermloanschedule316.jpg [adestermloanschedule316.jpg]







--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






1.
A tract of land in the Northeast Quarter of Section 28 and the Southeast Quarter
of Section 21, all lying in Township 12 North, Range 10 West, Red River Parish,
Louisiana and being more particularly described as follows:



Commence at a cotton spindle set for corner at the Northeast corner of said
Section 28; thence run S0°13'35"W along the East line of said Section 28 to the
South Right-of-Way of Red River Parish Road No. 604, a distance of 12.19 feet,
to a ½" iron pipe set for corner and also being the Point of Beginning of the
tract herein described; thence continue S0°13'35"W along the East line of said
Section 28 to SE corner of the NE¼ of the SE¼ of the NE¼ of said Section 28 also
being the SW corner of the Johnnie Ruth Williams Glover tract in Section 27, a
distance of 1979.67 feet, to a ½" iron pipe set for corner; thence run
N90°00'00"W to the intersection of a line parallel and 50 feet Easterly of the
centerline of an Exxon pipeline, a distance of 758.84 feet, to a ½" iron pipe
set for corner; thence run N27°32'30"W parallel and 50 feet Easterly of the
centerline of said Exxon pipeline to the South Right-of-Way of Red River Road
No. 604, a distance of 2268.57 feet, to a ½" iron pipe set for corner, said line
intersects the North line of said Section 28 at a distance of 2256.58 feet;
thence run S88°55'08"E along the South Right-of-Way of Red River Road No. 604 to
the intersection of the North line of said Section 28, a distance of 763.25
feet, to a ½" iron pipe set for corner; thence run S89°03'05"E along the South
Right-of-Way of Red River Road No. 604, a distance of 1052.67 feet to the Point
of Beginning.


2.
Ground Lease by the Natchitoches Parish Port Commission to Crowfoot Supply
Company, LLC, beginning January 1, 2009, notice of which is provided by "Notice
of Lease" dated January 1, 2009, recorded in Conveyance Book 629, Page 832,
Registry No. 321785 of the records of Natchitoches Parish, Louisiana, covering
the property described as:



That certain tract or parcel of land located in Sections 47 and 48, Township 10
North, Range 7 West, Natchitoches Parish, Louisiana, containing 6.933 acres,
more or less, being shown as Tract 2A on that certain plat of survey of a
resubdivision of two tracts of land by Robert Davis dated September 30, 2008,
and being described as follows:


Commence at a ½" iron rod at the northwest corner of Section 48, Township 10
North, Range 7 West, Natchitoches Parish, Louisiana, and run thence North
23°23'16" East 811.71 feet to a ½" iron rod on the southeasterly right of way of
the former location of Louisiana Highway 486 (now the Natchitoches Parish Port
access road) being the point of beginning of the subject tract.


From said point of beginning run along said right of way North 41° 45' 43"
376.02 feet to a ½" iron rod; thence, run along said right of way North 46° 32'
24" East 254.08 feet to a ½" iron rod; thence, run South 41° 01' 53" East 138.21
feet to a ½" iron rod; thence run North 79° 16' 45" East 150.00 feet to a ½"
iron rod on the westerly right of way of the present location of Louisiana
Highway 486; thence run along said right of way South 7° 10' 36" East 317.61
feet to a ½" iron rod on the northerly right of way of the Natchitoches Parish
Port railroad corridor, thence run





--------------------------------------------------------------------------------





along said right of way South 48° 59' 42" West 582.00 feet to a ½" iron rod;
thence run North 40° 40' 56" West 419.93 feet to the point of beginning,
containing 6.9333 acres, more or less.







--------------------------------------------------------------------------------






SCHEDULE 4
IMMATERIAL SUBSIDIARIES


ACS Land Company, LLC
ADA Carbon Solutions (Vortex IP), LLC
ADA Carbon Solutions (Vortex Operations), LLC
ADA-ES Intellectual Property, LLC
ADA Environmental Solutions, LLC
ADA Analytics, LLC
ADA Analytics Israel Ltd.
ADEquity, LLC
BCSI, LLC
Advanced Clean Energy Solutions, LLC







--------------------------------------------------------------------------------







SCHEDULE 4.1(b)
NAMES


(i) - (iv)


Name
Former Names
Jurisdiction of Incorporation
Type of Organization
Advanced Emissions Solutions, Inc.
None
Delaware
Corporation
ADA-ES, Inc.
None
Colorado
Corporation
ADA Carbon Solutions, LLC
None
Delaware
Limited liability company
ADA Carbon Solutions (Operations), LLC
None
Delaware
Limited liability company
Five Forks Mining, LLC
None
Delaware
Limited liability company
ADA Carbon Solutions
(Red River), LLC
None
Delaware
Limited liability company
Crowfoot Supply Company, LLC
None
Delaware
Limited liability company
CarbPure Technologies, LLC
None
Delaware
Limited liability company



(v)


Jurisdictions in which each Loan Party is qualified to do business


Entity
Domestic State
Foreign States in which Qualified to do Business
Advanced Emissions Solutions, Inc.
Delaware
Colorado, Delaware, Minnesota
ADA-ES, Inc.
Colorado
Colorado, Georgia, Illinois, Kansas, Louisiana, Maryland, Minnesota, Missouri,
Montana, New Hampshire, New Mexico, Pennsylvania, Texas, Utah, Virginia,
Wisconsin, Wyoming
ADA Carbon Solutions, LLC
Delaware
Alabama, Colorado, Illinois, Maryland, New Mexico, Pennsylvania, Texas, Virginia
ADA Carbon Solutions (Operations), LLC
Delaware
Colorado
Five Forks Mining, LLC
Delaware
Louisiana
ADA Carbon Solutions (Red River), LLC
Delaware
Alabama, Arizona, Colorado, Florida, Georgia, Kentucky, Louisiana,
Massachussets, Mississippi, Texas, Alberta, Nova Scotia
Crowfoot Supply Company, LLC
Delaware
Louisiana, Texas
CarbPure Technologies, LLC
Delaware
Colorado, Louisiana



(vi) - (vii)







--------------------------------------------------------------------------------





Entity
Address of Chief Executive Office
Address of Principal Place of Business
Advanced Emissions Solutions, Inc.
640 Plaza Drive, Suite 270
Highlands Ranch, CO 80129
640 Plaza Drive, Suite 270
Highlands Ranch, CO 80129
ADA-ES, Inc.
640 Plaza Drive, Suite 270
Highlands Ranch, CO 80129
640 Plaza Drive, Suite 270
Highlands Ranch, CO 80129
ADA Carbon Solutions, LLC
640 Plaza Drive, Suite 270
Highlands Ranch, CO 80129
1460 W. Canal Court, Ste 100
Littleton, CO 80120
ADA Carbon Solutions (Operations), LLC
640 Plaza Drive, Suite 270
Highlands Ranch, CO 80129
1460 W. Canal Court, Ste 100
Littleton, CO 80120
Five Forks Mining, LLC
640 Plaza Drive, Suite 270
Highlands Ranch, CO 80129
1460 W. Canal Court, Ste 100
Littleton, CO 80120
ADA Carbon Solutions
(Red River), LLC
640 Plaza Drive, Suite 270
Highlands Ranch, CO 80129
1460 W. Canal Court, Ste 100
Littleton, CO 80120
Crowfoot Supply Company, LLC
640 Plaza Drive, Suite 270
Highlands Ranch, CO 80129
1460 W. Canal Court, Ste 100
Littleton, CO 80120
CarbPure Technologies, LLC
640 Plaza Drive, Suite 270
Highlands Ranch, CO 80129
1460 W. Canal Court, Ste 100
Littleton, CO 80120



(viii) - (xi)


Entity
Federal Taxpayer ID number
Organization ID number
Ownership Information
Industry/Nature of Business
Advanced Emissions Solutions, Inc.
27-5472457
4926747
Publicly held
Emissions Control
ADA-ES, Inc.
84-1457385
19971016855
Advanced Emissions Solutions, Inc.
Emissions Control
ADA Carbon Solutions, LLC
26-3345223
4506923
Advanced Emissions Solutions, Inc.
Generation & sale of Activated Carbon
ADA Carbon Solutions (Operations), LLC
36-4770726
5404594
ADA Carbon Solutions, LLC
Operations in support of generation & sale of Activated Carbon
Five Forks Mining, LLC
80-0303198
4619087
ADA Carbon Solutions (Operations), LLC
Feedstock in support of generation & sale of Activated Carbon
ADA Carbon Solutions
(Red River), LLC
26-0317601
4347560
ADA Carbon Solutions (Operations), LLC
Processing operations in support of generation & sale of Activated Carbon
Crowfoot Supply Company, LLC
26-3293954
4595176
ADA Carbon Solutions (Operations), LLC
Real Estate dealings in relation to the generation & sale of Activated Carbon
CarbPure Technologies, LLC
38-3985250
5886430
ADA Carbon Solutions (Operations), LLC
Generation & sale of Activated Carbon










--------------------------------------------------------------------------------







SCHEDULE 4.1(c)
PERMITTED LIENS


1.
Liens granted pursuant to 2013 Loan and Security Agreement dated as of September
19, 2013 by and among ADA-ES, Inc., as Borrower, Advanced Emissions Solutions,
Inc., as Guarantor, and CoBiz Bank d/b/a Colorado Business Bank, as Lender, as
amended or as amended and restated.

2.
Liens granted pursuant to Assignment and Pledge of Bank Deposits for Security
Purposes, dated September 16, 2016, by and between KeyBank National Association
and Five Forks Mining, LLC.

3.
Liens granted pursuant to Account Control Agreement, dated February 28, 2017, by
and between Texas Capital Bank, N.A. and Five Forks Mining, LLC.

4.
Any liens that arise from Master Service Contract No. MSC 4-9118 between
American Railcar Leasing LLC and ADA Carbon Solutions (Red River), LLC, dated as
of September 20, 2013, as amended by: (i) Rider No. 1, dated August 7, 2013, as
further amended by Amendment to Rider No. 1, dated January 15, 2014 (transferred
by novation to ARI Leasing LLC); and (ii) Rider No. 2, dated September 15, 2014,
as further amended by Amendment to Rider No. 2, dated January 26, 2015. Items
4-50 are the Permitted Liens under the Purchase Agreement

5.
Any liens that arise from Master Service Contract No. ARI 4-9118 between ARI
Leasing LLC and ADA Carbon Solutions (Red River), LLC, dated as of June 1, 2017,
as amended by Rider No. 1, dated August 7, 2013, as further amended by Amendment
to Rider No. 1, dated January 15, 2014 (transferred to ARI Leasing LLC by
novation from American Railcar Leasing LLC).

6.
Liens described in the ALTA/ACSM Land Title Survey dated March 14, 2008 by John
R. Bowman & Associates Showing a Portion of Sections 21 & 28, T12N, R10W, Red
River Parish, LA; Project #6521.

7.
Liens described in First American Title Insurance, Title Policy, Date of Policy
August 1, 2008, Policy No. 95-E0006122, in the amount of $158,814.00.

8.
Liens described in First American Title Insurance, Title Policy, Date of Policy
August 3, 2009, Policy No. 95-E0010420, in the amount of $654,270.00.

9.
Liens described in First American Title Insurance, Title Policy, Date of Policy
March 16, 2010, Policy No. 95-E0012096, in the amount of $15,000.00.

10.
Liens described in First American Title Insurance, Title Commitment effective
May 14, 2010, File No. 0410745.9523.

11.
Liens described in First American Title Insurance, Title Commitment effective
May 14, 2010, File No. 0410745.9524.

12.
Liens described in First American Title Insurance, Commitment for Title
Insurance effective August 9, 2010, File No. 410745.9981.

13.
Liens described in First American Title Insurance, Commitment for Title
Insurance effective June 2, 2011, File No. 410745.10114.

14.
Liens described in First American Title Insurance, Commitment for Title
Insurance effective January 6, 2015, File No. 410745.12271






--------------------------------------------------------------------------------





15.
Liens described in First American Title Insurance, Commitment for Title
Insurance effective September 11, 2013, File No. 566402.2.

16.
Liens described in First American Title Insurance, Commitment for Title
Insurance effective September 17, 2013, File No. 566402.2.

17.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts dated May 26, 2011 for Tract 1207160108, Section 16, Township 12 North,
Range 7 West, Natchitoches Parish, Louisiana.

18.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated November 4, 2011 for Tract 1207280109, SE/4 of NW/4 of Section
28, Township 12 North, Range 7 West, Natchitoches Parish, Louisiana.

19.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated November 22, 2011 for Tract 1207290101, Section 29, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

20.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated November 22, 2011 for Tract 1207280110, Section 28, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

21.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated November 22, 2011 for Tract 1207280122, Section 28, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

22.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated November 22, 2011 for Tract 1207280123, Section 28, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

23.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated November 29, 2011 for Tract 1207170108, Section 17, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

24.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated December 11, 2011 for Tract 127200107, Section 20, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

25.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated May 1, 2012 for Tract 1207280306, Section 28, Township 12 North,
Range 7 West, Natchitoches Parish, Louisiana.

26.
Liens described in Supplemental Preliminary Title Opinion of Blanchard, Walker,
O’Quin & Roberts, dated July 16, 2012 for Tract 1207280109, SE/4 of NW/4 of
Section 28, Township 12 North, Range 7 West, Natchitoches Parish, Louisiana.

27.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated December 11, 2012 for Tract 1207200107, Section 20, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

28.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated December 11, 2012 for Tract 1207280301a, Section 28, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

29.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated December 13, 2012 for Tract 1207280202, Section 28, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.






--------------------------------------------------------------------------------





30.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated December 18, 2012 for Tract 1207200309 Section 20, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

31.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated November 1, 2013 for Tract 1207280304, Section 28, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

32.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated February 6, 2014 for Tract 1207280303, Section 28, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

33.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated September 30, 2014 for Tract Nos. 1207210103, Section 21;
1207210105, Section 21; 1207270104, Section 27; 1207280107, Section 28; Township
12 North, Range 7 West, Natchitoches Parish, Louisiana.

34.
Liens described in Supplemental Preliminary Title Opinion of Blanchard, Walker,
O’Quin & Roberts, dated January 26, 2015 for Tract 1207280306, NW/4 of NE/4 of
Section 28, Township 12 North, Range 7 West, Natchitoches Parish, Louisiana.

35.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated August 21, 2015 for Tract 127200108, Section 20, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

36.
Liens described in Revised Preliminary Title Opinion of Blanchard, Walker,
O’Quin & Roberts, dated September 2, 2015 for Tract 127200106, Section 20,
Township 12 North, Range 7 West, Natchitoches Parish, Louisiana.

37.
Liens described in Supplemental Preliminary Title Opinion of Blanchard, Walker,
O’Quin & Roberts, dated October 27, 2015 for Tract 1207200309, Section 20,
Township 12 North, Range 7 West, Natchitoches Parish, Louisiana.

38.
Liens described in Supplemental Preliminary Title Opinion of Blanchard, Walker,
O’Quin & Roberts, dated March 22, 2016 for Tract 1207280110, Section 28,
Township 12 North, Range 7 West, Natchitoches Parish, Louisiana.

39.
Liens described in Supplemental Preliminary Title Opinion of Blanchard, Walker,
O’Quin & Roberts, dated March 22, 2016 for Tract 1207280122, Section 28,
Township 12 North, Range 7 West, Natchitoches Parish, Louisiana.

40.
Liens described in Supplemental Preliminary Title Opinion of Blanchard, Walker,
O’Quin & Roberts, dated March 22, 2016 for Tract 1207280123, Section 28,
Township 12 North, Range 7 West, Natchitoches Parish, Louisiana.

41.
Liens described in Supplemental Preliminary Title Opinion of Blanchard, Walker,
O’Quin & Roberts, dated May 12, 2016 for Tract 1207280301a, Section 28, Township
12 North, Range 7 West, Natchitoches Parish, Louisiana.

42.
Liens described in Supplemental Preliminary Title Opinion of Blanchard, Walker,
O’Quin & Roberts, dated November 11, 2016 for Tract 1207200107, Section 20,
Township 12 North, Range 7 West, Natchitoches Parish, Louisiana.

43.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated March 6, 2018 for Tract 1207200105, Section 20, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.






--------------------------------------------------------------------------------





44.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated March 15, 2018 for Tract 1207200204, Section 20, Township 12
North, Range 7 West, Natchitoches Parish, Louisiana.

45.
Liens described in Preliminary Title Opinion of Blanchard, Walker, O’Quin &
Roberts, dated May 10, 2018 for Tract 1207200203, Section 20, Township 12 North,
Range 7 West, Natchitoches Parish, Louisiana.

46.
Notice re Environmental Pump Station, dated July 1, 2009, issued by Red River
Parish Communications Direct.

47.
Partial Assignment of Water Servitude and Right of Way Agreement, dated July 15,
2009, granted by Red River Environmental Products, LLC (n/k/a ADA Carbon
Solutions (Red River), LLC) to Valley Electric Membership Corporation, recorded
in Book 330, Page 79, Registry Number 218728 of the Conveyance Records of Red
River Parish, Louisiana, assigning the Driever Water Line Right of Way Agreement
dated January 30, 2009 (Registry Number 217353)

48.
Partial Assignment of Servitudes, dated November 30, 2009, granted by Red River
Environmental Products, LLC (n/k/a ADA Carbon Solutions (Red River), LLC) to
Crosstex LIG, L.L.C., recorded in Book 334, Page 620, Registry Number 220526 of
the Conveyance Records of Red River Parish, Louisiana, assigning the Drake, et
al Utility Servitude Agreement dated November 10, 2008 (Registry Number 215667)
and the RRMC Utility Servitude Agreement dated April 24, 2009 (Registry Number
217677).

49.
Order of Expropriation, State of Louisiana, Department of Transportation and
Development v. ADA Carbon Solutions (Red River), LLC, Docket No. 35377,
Thirty-Ninth Judicial District Court, Parish of Red River, State of Louisiana,
rendered July 14, 2011 and recorded on July 15, 2011, in Book 354, Page 32,
Registry Number 227770 of the Conveyance Records of Red River Parish, Louisiana.

50.
Utility Metering Station and Servitude Agreement, dated November 30, 2009,
granted by Red River Environmental Products, LLC (n/k/a ADA Carbon Solutions
(Red River), LLC) to Crosstex LIG, L.L.C., recorded in Book 334, Page 626,
Registry Number 220527 of the Conveyance Records of Red River Parish, Louisiana.
















--------------------------------------------------------------------------------





SCHEDULE 4.1(f)(iii)(A)
PLEDGED EQUITY


Entity
Jurisdiction
Ownership/Pledgor
Certificated (Y/N)
Certificate Number/
Number of Shares
ADA-ES, Inc.
Colorado
100% Advanced Emissions Solutions, Inc.
Y
Certificate #1 - 1 Share
ADA Carbon Solutions, LLC
Delaware
100% Advanced Emissions Solutions, Inc.The existing membership interest
certificates for ADA Carbon Solutions, LLC (f/k/a Crowfoot Development LLC) will
have to be canceled and reissued to Advanced Emissions Solutions, Inc. following
consummation of the Purchase
Y
Certificate #2 [Crowfoot Development LLC]
Certificate #3 [Crowfoot Development LLC]
Certificate #4 [Crowfoot Development LLC]
Certificate #5 [Crowfoot Development LLC]
ADA Carbon Solutions (Operations), LLC
Delaware
100% ADA Carbon Solutions, LLC
Y
Certificate #1
Five Forks Mining, LLC
Delaware
100% ADA Carbon Solutions
(Operations), LLC
Y
Certificate #2
ACS Land Company, LLC
Delaware
100% ADA Carbon Solutions
(Operations), LLC
Y
Certificate #2
ADA Carbon Solutions (Red River), LLC
Delaware
100% ADA Carbon Solutions
(Operations), LLC
Y
Certificate #2
Crowfoot Supply Company, LLC
Delaware
100% ADA Carbon Solutions
(Operations), LLC
Y
Certificate #2
ADA Carbon Solutions (Vortex IP), LLC
Delaware
100% ADA Carbon Solutions
(Operations), LLC
Y
Certificate #2
CarbPure Technologies, LLC
Delaware
100% ADA Carbon Solutions
(Operations), LLC
Y
Certificate #3
ADA Carbon Solutions (Vortex Operations), LLC
Delaware
100% ADA Carbon Solutions (Vortex IP), LLC
Y
Certificate #1
ADA-ES Intellectual Property, LLC
Colorado
100% ADA-ES, Inc.
N
N/A
ADA Environmental Solutions, LLC
Colorado
100% ADA-ES, Inc.
N
N/A
ADA Analytics, LLC
Delaware
100% ADA-ES, Inc.
N
N/A
ADA Analytics Israel Ltd.
Israel
100% ADA Analytics, LLC
N
N/A
BCSI, LLC
Delaware
100% Advanced Emissions Solutions, Inc.
N
N/A
Advanced Clean Energy Solutions, LLC
Delaware
100% Advanced Emissions Solutions, Inc.
N
N/A
ADEquity, LLC
Delaware
100% Advanced Emissions Solutions, Inc.
N
N/A








--------------------------------------------------------------------------------







SCHEDULE 4.1(f)(iii)(B)
PLEDGED INSTRUMENTS, ETC.


1.
Notes (if any) issued pursuant to that certain Intercompany Loan Agreement,
dated October 1, 2016, by and between ADA Carbon Solutions (Operations), LLC and
CarbPure Technologies, LLC

2.
Promissory Note, dated April 27, 2012, from Christopher D. Wilkerson in favor of
ADA Carbon Solutions (Red River), LLC

3.
Promissory Note, dated August 24, 2017, from Christopher McCready in favor of
ADA Carbon Solutions (Red River), LLC.

4.
Relocation Authorization, dated February 2, 2017, by and between ADA Carbon
Solutions, LLC and Andrew McDowell.








--------------------------------------------------------------------------------







SCHEDULE 4.1(f)(v)
COMMERCIAL TORT CLAIMS


1.
Tort claims asserted in ADA-ES, Inc. v. Big Rivers Electric Corporation, No.
4:18-cv-0016-JHM-HBB, currently pending in the United States District Court,
Western District of Kentucky - Owensboro Division.



[The dispute relates to (a) Defendant’s refusal to pay ADA-ES for ADA-ES's
design, installation, and delivery of materials and equipment known as a dry
sorbent injection system at Defendant’s power plant, and (b) Defendant’s
improper draw on an irrevocable standby letter of credit posted by ADA-ES as
security for performance under this contract. ADA-ES seeks relief including
certain declaratory judgments and damages in the amount of $1,371,033.56, plus
attorneys' fees. ADA-ES expects that a trial date will be set for late 2019.]









--------------------------------------------------------------------------------







SCHEDULE 4.1(1)(ii)
EMPLOYEE PLANS


1.
During a recent, informal audit of the ADA Carbon Solutions, LLC 401(k) Plan by
the plan's sponsor, ADA Carbon Solutions, LLC ("Sponsor"), the Sponsor
discovered that for plan years 2012 and 2013, due to administrative errors,
certain deferrals were withheld but not funded to individual accounts. The
Sponsor also identified a number of elective deferrals that were funded to the
Plan late during the 2014, 2015 and 2016 plan years. The Sponsor has contributed
the late deferral amounts, plus interest, to the affected employees’ accounts,
has submitted the requisite filings for a prohibited transaction exemption under
PTE 2002-51 (the Voluntary Fiduciary Correction Program), and expects the late
contributions of employee deferrals to the plan for 2012 through 2016 will be
rectified. In addition, the Sponsor has filed IRS Forms 5330 for each year from
2012 - 2018, to report and pay the excise tax due under Section 4975(a) of the
Internal Revenue Code for late deposits of elective deferrals.






--------------------------------------------------------------------------------







SCHEDULE 4.1(o)
SUBSIDIARIES


Entity
Jurisdiction
Ownership
ADA-ES, Inc.
Colorado
100% Advanced Emissions Solutions, Inc.
ADA Carbon Solutions, LLC
Delaware
100% Advanced Emissions Solutions, Inc.
ADA Carbon Solutions (Operations), LLC
Delaware
100% ADA Carbon Solutions, LLC
Five Forks Mining, LLC
Delaware
100% ADA Carbon Solutions
(Operations), LLC
ACS Land Company, LLC
Delaware
100% ADA Carbon Solutions
(Operations), LLC
ADA Carbon Solutions (Red River), LLC
Delaware
100% ADA Carbon Solutions
(Operations), LLC
Crowfoot Supply Company, LLC
Delaware
100% ADA Carbon Solutions
(Operations), LLC
ADA Carbon Solutions (Vortex IP), LLC
Delaware
100% ADA Carbon Solutions
(Operations), LLC
CarbPure Technologies, LLC
Delaware
100% ADA Carbon Solutions
(Operations), LLC
ADA Carbon Solutions (Vortex Operations), LLC
Delaware
100% ADA Carbon Solutions (Vortex IP), LLC
ADA-ES Intellectual Property, LLC
Colorado
100% ADA-ES, Inc.
ADA Environmental Solutions, LLC
Colorado
100% ADA-ES, Inc.
ADA Analytics, LLC
Delaware
100% ADA-ES, Inc.
ADA Analytics Israel Ltd.
Israel
100% ADA Analytics, LLC
BCSI, LLC
Delaware
100% Advanced Emissions Solutions, Inc.
Advanced Clean Energy Solutions, LLC
Delaware
100% Advanced Emissions Solutions, Inc.
ADEquity, LLC
Delaware
100% Advanced Emissions Solutions, Inc.










--------------------------------------------------------------------------------







SCHEDULE 4.1(p)
INTELLECTUAL PROPERTY


List of Trademarks
Company
Mark
Filing Date/ Issued Date
Application / Registration Number
ADA Carbon Solutions, LLC
ADA Carbon Solutions
US Filing: 4-8-09
US Registration: 6-28-11
CAN Filing: 10-8-09
CAN Registration: 9-27-12
US Reg. No.: 3,986,235


CAN Reg. No.: TMA833,108
ADA Carbon Solutions, LLC
FastPAC
US Filing: 8-31-11
US Registration: 2-17-15
US Reg. No.: 4,688,986
ADA Carbon Solutions, LLC
FastPAC Premium
US Filing: 10-5-12
US Registration: 8-27-13
CAN Filing: 4-5-13
CAN Registration: 11-3-15
US Reg. No.: 4,393,947


CAN Reg. No.: TMA919,290
ADA Carbon Solutions, LLC
Power PAC Premium
US Filing: 5-5-08
US Registration: 6-1-10
US Reg. No.: 3,796,323
ADA Carbon Solutions, LLC
PowerPAC
US Filing: 5-5-08
US Registration: 8-18-09
US Reg. No.: 3,670,458
ADA Carbon Solutions, LLC
PowerPAC H20
US Filing: 3-4-10
US Registration: 5-14-13
US Reg. No.: 4,335,165
ADA-ES, Inc.
ADA
US Filing: 12-20-11
US Registration: 8-13-13
EU Filing: 9-27-13
EU Registration: 2-19-14
US Reg. No.: 4,382,011


EU Reg. No.: 012176806
ADA-ES, Inc.
ADA
US Filing: 12-20-11
US Registration: 7-23-13
US Reg. No.: 4,372,707
ADA-ES, Inc.
ADA
& design
US Filing: 2-13-13
US Registration: 10-15-13
US Reg. No. 4,417,743
ADA-ES, Inc.
ADA Advancing Cleaner Energy
& design
US Filing: 2-13-13
US Registration: 10-15-13
US Reg. No. 4,417,744
ADA-ES, Inc.
ADA Environmental Solutions & design
US Filing: 12-20-11
US Registration: 8-13-13
US Reg. No.: 4,382,012






--------------------------------------------------------------------------------





ADA-ES, Inc.
ADA Environmental Solutions & design
US Filing: 12-20-11
US Registration: 7-23-13
US Reg. No.: 4,372,706
ADA-ES, Inc.
RESPOND
US Filing: 4-4-14
US Registration: 11-4-14
US Reg. No.: 4,632,281
CarbPure Technologies,
LLC
CARBPURE
US Filing: 2-26-16
US Registration: 12-6-16
US Reg. No.: 5,097,253



Patents Issued
Company
Title
Type/Country
Patent No.
Issue Date
ADA Carbon Solutions, LLC
Multi-Functional Composition of Matter for Rapid Removal of Mercury from a Flue
Gas
US Utility
9,539,538
1/10/2017
ADA Carbon Solutions, LLC
Multi-Functional Composition of Matter for Rapid Removal of Mercury from a Flue
Gas
CN
ZL201280065337
5/18/2016
ADA Carbon Solutions, LLC
Multi-Functional Composition of Matter for Rapid Removal of Mercury from a Flue
Gas
CN
ZL201280058554
4/20/2016
ADA Carbon Solutions, LLC
Sorbent Compositions Having Pneumatic Conveyance Capabilities
US Utility
9,468,904
10/18/2016
ADA Carbon Solutions, LLC
Sorbent Compositions Having Pneumatic Conveyance Capabilities
US Utility
9,314,767
4/19/2016
ADA Carbon Solutions, LLC
Method for Treating a Flue Gas Stream with a Sorbent Composition Having
Pneumatic Conveyance Capabilities
US Divisional Utility
9,561,462
2/7/2017
ADA Carbon Solutions, LLC
Activated Carbon Sorbent Composition with Reduced Auto-Ignition Properties
CA Utility
2,926,826
5/1/2018
ADA Carbon Solutions, LLC
Sorbent Compositions Having Pneumatic Conveyance Capabilities
US CIP Utility
10,035,126
7/31/2018
ADA Carbon Solutions, LLC
Method for the Treatment of a Flue Gas Stream
US Divisional Utility
10,137,403
11/27/2018
ADA-ES, Inc.
Hot-Side Method And System
US
10124293
11/13/18
ADA-ES, Inc.
Method And Additive For Controlling Nitrogen Oxide Emissions
US
9957454
05/01/18
ADA-ES, Inc.
Low Sulfur Coal Additive For Improved Furnace Operation
US
9951287
04/24/18






--------------------------------------------------------------------------------





ADA-ES, Inc.
Method To Reduce Mercury, Acid Gas, And Particulate Emissions
US
9889451
02/13/18
ADA-ES, Inc.
Control Of Wet Scrubber Oxidation Inhibitor And Byproduct Recovery
US
9889405
02/13/18
ADA-ES, Inc.
Method And System To Thermally Regenerate A Sorbent
US
9884294
02/06/18
ADA-ES, Inc.
Method And System For Controlling Mercury Emissions From Coal-Fired Thermal
Processes
US
9884286
02/06/18
ADA-ES, Inc.
Process To Reduce Emissions Of Nitrogen Oxides And Mercury From Coal-Fired
Boilers
US
9850442
12/26/17
ADA-ES, Inc.
Methods For Solidification And Stabilization Of Industrial Byproducts
US
9662630
05/30/17
ADA-ES, Inc.
Hot-Side Method And System
US
9657942
05/23/17
ADA-ES, Inc.
Control Of Wet Scrubber Oxidation Inhibitor And Byproduct Recovery
US
9409123
08/09/16
ADA-ES, Inc.
Method And System For Controlling Mercury Emissions From Coal-Fired Thermal
Processes
US
9352275
05/31/16
ADA-ES, Inc.
Fluidized Bed And Method And System For Gas Component Capture
US
9352270
05/31/16
ADA-ES, Inc.
Method To Reduce Mercury, Acid Gas, And Particulate Emissions
US
9308493
04/12/16
ADA-ES, Inc.
Method And System To Reclaim Functional Sites On A Sorbent Contaminated By Heat
Stable Salts
US
9278314
03/08/16
ADA-ES, Inc.
Process To Reduce Emissions Of Nitrogen Oxides And Mercury From Coal-Fired
Boilers
US
9238782
01/19/16
ADA-ES, Inc.
Method And System For Controlling Mercury Emissions From Coal-Fired Thermal
Processes
US
9221013
12/29/15
ADA-ES, Inc.
Air Treatment Process For Dilute Phase Injection Of Dry Alkaline Materials
US
9149759
10/06/15
ADA-ES, Inc.
System And Method For Dense Phase Sorbent Injection
US
9017452
04/28/15






--------------------------------------------------------------------------------





ADA-ES, Inc.
Remote Additive Application
US
8992637
03/31/15
ADA-ES, Inc.
Process To Enhance Mixing Of Dry Sorbents And Flue Gas For Air Pollution Control
US
8974756
03/10/15
ADA-ES, Inc.
Hot-Side Method And System
US
8951487
02/10/15
ADA-ES, Inc.
Low Sulfur Coal Additive For Improved Furnace Operation
US
8919266
12/30/14
ADA-ES, Inc.
Control Of Wet Scrubber Oxidation Inhibitor And Byproduct Recovery
US
8883099
11/11/14
ADA-ES, Inc.
Process To Reduce Emissions Of Nitrogen Oxides And Mercury From Coal-Fired
Boilers
US
8845986
09/30/14
ADA-ES, Inc.
Air Treatment Process For Dilute Phase Injection Of Dry Alkaline Materials
US
8784757
07/22/14
ADA-ES, Inc.
Hot-Side Method And System
US
8524179
09/03/13
ADA-ES, Inc.
Method And System For Controlling Mercury Emissions From Coal-Fired Thermal
Processes
US
8496894
07/30/13
ADA-ES, Inc.
Additives For Mercury Oxidation In Coal-Fired Power Plants
US
8439989
05/14/13
ADA-ES, Inc.
Process For Dilute Phase Injection Of Dry Alkaline Materials
US
8383071
02/26/13
ADA-ES, Inc.
Method And System For Controlling Mercury Emissions From Coal-Fired Thermal
Processes
US
8372362
02/12/13
ADA-ES, Inc.
Additives For Mercury Oxidation In Coal-Fired Power Plants
US
8293196
10/23/12
ADA-ES, Inc.
Additives For Mercury Oxidation In Coal-Fired Power Plants
US
8124036
02/28/12
ADA-ES, Inc.
Apparatus And Process For Preparing Sorbents For Mercury Control At The Point Of
Use
US
8034163
10/11/11
ADA-ES, Inc.
Apparatus And Process For Preparing Sorbents For Mercury Control At The Point Of
Use
US
7731780
06/08/10
ADA-ES, Inc.
Apparatus And Process For Preparing Sorbents For Mercury Control At The Point Of
Use
US
7361209
04/22/08






--------------------------------------------------------------------------------





ADA-ES, Inc.
Low Sulfur Coal Additive For Improved Furnace Operation
US
7332002
02/19/08
ADA-ES, Inc.
Oxidizing Additives For Control Of Particulate Emissions
US
6797035
09/28/04
ADA-ES, Inc.
Low Sulfur Coal Additive For Improved Furnace Operation
US
6773471
08/10/04
ADA-ES, Inc.
Low Sulfur Coal Additive For Improved Furnace Operation
US
6729248
05/04/04
ADA-ES, Inc.
Composition Apparatus And Method For Flue Gas Conditioning
US
6267802
07/31/01
ADA-ES, Inc.
Method For Wet Handling Of Cementitious Fly Ash
US
6221001
01/26/99
ADA-ES, Inc.
Method and System for Controlling Mercury Emissions From Coal-Fired Thermal
Processes
AUS
2011212805
07/07/16
ADA-ES, Inc.
Method to Reclaim Functional Sites on a CO2 Sorbent That Have Formed Heat Stable
Salts
with an Acid Gas
AUS
2013317997
07/21/16
ADA-ES, Inc.
Method to Reclaim Functional Sites on a CO2 Sorbent That Have Formed Heat Stable
Salts
with an Acid Gas
CN
ZL201380059240.2
05/17/17
ADA-ES, Inc.
Process for Dilute Phase Injection of Dry Alkaline Materials
CAN
2792732
07/31/18
ADA-ES, Inc.
Process for Dilute Phase Injection of Dry Alkaline Materials
GER
POL
2545334
05/30/18



Web Domains:
1.
CarbPure.com

2.
Ada-cs.com

3.
ADAcarbonsolutions.com



Material Unregistered Trademarks:
1.
Activated Carbon Users Group






--------------------------------------------------------------------------------





2.
ACUG

3.
ADA-CS

4.
CarbPure Technologies

5.
CarbPure 500

6.
CarbPure 500P

7.
CarbPure 600

8.
CarbPure 800

9.
CarbPure 800 RA

10.
CarbPure GAC 1240

11.
CarbPure GAC 48L

12.
CarbPure GAC 830

13.
CarbPure GAC 830D

14.
CarbPure GAC 830L

15.
CarbPure GAC AP4

16.
CarbPure GAC H2S

17.
CarbPure WW

18.
ComplianceCampus

19.
Contact. Convert. Capture

20.
DMI

21.
Dynamic Mercury Index

22.
Expertise. Reliability. Compliance

23.
FastPAC NH

24.
FastPAC Platinum 80






--------------------------------------------------------------------------------





25.
FastPAC Platinum Plus

26.
FastPAC Platinum TR

27.
FastPAC Premium -80

28.
FastPAC Premium X

29.
FastPAC X

30.
PowerGAC 830

31.
PowerGAC 830D

32.
PowerPAC Agro

33.
PowerPAC H20 Plus

34.
PowerPAC H2O 600

35.
PowerPAC H2O 800

36.
PowerPAC H2O 1000

37.
PowerPAC H2O WW

38.
PowerPAC NH

39.
PowerPAC Premium Plus

40.
PowerPAC Premium SF

41.
PowerPAC Premium X

42.
PowerPAC WS

43.
PowerPAC WW

44.
PowerPAC X

45.
PowerGAC 1240

46.
PowerGAC 48L

47.
PowerGAC 830






--------------------------------------------------------------------------------





48.
PowerGAC 830D

49.
PowerGAC 830L

50.
PowerGAC 840L

51.
PowerGAC AP4

52.
PowerGAC H2S

53.
S PAC

54.
The following slogans:

a.
“We provide peace of mind”

b.
“No regret solution”

c.
“Compliance that is reliable and cost effective, today and tomorrow”



List of Pending Trademarks
Company
Mark
Filing Date
Application / Registration Number
ADA Carbon Solutions, LLC
FASTPAC PLATINUM
CAN Filing: 10-13-16
CAN App. No.: 1,804,534
ADA Carbon Solutions, LLC
PowerGAC
US Filing: 8-7-17
US Serial No.: 87/558,536
CarbPure Technologies, LLC
CARBPURE
CAN Filing: 8-25-16
CAN App. No.: 1,797,590





List of Pending Patents
Company
Title
Type/Country
Application No.
Filing Date
ADA Carbon Solutions, LLC
Sorbent Composition For Treatment Of A Flue Gas At High Temperatures
US CIP Utility
14/498,542
09/26/2014
ADA Carbon Solutions, LLC
Multi-Functional Composition Of Matter For Rapid Removal Of Mercury From A Flue
Gas
US Divisional Utility
15/401,824
01/09/2017
ADA Carbon Solutions, LLC
Method For Treating A Flue Gas Stream With A Sorbent Composition Having
Pneumatic Conveyance Capabilities
US Divisional Utility
15/426,627
02/07/2017
ADA Carbon Solutions, LLC
Sorbent Compositions For Use In A Wet Scrubber Unit
US Utility
14/696,409
04/25/2015






--------------------------------------------------------------------------------





ADA Carbon Solutions, LLC
Methods For Treating A Flue Gas Stream Using A Wet Scrubber Unit
US Divisional Utility
15/729,272
10/10/2017
ADA Carbon Solutions, LLC
Catalytically Enhanced Compositions For Efficient Removal Of Contaminants In
Flue Gas Streams
US Utility
14/721,623
05/26/2015
ADA Carbon Solutions, LLC
Methods For The Treatment Of A Flue Gas Stream Using Catalytically-Enhanced
Sorbent Compositions
US Divisional Utility
15/729,308
10/10/2017
ADA Carbon Solutions, LLC
Methods For The Manufacture Of A Sorbent Composition Having ACatalyst Component
US Divisional Utility
15/729,414
10/10/2017
ADA Carbon Solutions, LLC
Sorbent Compositions Having Highly Reactive Halogen Species
US Utility
14/826,872
08/14/2015
ADA Carbon Solutions, LLC
Sorbent Compositions Having Amorphous Halogen Species For The Sequestration Of
Contaminants
US CIP Utility
15/237,089
08/15/20161
ADA Carbon Solutions, LLC
Methods For The Treatment Of A Flue Gas Stream Using Sorbent Compositions Having
Amorphous Halogen Species
US Divisional Utility
15/729,347
10/10/2017
ADA Carbon Solutions, LLC
Sorbent Compositions Having Amorphous Halogen Species For The Sequestration Of
Contaminants
CA
2,939,597
08/15/2016
ADA Carbon Solutions, LLC
Sorbent Compositions Having Amorphous Halogen Species For The Sequestration Of
Contaminants
CN
201610671310.5
08/15/2016
ADA Carbon Solutions, LLC
Sorbent Compositions For Use In A Flue Gas Train Including A Bag House
US Utility
14/957,552
12/02/2015
ADA Carbon Solutions, LLC
Methods For The Treatment Of A Flue Gas Stream In A Flue Gas Train Including A
Bag House
US Divisional Utility
15/729,364
10/10/2017
ADA Carbon Solutions, LLC
Sorbent Compositions For Use In A Flue Gas Train Including A Bag House
CA
2,913,938
12/02/2015
ADA Carbon Solutions, LLC
Activated Carbon With Reduced Auto-Ignition Properties
US Utility
15/093,414
04/07/2016






--------------------------------------------------------------------------------





ADA Carbon Solutions, LLC
Methods For The Treatment Of Flue Gas Streams Using Sorbent Compositions With
Reduced Auto-Ignition Properties
US Divisional Utility
15/729,392
10/10/2017
ADA Carbon Solutions, LLC
Sorbent Compositions For The Removal Of Boron From Aqueous Mediums
US Utility
15/844,074
12/15/2017
ADA Carbon Solutions, LLC
Sorbent Compositions For The Removal Of
Contaminants From A Gas Stream
US Provisional
62/674,467
05/21/2018
ADA-ES, Inc.
Low Sulfur Coal Additive For Improved Furnace Operation
US
15934571
20180208865
03/23/18
ADA-ES, Inc.
Method And System For Controlling Mercury Emissions From Coal-Fired Thermal
Processes
US
15850780
20180169575
12/21/17
ADA-ES, Inc.
Control Of Wet Scrubber Oxidation Inhibitor And Byproduct Recovery
US
15694536
20170368502
09/01/17
ADA-ES, Inc.
Methods To Substantially Optimize Concentration Of Materials In An Output Stream
US
14738309
20150360234
06/12/15
ADA-ES, Inc.
Low Pressure Drop Static Mixing System
US
14951211
11/24/15
ADA-ES, Inc.
Method and System for Controlling Mercury Emissions From Coal-Fired Thermal
Processes
CN
201710991252.9
2/04/11
ADA-ES, Inc.
Method to Reclaim Functional Sites on a CO2 Sorbent That Have Formed Heat Stable
Salts
with an Acid Gas
IN
2082/DELNP/2015
9/19/13
ADA-ES, Inc.
Method to Reduce Emissions of Nitrous Oxides From Coal-Fired Boilers
US
15941522
3/30/18
ADA-ES, Inc.
Method to Reduce Mercury, Acid Gas, and Particulate Emissions
US
15842636
12/14/17
ADA-ES, Inc.
Methods for Solidification and Stabilization of Industrial Byproducts
US
15205766
7/8/16
ADA-ES, Inc.
Process to Reduce Emissions of Nitrogen Oxides and Mercury From Coal-Fired
Boilers
US
15812993
11/14/17
ADA-ES, Inc.
Staged Fluidized Beds for CO2 Capture
IN
9082/DELNP/2013
04/11/12
ADA-ES, Inc.
Control Of Wet Scrubber Oxidation Inhibitor And Byproduct Recovery
US
16188785
11/13/18






--------------------------------------------------------------------------------





ADA-ES, Inc.
Method And System For Controlling Mercury Emissions From Coal-Fired Thermal
Processes
US
16186187
11/13/18
ADA-ES, Inc.
Dry-Application Flue Gas Conditioning Additive And Methods Of Application For
Improved Electrostatic Precipitator Performance
US
62655596
04/10/18
ADA-ES, Inc.
Method To Mitigate Iodine Contribution To DBP Formation
US
62648176
03/26/18
ADA-ES, Inc.
Method To Mitigate Iodine Contribution To DBP Formation
US
62632932
02/26/18
ADA-ES, Inc.
Method And System To Identify Coal Characteristics At The Mine
US
15262933
20170076120
09/12/16

1U.S. Patent Application No. 15/237,089 is currently abandoned and is in the
process of being revived





--------------------------------------------------------------------------------







SCHEDULE 4.2(r)
POST-CLOSING OBLIGATIONS


Description:
 
To Be Accomplished By:
 
 
 
1.Delivery to the Administrative Agent with respect to the real property set
forth on Schedule 3: (a) Real Property Security Documents from the applicable
Loan Parties in a form reasonably satisfactory to the Administrative Agent and
the Required Lenders; and (b) any other Real Property Deliverable with respect
to each such Real Property reasonably requested by the Administrative Agent (at
the written direction of the Required Lenders).
 
February 7, 2019 (or such later date as agreed by the Required Lenders)
 
 
 
2.Delivery to the Administrative Agent of property insurance and liability
insurance certificates (and the related endorsements) in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders.
 
January 7, 2019 (or such later date as agreed by the Required Lenders)
 
 
 
3.Delivery to the Administrative Agent of deposit account control agreements for
each Pledged Account (other than the CoBiz Bank Account Number xxx9315), in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and the Required Lenders.
 
December 14, 2019 (or such later date as agreed by the Required Lenders)
 
 
 
4.Delivery to the Administrative Agent of executed intellectual property
releases terminating the filings made in favor of Babson Capital Finance, LLC,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.
 
December 14, 2019 (or such later date as agreed by the Required Lenders)








--------------------------------------------------------------------------------







SCHEDULE 4.3(c)
TRANSACTIONS WITH AFFILIATES


Licenses granted pursuant to License Agreement dated November 3, 2006 between
ADA-ES, Inc., as Licensor, and ADA-NexCoal, LLC, as Licensee, as the same has
from time to time been amended.


Licenses granted pursuant to Technology License Agreement dated as of July 27,
2012 between ADA-ES, Inc., as Licensor, and Clean Coal Solutions, LLC, as
Licensee, as the same has from time to time been amended.


Transactions contemplated by the Intercompany Loan Agreement, dated October 1,
2016, by and between ADA Carbon Solutions (Operations), LLC and CarbPure
Technologies, LLC, as amended by the First Amendment to the Intercompany Loan
Agreement, dated October 1, 2018.







--------------------------------------------------------------------------------





SCHEDULE 4.3(e)
PERMITTED INDEBTEDNESS


1.
2013 Loan and Security Agreement dated as of September 19, 2013 by and among
ADA-ES, Inc., as Borrower, Advanced Emissions Solutions, Inc., as Guarantor, and
CoBiz Bank d/b/a Colorado Business Bank, as Lender, as amended or amended and
restated (the "CoBiz Debt"). Any refinancing of the CoBiz Debt may include an
increase in the amount of such debt up to a maximum of $10,000,000 with CoBiz or
with another financial institution provided that no additional collateral is
required to be pledged.

2.
Collectively, the following finance leases by and between Caterpillar Financial
Services Corp. and the Loan Parties described (together with guaranties of
obligations by certain other Loan Parties):

a.
Finance Lease, dated on or about May 16, 2013, between Five Forks Mining, LLC
and Caterpillar Financial Services Corporation, as amended by the Amendment to
Finance Lease, dated May 16, 2013.

b.
Finance Lease, dated on or about January 8, 2015, between Five Forks Mining, LLC
and Caterpillar Financial Services Corporation, as amended by the Amendment to
Finance Lease, dated January 8, 2015 and the Amendment to Finance Lease, dated
January 27, 2015.

c.
Finance Lease, dated on or about July 28, 2015, between Five Forks Mining, LLC
and Caterpillar Financial Services Corporation, as amended by the Amendment to
Finance Lease, dated July 28, 2015.

d.
Finance Lease, dated on or about September 24, 2015, between Five Forks Mining,
LLC and Caterpillar Financial Services Corporation, as amended by the Amendment
to Finance Lease, dated September 24, 2015.

e.
Finance Lease, dated on or about March 16, 2017, between Five Forks Mining, LLC
and Caterpillar Financial Services Corporation, as amended by the Amendment to
Finance Lease, dated March 16, 2017.

f.
Finance Lease, dated on or about April 14, 2017, between Five Forks Mining, LLC
and Caterpillar Financial Services Corporation, as amended by the Amendment to
Finance Lease dated April 14, 2017.

g.
Finance Lease, dated on or about September 28, 2018, between Five Forks Mining,
LLC and Caterpillar Financial Services Corporation (3544016).

h.
Finance Lease, dated on or about September 28, 2018, between Five Forks Mining,
LLC and Caterpillar Financial Services Corporation (3544018).

i.
Finance Lease, dated on or about September 28, 2018, between Five Forks Mining,
LLC and Caterpillar Financial Services Corporation (3544015).

j.
Two Finance Leases, dated on or about September, October, or November, 2018, as
amended, between Five Forks Mining, LLC and Caterpillar Financial Services
Corporation.

3.
Equipment Lease Agreement, dated January 11, 2017, by and between Demery
Resources Company, L.L.C. and Five Forks Mining, LLC.






--------------------------------------------------------------------------------





4.
Equipment Lease Agreement, dated March 31, 2014, by and between Demery Resources
Company, L.L.C. and Five Forks Mining, LLC.

5.
Equipment Lease Schedule 9799691001, dated March 1, 2015, by and between Deep
South Equipment Company and ADA Carbon Solutions (Red River), LLC, as amended by
the Amendment to Master Lease Agreement, dated March 5, 2015.

6.
Vectra Bank Credit Card account with credit limit of $100,000.








--------------------------------------------------------------------------------







SCHEDULE 4.3(k)
PERMITTED INVESTMENTS
None.











--------------------------------------------------------------------------------






EXHIBIT A
FORM OF TERM NOTE
THIS TERM NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS. IT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO SECURITIES UNDER SUCH ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO MAKER THAT SUCH REGISTRATION IS NOT REQUIRED.
THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME TAX
PURPOSES. THIS TERM NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (“OID”)
WITHIN THE MEANING OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “IRC”), AND THIS LEGEND IS REQUIRED BY SECTION 1275(c) OF THE IRC.
HOLDERS MAY OBTAIN INFORMATION REGARDING THE AMOUNT OF ANY OID, THE ISSUE PRICE,
THE ISSUE DATE, AND THE YIELD TO MATURITY RELATING TO THE NOTE BY CONTACTING
DEBTOR AT ADVANCED EMISSIONS SOLUTIONS, INC., 640 PLAZA DRIVE, SUITE 270,
HIGHLANDS RANCH, CO 80129.
TERM NOTE
$[    ]    December [__], 2018
FOR VALUE RECEIVED, ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation
(the “Debtor”), hereby promises to pay to of [___________________________] (the
“Specified Lender”) the principal amount of [________________________]
($[_____]) (or such lesser amount as shall equal the aggregate unpaid principal
amount of the Loan held by the Specified Lender under the Term Loan Agreement
referred to below) pursuant to the terms of the Term Loan and Security
Agreement, dated as of December [__], 2018, by and among Debtor, each Person
listed as a “Guarantor” on the signature pages thereto (together with each other
Person that executes a joinder agreement and becomes a “Guarantor” thereunder or
otherwise guaranties all or any part of the Obligations (as defined in the Term
Loan Agreement), each a “Guarantor” and collectively, the “Guarantors”), the
lenders from time to time party thereto (each a “Lender” and collectively, the
“Lenders”), and The Bank of New York Mellon, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”), (including all annexes, exhibits and
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Term Loan Agreement”). This Term Note is one of the
promissory notes referred to in the Term Loan Agreement. Terms capitalized but
not defined herein shall have the meanings given to them respectively in the
Term Loan Agreement. Reference is made to the Term Loan Agreement for a
statement of the terms and conditions under which the Loan evidenced hereby has
been made, is secured, and may be prepaid or accelerated.





--------------------------------------------------------------------------------





Until maturity (whether by acceleration or otherwise), interest shall accrue and
be payable on the outstanding principal balance hereof at the applicable rates
of interest set forth in the Term Loan Agreement. In accordance with the
provisions of Section 2.3 of the Term Loan Agreement, upon the occurrence and
during the continuance of an Event of Default interest may become, or may be
declared to be, due and payable in the manner, upon the conditions and with the
effect provided in the Term Loan Agreement. Outstanding principal and accrued
and unpaid interest shall be payable in accordance with the terms and conditions
of the Term Loan Agreement.
All amounts payable by Debtor hereunder shall be paid in accordance with the
Term Loan Agreement in immediately available funds (except as otherwise
expressly provided in the Loan Documents).
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE
OF NEW YORK.
[signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound hereby, Debtor has caused
this Note to be executed by its duly authorized officer as of the day and year
first above written.
 
ADVANCED EMISSIONS SOLUTIONS, INC.,
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: [________, ____]


TO:        THE BANK OF NEW YORK MELLON, as Administrative Agent


RE:
TERM LOAN AND SECURITY AGREEMENT, dated as of December [__], 2018, by and among
ADVANCED EMISSIONS SOLUTIONS, INC., a Delaware corporation (the “Debtor”), the
Guarantors, the Lenders and THE BANK OF NEW YORK MELLON, as Administrative Agent
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Term Loan Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Term Loan Agreement)



DATE:        [Date]
    


The undersigned Authorized Officer hereby certifies as of the date hereof that
[he/she] is the [_____________________] of Debtor, and that, as such, [he/she]
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of Debtor and the other Loan Parties, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    Debtor has delivered the year-end audited financial statements required by
Section 4.2(c)(i) of the Term Loan Agreement for the fiscal year of Debtor ended
as of the above date, together with the report and opinion of an independent
certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    Debtor has delivered the unaudited financial statements required by
Section 4.2(c)(ii) of the Term Loan Agreement for the fiscal quarter of Debtor
ended as of the above date. Such consolidated financial statements fairly
present the financial condition, results of operations, shareholders’ equity and
cash flows of Debtor and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the Term
Loan Agreement and has made, or has caused to be made under [his/her]
supervision, a detailed review of the transactions and condition (financial or
otherwise) of Debtor and its Subsidiaries during the accounting period covered
by such financial statements.







--------------------------------------------------------------------------------





3.    A review of the activities of Debtor and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period Debtor and each of the other
Loan Parties performed and observed all its obligations under the Loan
Documents, and


[select one:]


[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default or Event of Default has occurred and
is continuing.]


--or—


[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default or Event of Default and its nature and status:]


4.    The representations and warranties of Debtor and each other Loan Party
contained in Section 4.1 of the Term Loan Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection therewith are (i) with respect to representations and warranties that
contain a materiality qualification, true and correct on and as of the date
hereof and (ii) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects
on and as of the date hereof, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in Sections 4.1(h) of
the Term Loan Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (i) and (ii), respectively, of Section 4.2(c) of
the Term Loan Agreement, including the statements in connection with which this
Compliance Certificate is delivered.


5.    The calculations of the covenants in Section 4.4 of the Term Loan
Agreement (and the analyses and information related thereto) set forth on
Schedule A attached hereto are true and accurate on and as of the date of this
Certificate.


6.    [Attached hereto as Schedule B are confirmation that there have been no
changes to the information contained in schedules to this Agreement delivered on
the Closing Date or the date of the most recently updated schedules delivered
pursuant to Section 4.2(d)(iii) of the Credit Agreement and/or attaching updated
schedules identifying any such changes to the information contained therein.]


Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





 
ADVANCED EMISSIONS SOLUTIONS, INC.,
 
a Delaware corporation
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 










--------------------------------------------------------------------------------





Schedule A


Financial Statement Date: [________, ____] (“Statement Date”)


Covenant Calculations
[to be provide by Debtor]





--------------------------------------------------------------------------------







Schedule B


Insurance and Updated Schedules


[to be provide by Debtor]







--------------------------------------------------------------------------------






EXHIBIT C
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT, dated as of __________ __, 20__ (this “Agreement”), to
the Term Loan Agreement referred to below is entered into by and among [NAME OF
ADDITIONAL GUARANTOR], a ____________ (the “Additional Guarantor”), Debtor (as
defined below), the Guarantors (as defined below), and The Bank of New York
Mellon, a New York banking corporation, as administrative agent for the Lenders
(as defined below) (in such capacity, together with any successors and assigns,
if any, the “Administrative Agent”).
WHEREAS, Advanced Emission Solutions, Inc., a Delaware corporation (the
“Debtor”), each Person listed as a “Guarantor” on the signature pages thereto
(together with each other Person that executes a joinder agreement and becomes a
“Guarantor” thereunder or otherwise guaranties all or any part of the
Obligations (as thereinafter defined), each a “Guarantor” and collectively, the
“Guarantors”), the lenders from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), and the Administrative Agent have entered into
that certain Term Loan and Security Agreement, dated as of December 7, 2018
(such agreement, as amended, restated, supplemented or otherwise modified from
time to time, being hereinafter referred to as the “Term Loan Agreement”),
pursuant to which the Lenders have agreed to make loans to Debtor (each a “Loan”
and collectively the “Loans”) in an aggregate principal amount set forth
therein;
WHEREAS, pursuant to each Guaranty entered into in connection with the Term Loan
Agreement, Debtor’s obligation to repay the Loans and all other Obligations are
guaranteed by the Guarantors;
WHEREAS, pursuant to Section 4.2(j) of the Term Loan Agreement, the Additional
Guarantor is required to become a Guarantor by, among other things, executing
and delivering this Agreement to the Administrative Agent and the Lenders; and
WHEREAS, the Additional Guarantor has determined that the execution, delivery
and performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, the Additional Guarantor.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:
SECTION 1. Definitions. Reference is hereby made to the Term Loan Agreement for
a statement of the terms thereof. All terms used in this Agreement which are
defined therein and not otherwise defined herein shall have the same meanings
herein as set forth therein.
SECTION 2. Joinder of Additional Guarantor.
(a)    Pursuant to Section 4.2(j) of the Term Loan Agreement, by its execution
of this Agreement, the Additional Guarantor hereby (i) confirms that, as to the
Additional Guarantor,





--------------------------------------------------------------------------------





the representations and warranties contained in Section 4.1 of the Term Loan
Agreement and in each other Loan Document, certificate or other writing
delivered to the Administrative Agent or any Lender pursuant to any Loan
Document on or prior to the date hereof are true and correct in all material
respects as of the effective date of this Agreement (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct on and as of such earlier date), and (ii) agrees that, from
and after the effective date of this Agreement, the Additional Guarantor shall
be a party to the Term Loan Agreement and shall be bound, as a “Guarantor”, by
all the provisions thereof and shall comply with and be subject to all of the
terms, conditions, covenants, agreements and obligations set forth therein and
applicable to the Guarantors, including, without limitation, the guaranty of the
Obligations made by the Guarantors jointly and severally, in favor of the
Administrative Agent and the Lenders pursuant to the Guaranty in Article X of
the Term Loan Agreement. The Additional Guarantor hereby agrees that from and
after the effective date of this Agreement each reference to a “Guarantor” or a
“Loan Party” and each reference to the “Guarantors” or the “Loan Parties” in the
Term Loan Agreement and any other Loan Document shall include the Additional
Guarantor. The Additional Guarantor acknowledges that it has received a copy of
the Term Loan Agreement and each other Loan Document and that it has read and
understands the terms thereof.
(b)    Attached hereto are updated copies of each Schedule to the Term Loan
Agreement as required to be revised to include all information required to be
provided therein with respect to, and only with respect to, the Additional
Guarantor. The Schedules to the Term Loan Agreement shall, without further
action, be amended to include the information contained in each such update.
SECTION 3. Effectiveness. This Agreement shall become effective upon its
execution by the Administrative Agent and receipt by the Administrative Agent of
the following:
(i)    counterparts to this Agreement, duly executed by Debtor, each Guarantor,
the Additional Guarantor and the Administrative Agent, together with the
Schedules referred to in Section 2(b) hereof;
(ii)    a pledge supplement in the form attached hereto as Annex A to which the
parent company of the Additional Guarantor is a party, duly executed by such
parent company and providing for all Equity Interests of the Additional
Guarantor to be pledged to the Administrative Agent pursuant to the terms
thereof;
(iii)    (A) certificates, if any, representing 100% of the issued and
outstanding Equity Interests of the Additional Guarantor required to be pledged
pursuant to the Term Loan Agreement and each Subsidiary of the Additional
Guarantor and (B) all original promissory notes of such Additional Guarantor, if
any, that are required to be delivered under the Loan Documents, in each case,
accompanied by instruments of assignment and transfer;





--------------------------------------------------------------------------------





(v)    to the extent required under Section 4.2(n) of the Term Loan Agreement
(A) a Mortgage, in form and substance satisfactory to the Required Lenders (the
“Additional Mortgage”), duly executed by the Additional Guarantor, with respect
to the real property owned by the Additional Guarantor, and (B) a Title
Insurance Policy covering such real property, together with such other
agreements, instruments and documents as the Required Lenders may reasonably
require comparable to the documents required under Section 4.2(n) of the Term
Loan Agreement;
(vi)    appropriate financing statements on Form UCC-1 duly filed in such office
or offices as may be necessary or desirable to perfect the security interests
purported to be created by any Joinder Agreement and any Mortgage;
(vii)    to the extent reasonably requested by the Required Lenders, a written
opinion of counsel to the Loan Parties as to such matters as the Required
Lenders may reasonably request; and
(viii)     such other agreements, instruments or other documents reasonably
requested by the Required Lenders in order to create, perfect, or establish the
first priority (subject to Permitted Liens) of or otherwise protect any Lien
purported to be covered by any such pledge supplement or Additional Mortgage or
otherwise to effect the intent that such Subsidiary shall become bound by all of
the terms, covenants and agreements contained in the Loan Documents and that all
property and assets of such Subsidiary shall become Collateral for the
Obligations free and clear of all Liens other than Permitted Liens.
SECTION 4. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, if to the Additional Guarantor, to
it at its address set forth below its signature to this Agreement, and if to any
Debtor, any Guarantor, any Lender or the Administrative Agent, to it at its
address specified in the Term Loan Agreement; or as to any such Person at such
other address as shall be designated by such Person in a written notice to such
other Person complying as to delivery with the terms of this Section 4. All such
notices and other communications shall be effective, (a) if mailed (certified
mail, postage prepaid and return receipt requested), when received or 3 days
after deposited in the mails, whichever occurs first, (b) if telecopied, when
transmitted and confirmation received, or (c) if delivered by hand, Federal
Express or other reputable overnight courier, upon delivery, except that notices
to the Administrative Agent pursuant to Article II of the Term Loan Agreement
shall not be effective until received by the Administrative Agent.
SECTION 5. General Provisions. (a) Each of Debtor, each Guarantor, and the
Additional Guarantor, hereby confirms that each representation and warranty made
by it under the Loan Documents is true and correct as of the date hereof in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such date as though made on and as
of such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such





--------------------------------------------------------------------------------





representation or warranty shall be true and correct on and as of such earlier
date), and that no Default or Event of Default has occurred or is continuing
under the Term Loan Agreement. Each of Debtor and each Guarantor, including the
Additional Guarantor, hereby represents and warrants that as of the date hereof
there are no claims or offsets against or defenses or counterclaims to their
respective obligations under the Term Loan Agreement or any other Loan Document.
(b)    Except as supplemented hereby, the Term Loan Agreement and each other
Loan Document shall continue to be, and shall remain, in full force and effect.
This Agreement shall not be deemed (i) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Term Loan
Agreement or any other Loan Document or (ii) to prejudice any right or rights
which the Administrative Agent or the Lenders may now have or may have in the
future under or in connection with the Term Loan Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
(c)    The Additional Guarantor hereby expressly (i) authorizes the
Administrative Agent to file (in the event the Additional Guarantor fails to do
so in the first instance) appropriate financing statements on or continuation
statements, and amendments thereto, (including without limitation, any such
financing statements that indicate the Collateral as “all assets” or words of
similar import) in such office or offices as may be necessary or desirable to
perfect the Liens to be created by this Agreement and each of the Loan Documents
and (ii) ratifies such authorization to the extent that the Administrative Agent
has filed any such financing or continuation statements or amendments thereto,
prior to the date hereof. A photocopy or other reproduction of this Agreement or
any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.
(d)    Debtor agrees to pay or reimburse the Administrative Agent and the
Lenders for all of their reasonable and documented out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation and execution
of this Agreement, including, without limitation, the reasonable and documented
out of pocket fees and disbursements of counsel.
(e)    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Agreement by
telecopier or electronic transmission shall be equally as effective as delivery
of an original executed counterpart of this Agreement.
(f)    Section headings in this Agreement are included herein for the
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
(g)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE ADDITIONAL GUARANTOR AND EACH
OTHER LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY,
GENERALLY AND





--------------------------------------------------------------------------------





UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE ADDITIONAL
GUARANTOR AND EACH OTHER LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO DEBTOR AT ITS ADDRESS FOR NOTICES AS SET FORTH IN THE TERM
LOAN AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING. THE
ADDITIONAL GUARANTOR AND EACH OTHER LOAN PARTY AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE ADDITIONAL GUARANTOR
AND EACH OTHER LOAN PARTY IN ANY OTHER JURISDICTION. THE ADDITIONAL GUARANTOR
AND EACH OTHER LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT THE ADDITIONAL GUARANTOR OR ANY OTHER
LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT.
(h)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.
(i)    THE ADDITIONAL GUARANTOR AND EACH OTHER LOAN PARTY AND THE ADMINISTRATIVE
AGENT HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT AND AGREES THAT ANY SUCH
ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.
(j)    This Agreement, together with the Term Loan Agreement and the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and thereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.





--------------------------------------------------------------------------------





[signature page follows]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
DEBTOR:
 
 
 
 
ADVANCED EMISSIONS SOLUTIONS, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 








--------------------------------------------------------------------------------





 
GUARANTORS
 
 
 
 
ADA-ES, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
ADA CARBON SOLUTIONS, LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
ADA CARBON SOLUTIONS (OPERATIONS), LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
FIVE FORKS MINING, LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
ADA CARBON SOLUTIONS (RED RIVER), LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
CROWFOOT SUPPLY COMPANY, LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
CARBPURE TECHNOLOGIES, LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:






--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT:
 
 
 
 
THE BANK OF NEW YORK MELLON,
 
as Administrative Agent
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 






--------------------------------------------------------------------------------





 
ADDITIONAL GUARANTOR:
 
 
 
 
[________________________]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------






Annex A


Form of


PLEDGE SUPPLEMENT


PLEDGE SUPPLEMENT, dated as of [_____ __], 20[__] (this “Supplement”), made by
[__________], a [corporation] [limited liability company] (the “Specified
Pledgor”), in favor of The Bank of New York Mellon, as administrative agent (in
such capacity, the “Administrative Agent”) for the benefit of the holders of the
Obligations under that certain Term Loan and Security Agreement dated as of
December [__], 2018 (the “Term Loan Agreement”), among Advanced Emission
Solutions, Inc., a Delaware corporation (the “Debtor”), each Person listed as a
“Guarantor” on the signature pages thereto (together with each other Person that
executes a joinder agreement and becomes a “Guarantor” thereunder or otherwise
guaranties all or any part of the Obligations (as thereinafter defined), each a
“Guarantor” and collectively, the “Guarantors”), the lenders from time to time
party thereto (each a “Lender” and collectively, the “Lenders”), and the
Administrative Agent.


1.    Terms defined in the Term Loan Agreement are used herein as therein
defined.


2.    The Specified Pledgor hereby confirms and reaffirms the security interest
granted by it in the Collateral granted to the Administrative Agent for the
benefit of the holders of the Obligations under the Term Loan Agreement, and, as
additional collateral security for the prompt and complete payment when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations
and in order to induce the Lenders to continue to make their Loans under the
Credit Agreement and the other Loan Documents, the Specified Pledgor hereby
delivers to the Administrative Agent, for the benefit of the holders of the
Obligations, all of the Equity Interests of [INSERT NAME OF NEW ISSUER], a
[__________] [corporation] [limited liability company] (the “New Issuer”) listed
in Schedule I hereto, together with all stock certificates, options, or rights
of any nature whatsoever which may be issued or granted by the New Issuer in
respect of such Equity Interests while the Term Loan Agreement, as supplemented
hereby, is in force (the “Additional Pledged Equity”) and hereby grants to the
Administrative Agent, for the benefit of the holders of the Obligations a first
priority security interest in the Additional Pledged Equity and all Proceeds
thereof. From and after the date of this Supplement, as used in the Term Loan
Agreement as supplemented by this Supplement and for all purposes of the Term
Loan Agreement as so supplemented, “Pledged Equity” shall be deemed to include
the Additional Pledged Equity.


4.    The Specified Pledgor hereby represents and warrants that the
representations and warranties contained in Section 4.1 of the Term Loan
Agreement are true and correct on the date of this Supplement with references
therein to the “Pledged Equity” to include the Additional Pledged Equity and
with references to the Term Loan Agreement to mean the Term Loan Agreement as
supplemented hereby.


5.    This Supplement is supplemental to the Term Loan Agreement, forms a part
thereof and is subject to the terms thereof. From and after the date of this
Supplement, Schedule 4.1(f)(iii)


CHAR1\1629750v3

--------------------------------------------------------------------------------





(A) to the Term Loan Agreement shall be deemed to include each item listed on
Schedule I to this Supplement. This Supplement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.




[remainder of page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.


 
[Name of Specified Pledgor]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 








--------------------------------------------------------------------------------






SCHEDULE I to
Supplement


DESCRIPTION OF ADDITIONAL PLEDGED EQUITY


Name of
Pledgor
Name of
Issuer
Class of
Stock
Stock
Certificate No.
No. of
Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





ANNEX I to Supplement


ACKNOWLEDGMENT AND CONSENT


The undersigned, the New Issuer referred to in the foregoing Pledge Supplement,
hereby acknowledges receipt of a copy thereof and of the Term Loan Agreement
referred to therein and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. The undersigned agrees to
notify the Administrative Agent promptly in writing of the occurrence of any of
the events described in Section 6.1 of the Term Loan Agreement. The undersigned
further agrees that the terms of Article VII of the Term Loan Agreement shall
apply to it, mutatis mutandis, with respect to all actions that may be required
of it under or pursuant to or arising out of Article VII of the Pledge
Agreement.


 
[NAME OF NEW ISSUER]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
Date:
 
 
 










--------------------------------------------------------------------------------






EXHIBIT D
FORM OF ASSIGNMENT AND ACCEPTANCE
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of _____ __, 20__ between __________ (“Assignor”) and _________
(“Assignee”). Reference is made to the agreement described in Item 2 of Annex I
annexed hereto (as amended, restated, modified or otherwise supplemented from
time to time, the “Term Loan Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Term Loan
Agreement.
1.    In accordance with the terms and conditions of Section 9.7 of the Term
Loan Agreement, the Assignor hereby irrevocably sells, transfers, conveys and
assigns, without recourse, representation or warranty (except as expressly set
forth herein) to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Loan Documents as of the date hereof with respect to the
Obligations owing to the Assignor, and the Assignor’s portion of the Term Loan
Commitments and Loans as specified on Annex I.
2.    The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any other instrument
or document furnished pursuant thereto; and (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or the performance or observance by any Loan Party of any of
its obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto.
3.    The Assignee (a) confirms that it has received copies of the Term Loan
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor, or any other
Lender, based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents; (c) confirms that it is eligible as an assignee
under the terms of the Term Loan Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as the Administrative Agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (e) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender; and (f) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be





--------------------------------------------------------------------------------





made to the Assignee under the Term Loan Agreement or such other documents as
are necessary to indicate that all such payments are subject to such rates at a
rate reduced by an applicable tax treaty.
4.    Following the execution of this Assignment Agreement by the Assignor and
the Assignee, it will be delivered by the Assignor to the Administrative Agent
for recording by the Administrative Agent. The effective date of this Assignment
Agreement (the “Settlement Date”) shall be the latest of (a) the date of the
execution hereof by the Assignor and the Assignee, (b) the date this Assignment
Agreement has been acknowledged by the Administrative Agent and recorded in the
Register by the Administrative Agent, (c) the date of receipt by the
Administrative Agent of a processing and recordation fee in the amount of
$3,5005, (d) the settlement date specified on Annex I, and (e) the receipt by
Assignor of the Purchase Price specified in Annex I.
5.    As of the Settlement Date (a) the Assignee shall be a party to the Term
Loan Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Term Loan Agreement and the other
Loan Documents.
6.    Upon recording by the Administrative Agent, from and after the Settlement
Date, the Administrative Agent shall make all payments under the Term Loan
Agreement and the other Loan Documents in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
commitment fees (if applicable) with respect thereto) to the Assignee. The
Assignor and the Assignee shall make all appropriate adjustments in payments
under the Term Loan Agreement and the other Loan Documents for periods prior to
the Settlement Date directly between themselves on the Settlement Date.
7.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
8.    EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS ASSIGNMENT
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.
9.    This Assignment Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Assignment Agreement by facsimile or electronic mail shall
be equally effective as delivery of an original executed counterpart.
5The payment of such fee shall not be required in connection with an assignment
by a Lender to a Lender, an Affiliate of such Lender or a Related Fund of such
Lender







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized, as of the
date first above written.
 
[ASSIGNOR]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
Date:
 
 
 
 
NOTICE ADDRESS FOR ASSIGNOR
 
 
 
 
[INSERT ADDRESS]
 
 
 
 
Telephone No.:
 
Telecopy No.:
 
 
 

 
[ASSIGNEE]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
Date:
 
 
 
 
NOTICE ADDRESS FOR ASSIGNEE
 
 
 
 
[INSERT ADDRESS]
 
 
 
 
Telephone No.:
 
Telecopy No.:
 
 
 



[Signature Page to Assignment and Acceptance Agreement]



--------------------------------------------------------------------------------







ACKNOWLEDGED this ___ day
of    , 20__
THE BANK OF NEW YORK MELLON,
 
as Administrative Agent
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 



[Signature Page to Assignment and Acceptance Agreement]



--------------------------------------------------------------------------------






ANNEX FOR ASSIGNMENT AND ACCEPTANCE
ANNEX I
1.    Debtor: Advanced Emissions Solutions, Inc., a Delaware corporation (the
“Debtor”).
2.    Name and Date of Term Loan Agreement: Term Loan Agreement, dated as of
December [__], 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time), by and among Debtor, each Person listed
as a “Guarantor” on the signature pages thereto (together with each other Person
that executes a joinder agreement and becomes a “Guarantor” thereunder or
otherwise guaranties all or any part of the Obligations (as thereinafter
defined), each a “Guarantor” and collectively, the “Guarantors”), the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”), and The Bank of New York Mellon, a New York banking corporation, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”).
3.    Date of Assignment Agreement:        
4.    Amount of Term Loan Assigned:         
5.    Purchase Price:         
6.    Settlement Date:         
7.    Wire Instructions and Notice Information:
Assignee:
 
 
Assignor:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
Attn:
 
Fax No.:
 
 
Fax No.:
 
 
 
 
 
 

Bank Name:
 
Bank Name:
 
ABA Number:
 
ABA Number:
 
Account Name:
 
Account Name:
 
Account Number:
 
Account Number:
 
Sub-Account Name:
 
Sub-Account Name:
 
Sub-Account Number:
 
Sub-Account Number:
 
Reference:
 
Reference:
 
Attn:
 
Attn:
 




